Resumption of the session
I declare resumed the session of the European Parliament adjourned on Thursday, 16 January 2003.
Madam President, I should like to know whether a dress code has been introduced here in Parliament. I am thinking of something that happened yesterday during a hearing concerning the Takeover Directive. The Chairman of the hearing, Mr Gargani, asked the officers to ensure that all the men put jackets on out of respect for the experts present, as he put it. Since my assistant had no jacket or tie on, he was asked to leave the hearing and was therefore unable to do his work, a fact I am very unhappy about.
I should like to know if there is a new practice in Parliament. For your information, I can point out that I am wearing neither a tie, shirt nor jacket. As a matter of fact, I am wearing jeans, so I would ask you: do I have permission to be here as an MEP?
Mr Blak, I will make inquiries into that matter. I note your upset with regard to your assistant.
Regarding the balance, you are welcome to be here, but after the sitting I would be happy to recommend you a good tailor.
The next item is the statement by the High Representative for Common Foreign and Security Policy on the situation in Iraq.
(Members on the centre and left held up placards reading 'No to war' and 'Yes to old Europe')
Mr President, ladies and gentlemen, as always, it is a great honour for me to take part in a sitting of the European Parliament. But although it is always a pleasure, I must tell you that today is also a moment of great concern for me.
(The President cut off the speaker.)
Mr Solana, I apologise for interrupting your introduction. Colleagues, I think you have made your point. I would appreciate it if you would put down your placards so that we can proceed with the debate.
(Applause from the right)
Mr President, ladies and gentlemen, I was saying that I am always happy to appear before you, but today I am doing so at a time when I am extremely worried.
The international situation is not good and the time has come for us to hold a debate within this institution to consider how the most burning issues currently on the international scene can be viewed, and if possible resolved, from a European perspective.
I have seen the placards that some Members of this Parliament have displayed very clearly, and I would like to say that unfortunately, or fortunately in other respects, I am talking to you from the point of view of an old Europe, because of my age, but also because of my affection for everything which is represented by the Europe of yesterday, the Europe of today and the Europe of tomorrow.
Mr President, do not imagine that I am so old, I am going to carry on working and pestering people for a few more years.
(Applause)
Mr President, in the short time available to me this afternoon, if the honourable Members will allow me, I would like to discuss four or five points which I believe are essential to a global understanding of the international situation. The first is undoubtedly Iraq. But I would also like to take this opportunity to debate with you, if only very briefly, the situation in the Middle East on such an important day as this, the day after the elections in Israel. I also believe it would be a mistake not to say a few words about North Korea, given the dramatic situation at the moment, and I will end with a very brief comment on the operations the European Union is beginning to plan for the deployment of forces in the Former Yugoslav Republic of Macedonia.
I will begin with the first point: the situation in Iraq. As you know, ladies and gentlemen, the General Affairs Council is taking place this week and next week and they are going to be extremely important weeks in terms of finding a solution to the Iraq crisis. On Monday morning, for the first time, there was a concertation procedure, in accordance with Article 19 of the EU Treaty, between the Presidency, the troika and the members of the European Union sitting on the United Nations Security Council here in Brussels at ministerial level. This is the first time that anything of this nature has taken place; there had been many concertation meetings in New York, but there had never been a meeting here in Brussels at ministerial level of the two permanent members and the two non-permanent members of the Security Council together with the Presidency, Commissioner Patten and myself.
I would like to say very briefly that in the meeting there was general consensus at least on four essential points which the European Union wishes to defend in all fora. I will run through the four points, although the honourable Members know them very well. Firstly: we all have an interest in Iraq getting rid of weapons of mass destruction and this is something that all Europeans should agree on. One of the most serious problems we are going to face during this century is unquestionably the proliferation of weapons of mass destruction. And we Europeans cannot ignore this problem, a serious problem for which a solution must be found. Therefore, to try, by every means possible, and in accordance with the resolutions of the Security Council, to ensure that Baghdad gets rid of all weapons of mass destruction must be a priority for the European Union.
The second important point is Iraq's responsibility to cooperate actively with the inspectors. You have good knowledge of the report which Dr Blix and Mr ElBaradei presented the other day to the Security Council, and you saw them directly, because the President of the European Parliament had the opportunity to speak with the inspection chiefs by means of a videoconference with New York. I also had the opportunity to speak with them subsequently, and I will therefore not insist on this since I am sure that the Presidency has informed Parliament in a clear manner.
The third point, which I believe is essential to point out, is that we must give all the necessary support to the inspectors. The inspectors are the eyes and ears of the international community. If they are capable of convincing the Security Council of the situation, I am sure that the Security Council will also convince public opinion of the current situation in Baghdad. Therefore, whatever the implicit or explicit requests - and I insist, implicit or explicit - of the inspectors to the members of the Security Council, I believe Europe should help them. And there are essentially three types of suggestions or requests that the inspectors could make to us, firstly: that they require more resources, more resources than they currently have, more inspectors and more logistical resources; secondly: they may need more time; and thirdly: they may need more information or more intelligence. I believe that the international community should respond positively to these three requests from the inspectors. In other words, they should be offered resources, time and intelligence.
And the fourth point, which I believe is absolutely essential and which must be defended by the Europeans, is that the whole of this process relating to the proliferation of weapons of mass destruction, and more specifically the issue of Iraq, must remain within the framework of the United Nations Security Council. It must be carried out within the framework of the United Nations, which is the institution which must provide the legitimacy for any action in relation to this issue.
(Applause)
Ladies and gentlemen, Mr President, you are well aware of the differing positions expressed by various Members of the European Union, but you also know that there are not just the opinions of the leaders in the European Union, but we also have clear and convincing surveys of the thoughts of the European citizens. I believe that the European citizens are clear about two things: one, that they do not want war; and the other, that they do not want dictators in the world. And we must make the two things compatible in the eyes of the population, of the citizens of Europe. How to make preventing armed conflicts and preventing the existence of dictators compatible is the great challenge facing the international community. Our intention as Europeans must be to ensure that Resolution 1441, which was unanimously approved by the United Nations Security Council and which was approved unanimously by the Arab League two days later, should become a reality and that Saddam Hussein and the Iraqi regime can disarm without the need for military force.
Therefore, the countries of the European Union and all of us who serve the European Union will work with all our might, day and night, to try to prevent a conflict and to ensure that Saddam Hussein abandons weapons of mass destruction without our turning to military force.
As you know, a debate began today in the Security Council on the basis of the report produced by the inspection chiefs 48 hours ago. Let us wait and see how that debate develops before taking a position on it.
As you are aware, yesterday the President of the United States made an important speech. I would like to welcome an expression, a phrase, an idea, which was suggested in this speech, which is the idea, the suggestion or the commitment that the Secretary of State, Mr Colin Powell, would appear before the United Nations Security Council to explain the information and intelligence in existence in those countries which have privileged information or privileged intelligence. I believe and I insist that the centre of gravity of this process must continue to be the United Nations Security Council and I therefore believe it very appropriate that the information that certain countries currently have should be debated within it and that, if possible, that information should also be passed on to the inspectors.
You also know that there will be other consultations in the coming days ?
(Applause)
? and let us hope that the inspectors can have more time to continue their work and, if possible, as I said before, to complete their mandate in accordance with Resolution 1441.
Ladies and gentlemen, Europe is involved in this process: four Members of the European Union are on the Security Council, one candidate for membership of the European Union is on the Security Council and I am sure that the countries making up that Council will make every possible effort so that what we are saying here becomes reality in the coming days.
Since you have information from the President of Parliament on the conversation yesterday with Dr Blix, I will not say anything about the comments made and I will move on briefly to the second point I wanted to discuss with you, ladies and gentlemen, which is the issue of the Middle East.
Yesterday elections took place in Israel, and I believe we must learn at least three important lessons from these elections. Firstly, the low turn-out. It is surprising - or at least it surprises me - that in view of the situation we are facing in the Middle East electoral turn-out should be so low. It is the lowest turn-out since the 1967 elections. That is the first point to stress.
The second point to stress is the enormous, and very significant, victory of Prime Minister Sharon. I would like, on behalf of all of us, to congratulate him on his victory and the victory of his party. Sharon's victory is like none other of his previous victories. And I believe we should say to Prime Minister Sharon, on behalf of the European Union, that at this time when he has enormous opportunities to form a coalition government, that he should form a coalition government that concentrates on resolving the problem of the war and finding permanent peace in the Middle East. That is the demand that with respect I believe we should make of him since it has been demonstrated that a huge number of Israelis have voted for him.
The third issue we should highlight and on which we must draw conclusions is the heavy defeat of the Labour Party and the defeat of the Meretz Party. The two great parties, which have historically defended peace, which have been the centre of gravity in terms of peace, have suffered damage. We must analyse why this situation has come about. It will primarily be their job to do this. We have seen that the Secretary-General of the Meretz Party has tendered his resignation. But, in any event, from a European point of view we must maintain our policy and our policy is still the one contained in the work of the Quartet and the one contained in the road map which was approved in Washington not long ago. Once there is a government in Israel, we must mobilise all possible mechanisms in order to speed up a process which will lead to the road map becoming a reality and not just remaining a piece of paper.
Ladies and gentlemen, I believe we have the obligation, as Europeans, to do everything possible to ensure that this process, which will begin following yesterday's elections, will be a process which leads to a good result, and so that the initiatives taken do not meet the same fate as previous initiatives, such as the Mitchell report or the Tenet Plan and other important reports which have been adopted but which have not been able to be implemented. My appeal would therefore be that we should do everything possible to ensure that these documents do not remain simply documents in the archives but that they be implemented in reality.
Ladies and gentlemen, during the short time available to me for this first speech, I would also like to make one or two comments on North Korea. Ladies and gentlemen, the situation in North Korea is serious. It is difficult. As you know, the decisions taken by the North Korean Government are serious decisions and I do not believe they are decisions which should only concern the countries of the region. As I said at the beginning, I would insist that the issue of the proliferation of weapons of mass destruction is an issue which affects all of us, regardless of which part of the planet we are living in at this time. And we must therefore involve ourselves to some extent in the issue of North Korea.
As you know, we hold meetings and telephone conversations practically every day with the most closely involved countries in the region: South Korea, Japan, China, Russia, the United States, and in the General Affairs Council on Monday the decision was taken, if necessary, to send a European Union mission to North Korea to present our position and also to cooperate in finding a solution to this dramatic problem which, if things carry on as they are, could lead to the existence of nuclear weapons of mass destruction in part of the Korean peninsula.
Ladies and gentlemen, I will move on to the last point I wanted to mention this afternoon, which is the situation in the Balkans and specifically the situation in the Former Yugoslav Republic of Macedonia. As you know, at the Copenhagen Summit an agreement was reached on relations between the European Union and the Atlantic Alliance. We are currently working so that in March we can for the first time in history deploy a peace-keeping force in that Republic. The work is going well, the issues that have to be tackled with the Atlantic Alliance are making substantial progress, President Trajkovski of Macedonia has now accepted the presence of European forces from March and I believe we will be in a position to do that.
We also want to send a clear message to the countries of the Balkans; our strategy is not to abandon the Balkans. Our strategy does not just consist of remaining there, but of them remaining with us, of offering the countries of the Balkans the opportunity to participate in the construction of a wider Europe, so that they may come ever closer to the European institutions and so that they may establish themselves firmly as the important countries they should be in that region.
The deployment of military force in Macedonia would be the second peace-keeping operation taken on by Europe, since, as you know, since 1 January this year, the European police force is deployed in Bosnia and Herzegovina as a replacement for the police force which was there under the flag of the United Nations. Therefore, in a relatively short space of time, we have been able to implement two peace-keeping operations in an area close to our hearts and close geographically to our capitals and to Brussels.
Ladies and gentlemen, Mr President, I do not want to expand any further during this first speech. I know that the honourable Members will have plenty of questions to ask me. But I would like to say that we are living through a relatively difficult time and I would go as far as to say that this is perhaps the most difficult time those of us in this parliamentary sitting, during this period of European parliamentary life, have had to live through. It is essential that we Europeans remain strong, clear and tenacious in our positions in order to do everything possible so that this crisis, which currently has so many fronts and so many manifestations, is one that can be resolved through the good will of everybody by means of agreement, dialogue and diplomacy. Force is the last resort. Diplomacy must always be our method.
(Applause)
Mr President, since at the last session of the Parliament in Strasbourg I was able to spend an hour with the Foreign Affairs Committee discussing North Korea under the benign stewardship of my honourable friend, the Member for Westphalia, and since last week we were able to spend two hours with the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy here discussing a wide range of issues, perhaps I could now concentrate on Iraq, bearing in mind the limitations imposed on the competences of the Commission.
I would like to make one remark at the outset: I think it is fair to say that, on the whole, since the Second World War, we have managed to create global institutions and international agreements which have helped make the world a much more prosperous and peaceful place. I recall that, at the time of President Clinton's second inaugural address, he was able to boast that there are today more people living under democracies than under tyrannies; we ended the last century with a world which produced as much in two or three years as we had produced in the whole of the 19th century, with incalculable consequences for the living standards of most people. This is not a bad record after a century which began so badly.
Plainly, not everything has gone so well. Perhaps the greatest failure in trying to create a global rule-book has been our collective failure to establish an adequate regime for controlling and preventing the spread of nuclear, chemical and biological weapons - that terrible arsenal of unimaginable horror.
Today we face some of the consequences in three of the world's most worrying trouble spots: in Kashmir, in the Korean peninsular and in the Gulf. How can we deal with these problems? This was a point discussed in considerable detail in the Foreign Affairs Committee last week. Clearly, we have to mobilise the greatest international commitment and the broadest authority for what we want to do. That is why it must be sensible to base our approach in dealing with these problems on the moral and legal authority of the United Nations. I think the whole of the European Parliament would believe that it was right to try to do that.
Everyone knows that, for years, Saddam Hussein has defied the authority of the United Nations over his manufacture, possession and use of weapons of mass destruction. In addition, he has an appalling record on human rights. In May last year, this Parliament adopted a resolution based on a report by Baroness Nicholson of Winterbourne which outlined the clear evidence concerning the brutal and oppressive nature of his regime. The report illustrated clearly how Saddam normally deals with Iraqi citizens, with his neighbours and with the international community. We know, for example, that he has used chemical weapons on his own people.
After years of defying the authority of the United Nations, posing a threat to the region and to the whole world, he was given a final chance to cooperate in disarming his country by United Nations Security Council resolution 1441. A team of 260 staff members from 60 countries, of whom 100 are UNMOVIC inspectors, has been working in Iraq since 27 November 2002 under Dr Blix. Besides UNMOVIC, there is also the International Atomic Energy Agency (IAEA) team under Dr El Baradei.
Since the resumption of IAEA inspections, 139 inspections have been carried out on 106 sites, including two presidential sites. I just mention, in passing, that anybody who has met the inspectors - for example, anybody who has met Dr Blix - will have been extremely impressed by the integrity and professionalism of those leading this UN operation.
I do not want to pronounce on the debate which is being held today in the Security Council. As I am regularly reminded, the Commission is not a Member State. We do, of course, contribute to the development of the common foreign and security policy. We deploy the instruments within our competence to make it more effective. Many of the issues we are discussing go to the heart of the debate about national sovereignty, which some appear to think has been solved by the proposal to create a full-time President of the Council.
While being clear about the limits of our role, let me however make a number of points. First, it must be plain to all that the authority of the United Nations should be a paramount consideration. The pity is that in the past we have stood by too often while the United Nations has been defied, thereby exposing ourselves to understandable charges of double standards.
(Applause)
Second, Saddam Hussein must work with the UN inspectors under Dr Blix to get rid of those weapons of mass destruction for which he has not yet accounted. We should not forget that the issue at the heart of this crisis is how Saddam Hussein treats the rest of the world, not how the rest of the world treats Saddam Hussein.
(Applause)
We should not forget the sobering comment made this week by Dr Blix. I quote: Iraq appears not to have come to a genuine acceptance, not even today, of the disarmament which was demanded of it and which it needs to carry out to win the confidence of the world and to live in peace.
Third, if inspectors can disarm Saddam Hussein, that is preferable by far to any other imaginable cause of action.
(Applause)
Any sensible person should want this crisis to be ended peacefully, if it is humanly possible to do so. It would be good for the United Nations if we could accomplish this task without casualty, collateral damage or the daunting consequence of military intervention. It would also be good for Iraq, for the region and, I would argue, very good for the world. But that does rather assume that Saddam Hussein will now work with the inspectors. Unfortunately, we have little evidence even now that he has yet learned that he cannot go on defying world opinion forever.
I have always believed that the terms of the UN resolution obliged us to face two realities: first, we must make a serious effort to disarm through inspection; second, if the inspectors make it clear that this is a case of mission impossible, we cannot avoid facing up to the consequences. The alternative would be the sort of humiliation that would make it more difficult to assert the authority of the United Nations in future cases.
I believe this to be an exceptionally serious debate and one which is going to have effects not just in this chamber but across Europe and the world. It is going to shape the sort of world we live in and pass on to our kids and I do not think it is going to be helped by trading rhetoric. Speaking like my youthful partner and friend, the High Representative, both of us have grown younger in these jobs. Speaking like him as a proud citizen of old Europe - a part of old Europe which once had a spot of trouble with one of our colonies on the other side of the Atlantic - I have occasionally reflected that if King George had not played his hand so badly, if he had not made such a mess of things, then instead of fetching up as the last Governor of Hong Kong I might have finished up as the Governor of Arkansas or Texas, and then who knows what might have happened!
(Laughter and Applause)
Speaking as a citizen of old Europe, I would say that we need to remember that it is often wiser to raise a quizzical eyebrow than to return an insult.
We have to recognise that if we get this wrong and handle this crisis badly, the consequences could be profoundly serious and very long-lived: on the one hand, we could fatally damage the institutions of global cooperation and governance; on the other, we could make the world a much more dangerous place. We could weaken partnerships between friends, exacerbate relations with the Islamic world and worsen the prospects for solving crises elsewhere, for example in the Middle East. Our ability to work together in Europe is also clearly on the line.
Needless to say, the Commission will discharge its responsibilities as best it can. While I do not believe it is helpful to go into detail about the planning we have done to cater for a serious humanitarian crisis - for example, I was discussing this last autumn in Jordan - I can assure honourable Members that we will react with the generosity for which the Parliament is ultimately responsible and with the commitment and professionalism that the Parliament would expect of us. I make this point very, very strongly: it will be easier for us to act, should we be required to act, if we can do so with the authority of the United Nations covering our activities. I think I owe it to all those who work for the European Commission in the front line in providing humanitarian assistance, and to those who work for non-governmental organisations, very often in dangerous circumstances. If we have to talk in the future about humanitarian activities and about what is described in the jargon as the humanitarian space, then I say strongly to this Parliament that it is far easier and far better to have UN authority covering that humanitarian space than to go ahead without it.
(Applause)
Earlier I mentioned speaking in the last Parliamentary session on North Korea and I will not repeat all that I said to the Foreign Affairs Committee on that occasion, but I do recognise the seriousness of the situation in North Korea. I was in Pyongyang with the High Representative and the Swedish Prime Minister almost two years ago. I think that we played a useful role, without exaggerating what we were capable of doing. In my judgment, the only way this crisis can be resolved is through diplomacy, through expecting more of the DPRK, on this occasion in relation to nuclear promises in response to a greater commitment by the international community to welcome North Korea into the real world. Since I think it is only through diplomacy that we can actually resolve that crisis, I do think there may be a role for the European Union to play in the coming weeks. That, I am glad to say, was the decision reached by the General Affairs and External Relations Council on Monday and Tuesday. I am sure this will not be the last occasion on which we debate soberly these difficult issues, soberly but with a passion which I hope will be sometimes constrained in its rhetorical expression by the grave and serious issues that we are discussing.
(Applause)
Mr President, Mr Solana, Commissioner Patten, ladies and gentlemen, if we are to decide between war and peace, we must conduct our debate with the greatest seriousness, but also with confidence in ourselves. The wisdom of old Europe, this continent of ours, lies in its capacity for repeated renewal, and we should be telling all those who cast doubt on our credentials, that the policy of uniting Europe is the greatest peace movement on the European continent - old, yet ever renewing itself - and that perhaps other regions in the world will find it an example of peaceful coexistence.
What I ask, ladies and gentlemen, is that we should respect each other's points of view. It is certain that we will come to different conclusions on one thing or another, but each of us expresses opinions founded on his or her own convictions, and then we have to see to it that we take the right path. It is quite clear to us in the Group of the European People's Party and European Democrats that we have to make every conceivable effort and attempt to secure world peace and peace in the Middle East - in so far as this is the nub of the problem. That must be our concern; it is that for which we must work, and the United Nations is the framework within which we must do it.
Ladies and gentlemen, even if the use of force in the form of warfare may never be more than the last resort, and though our endeavours must be guided by peace, we have to deal with the facts as they are presented to us.
What we have to deal with in Iraq is a criminal system under a dictator and tyrant alleged to have weapons of mass destruction at his disposal - and that is the problem. He is a mass murderer and a war criminal, who, as Commissioner Patten has mentioned, has, in particular, used chemical weapons against his own people, against the Kurds. In 1980, he declared war on Iran, and in 1990 he invaded Kuwait. I take a thoroughly critical line on the United States too, but, ladies and gentlemen, if the United States had not, at that time, led the coalition that liberated Kuwait, might this same dictator not have been able to include the other Arab countries in his expansionist designs? That, too, is something we must bear in mind today. His regime uses its secret services to oppress his own people with violence, murder and terror.
Ladies and gentlemen, weapons of mass destruction in the hands of Saddam Hussein and his regime are a menace to the region as a whole and to the international community. Whatever the need to be frank when talking to our American friends, it has to be said that the heart of the problem is not the USA, but Saddam Hussein's criminal regime in Baghdad.
(Applause from the centre and the right)
Ladies, gentlemen, friends, because Iraq, with which we find ourselves dealing in the present situation, is an Arab country, we are also saying loud and clear to the Arab and Muslim world that we want cooperation, we want partnership, and we want friendship - if at all possible - with all Arab and Muslim states, and this must be one of the key fundamentals of European Union policy.
I wish to extend warm thanks not only to Mr Solana and Commissioner Patten, but also to all those who are working hard in these difficult days and weeks, and I wish to thank the President of Parliament, Mr Cox, for facilitating yesterday's discussion with Hans Blix, from which I learned a very great deal. We agreed that this discussion would be confidential - it could scarcely have taken place had we not done so - but I agree, and our group agrees, that many years have passed since 1990, in which the international community has taken no real action against Saddam Hussein, and so, if we are to achieve the peaceful solution for which we hope, we have to keep up the pressure of recent months, which he is now coming to feel.
This has to be a window for peace; it must also mean - and it is to be hoped that it does - that our American partners and friends have not yet decided on military action against Iraq. We have to be open to a truly peaceful solution, which must be reached through the United Nations.
Ladies and gentlemen, we must also, however, keep reminding ourselves of the logic involved. The discussion we had with Dr Blix yesterday touched on this. Logic cannot require the inspectors to travel the length and breadth of Iraq to look to see where something might be. It is far more logical for the Iraqi regime to do as Resolution 1441 requires and actually open the gates, so that Dr Blix and his team do not have to virtually grope their way through Iraq with a glimmering lamp. On the contrary, as Mr Solana has said and as is stated in Resolution 1441, what is required is genuinely active cooperation by the regime in Baghdad. That is what we have to insist on, ladies and gentlemen.
We hear the President's White House spokesman saying, 'either he disarms or he will be disarmed', and so we urge Saddam Hussein to delay no longer in playing his part in this. Let me quote Hans Blix, who said, on one occasion, that 'it does not, to date, appear that Iraq has really accepted the demand for disarmament', and on another, that paragraph 9 of Resolution 1441 requires that cooperation be 'active'. Simply opening doors is not enough. There are questions that Hans Blix has raised, and which we also have to put before the public: what about the anthrax, which is a biological weapon? What became of the 8 500 litres of it? What about the VX, a toxic chemical weapon on which further development work has been done?
If Iraq really has disarmed as it claims to have done, it would have been right and proper and in line with international law for this to have been done under UN supervision, as prescribed by the documents and the resolutions. I hope that Iraq will be more cooperative over the coming days and weeks.
Ladies and gentlemen, on Monday the Council of European Union Foreign Ministers decided, quite rightly, to call for complete disarmament, but we have to take the middle way - and everyone knows the difficult position Europeans are in. Our slogan cannot be 'right or wrong, always America!' That is a road down which we cannot go, but neither can we go down the road of saying that, no matter what Iraq's response may be, the Iraqi dictator will go unpunished, and that we will not play our part!
To do so would be like saying to someone bent upon murder, 'please don't commit murder, but if you do, there will be no criminal proceedings anyway'. That is why we have to keep up the pressure!
What we demand of the US Government is that, if our American partners and friends have intelligence derived from secret service operations, this must also be laid out to public view in the Security Council, so that we may really be in full possession of the facts. People have to be informed, and so we are very decidedly of the opinion that Iraq must dispose of any weapons of mass destruction that it possesses. We want to achieve this through the United Nations, and we want to achieve it by peaceful means!
(Applause)
Mr President, Mr High Representative, Mr Vice-President of the Commission, ladies and gentlemen, on behalf of the Socialist Group, I would like to say first of all that we are against war: no to war and no to dictators, and that means we must work actively within a multilateral framework to eliminate weapons of mass destruction.
The debate we are holding at the moment with our most important ally, the United States, revolves, rather than around the fundamental issue, around counter-productive methods and - as ex-President Clinton quite rightly said ? on erratic methods. Why? Because ten years ago, when we were in a coalition with the United States in the Kuwait war, President Bush Senior said that the Iraqi people would sooner or later topple the dictator.
Ten years later, we must recognise that sanctions have not weakened Saddam Hussein and that we are still dealing with the same issues in relation to weapons of mass destruction. We must therefore say that we are in favour of a clear policy of applying pressure on the basis of the Security Council's resolutions.
War is not inevitable. We must work on the basis that peace must be given a chance, but we must not be hasty and of course we must not create situations which may be entirely counter-productive. Hence our opposition to a preventive attack and our support for negotiations within the framework of international law.
Mr President, a unilateral intervention, without the support of the UN, would have devastating effects throughout the Middle East, leading to more suffering, more radicalisation of Arab public opinion and would jeopardise the spirit of coalition in the fight against terrorism.
And since Mr Solana is going to congratulate Mr Sharon on having won the elections in Israel, I would ask him to add something else, and that is to tell Mr Sharon to stop spurning Europe and to take account of our will for peace and cooperation.
Secondly, Iraq must comply seriously with the inspection requirements and I would like to thank the President for quickly accepting my proposal to hold the videoconference. It was very interesting. Yesterday we spoke with a European citizen who was proud to be one, Dr Blix, who asked Europe to take a more active position and who also explained to us, although he did not ask for it, that if the inspections could continue for two more months, as proposed by Mohammed ElBaradei, the Egyptian expert, results could be achieved. I believe that that should be the basis for the European course of action.
Our approach should be the one the President-in-Office of the Council, Minister Papandreu, was able to outline at the General Affairs Council on Monday, in the face of the self-flagellation we always indulge in, by means of an agreement with the four member countries of the Security Council and with Bulgaria, so that there may be a European position which supports the work of the inspectors and so that those inspections may continue. I would also like to point out that Dr Blix also told us that between 1991 and 1998 the inspectors were at work. If they were working for eight years, why can they not work for two more months? Nobody understands this, and neither do they understand why President Bush is offering evidence now, two months later. Why did he not do so before?
We must all work as faithful allies and with regard to the statement of Defence Secretary Rumsfeld, who spoke of the old Europe, I must say that those people in our continent who have spoken of a new Europe are the ones who have caused endless disasters in our continent. We are not in favour of a new Europe, we are building a united Europe, and that is the aim of our political action.
And, Mr President, please allow me to refer to an important aspect of the issue on which I would like to hear more clarifications from the representative of the Council and the Vice-President of the Commission. It concerns the risks of humanitarian disaster, not only in Iraq but throughout the Middle East, with hundreds of thousands of displaced persons at least: who will pay for that? Do we have measures to deal with it? Has the UN considered this? This is an important issue, as is the economic situation, and not just that of Europe.
The price of oil is going through the roof; it is worrying that the United States' world map of priorities always coincides with the countries which have significant reserves of oil. This is not the way to build a future for humanity, and we must also declare ourselves clearly in favour of not having to face an economic disaster.
Finally, Mr President, we have the right to know whether weapons of mass destruction really exist. To this end, we need more proof and more evidence and they will be obtained through continued work.
The debate is not only on the timetable but on how to move forward in order to prevent war. And finally, Mr President, please allow me to use a quote in English from a great American, Mr Madison, who in 1792 said:
Mr President, with four Member States on the UN Security Council, including the chair, the EU should have the opportunity for real influence over current events and it would if it spoke with one voice. I wonder if Mr Solana would confirm that the meeting of four Security Council members, convened by the Greek Presidency ahead of Monday's General Affairs Council, was intended to achieve a single EU position? Will such meetings become regular events? Or was it simply an attempt to stitch up the outcome of the Council without consulting the remaining Member States?
Perhaps I could also ask whether, in the regrettable absence of a coherent EU strategy in the run-up to a possible conflict with Iraq, he would undertake to ensure that the EU starts work now to plan a post-conflict strategy in the region?
When we last debated the situation in Iraq in early September, the world seemed on the brink of a unilateral military adventure led by the United States. Our main concerns then were to prevent the credibility of the United Nations and of international law being undermined by a pre-emptive strike not authorised by the UN, and to get weapons inspectors back into Iraq. We may be the old continent but we remember our yesterdays rather well and our experience of war has been very different from that of the USA.
In the event, the United States did go the UN route last autumn, and secured a unanimous vote for a tough Security Council resolution. The UN weapons inspectors have been readmitted to Iraq and are doing a professional and thorough job. So we Liberals salute the efforts of Colin Powell, Hans Blix, Mohamed Elbaradei and others for reinforcing the multilateral rule of law.
Now that we are engaged on the proper path of international cooperation, we must make every effort to preserve that unity. However, following the presentation of Dr Blix's report to the Security Council, there is a new danger - a danger that the credibility of the UN and international law risks being undermined, not by unilateral US action, but by the failure of the international community to ensure that Iraq rids itself of weapons of mass destruction once and for all.
Dr Blix's report to the UN provides a damning if not yet conclusive account of Iraq's failure to cooperate fully with the UN weapons inspectors. Saddam Hussein is required by UN resolution 1441 to tell the truth, the whole truth and nothing but the truth. Instead, we have seen half-truths, prevarication and evasion. Dr Blix has opened the case for the prosecution with powerful arguments, though the evidence he has presented does not yet provide proof beyond all reasonable doubt.
That is why Liberals in this House insist that the inspectors be allowed to continue their work. Dr Blix raises many disturbing questions in his report. Saddam Hussein clearly has a case to answer. A peaceful resolution to the crisis is still possible provided that Iraq now demonstrates a real willingness to cooperate with the UN in disarming. But with the inspectors due to report again on 14 February, there is little time left to him before the court of the international community has to reach a verdict.
For Liberals, war will always be a last resort; recourse to military action means that the instruments of international governance in which we invest such high hopes have failed. But equally, the international community has to stand ready to enforce its will, or the rule of law will be flouted. And there is plenty of evidence that Saddam Hussein is in breach of international law, most notably of the UN Convention on Genocide for the murder of half a million marsh Arabs. So let us forget talk of allowing Saddam Hussein to slip off quietly into the night for a comfortable exile in a third country. He is a war criminal and he must be brought before the International Criminal Court. To those Members who intend to convey to Saddam Hussein the message that impunity in exile is an acceptable way out, I say, to borrow the phrase of the anti-war coalition: not in our name. And I invite them to search their consciences. Is the best way to advance the cause of peace really to travel to Baghdad for a photo opportunity and risk being manipulated by the Iraqi regime?
Dr Blix told us yesterday that if Iraq chooses to cooperate, the inspectors can complete their work very soon. The inspectors must be given more time but if Dr Blix reports on 14 February that Iraq has failed to provide answers to his questions, and if the Security Council therefore determines that they are in material breach of the resolution, then the international community has a responsibility to act. If Iraq does not seize this final opportunity to cooperate, we must act together through the UN to enforce resolution 1441.
Mr President, High Representative, Commissioner, we are on a knife-edge. On the one hand, the Security Council has given the inspectors the green light they wanted to continue their mission in the short term; on the other, the US-British armada in the Gulf is increasing in size by the day, much like the pressure to launch a military attack. In this context of great tension where the stakes are so high, any ambiguous political words or action on the war, but also, where applicable, any absence of initiative against the war, actually constitute an advantage for the most aggressive and unilateralist government the United States has ever known. A builder's work can be recognised from its foundations, and, in the same way, Europe's ambition on the global stage can be measured in a critical international situation.
Mr Solana, you seem to welcome the common position of the Fifteen, or in any case of the four countries that currently sit on the Security Council. This does not merit such rejoicing. The declaration had only just been published when London and Madrid, in particular, were already stripping it of its substance by stating, respectively, that there was a flagrant violation of resolution 1441, and that the extension of the deadline granted to the inspectors should be as short as possible. Still others are doing their utmost to find passages in Dr Blix's report to take out of context in order to try to justify military intervention.
Everything seems to imply that, in the eyes of some, it would not be good news but bad news if Dr Blix were to state that the inspectors had been able, overall, to access all sites easily, to the point of having carried out 300 inspections in 60 days. Or if Mr ElBaradei thought it were possible, and I quote 'within the next few months to provide credible assurance that Iraq has no nuclear weapons programme'.
Of course there are still grey areas that absolutely must be clarified. We will not, however, achieve this through bombs and blood. We must speak frankly and on the other hand be far more aggressive in demanding that the inspectors be allowed to take the time they need to complete their work. Beware of playing down war! Beware of gradually and insidiously accepting the unacceptable! Let us therefore review everything that Europe has accepted, with little or no reaction, from Ariel Sharon in Palestine over the past two years. He does not deserve congratulations, Mr Solana. We must resolutely fight his disastrous policy, including for the Israeli people themselves.
What did Europe have to say about George Bush's new strategic doctrine, published on 20 September last, which magnifies, and I quote, 'the unequalled strength' of the United States and emphasises, and I quote once again, their determination 'to act alone, if necessary [?] pre-emptively' in order to 'further freedom's triumph'. What does Europe have to say now in response to the irresponsible statements made by the Secretary-General of the White House last Sunday, implying that the United States would not rule out the use of tactical nuclear weapons in case of conflict in Iraq. Weapons of mass destruction must be destroyed and banned in Iraq, throughout the region, and all over the world. We must listen to public opinion.
(Applause)
Mr Blair and Mr Aznar are isolated in their own countries over the question of war. There is an overwhelming majority against war in Germany. Four out of five French citizens are asking Paris to use the right to veto if necessary to try to prevent the worst from happening. On the other side of the Atlantic, a movement unprecedented since Vietnam is gathering momentum, based on the slogan, and how clear it is: 'No blood for oil'.
(Mr Le Pen: It sounds like Europe in 1938!)
Calm down! We are not interested in hearing what you think about it.
My group would like to be able to state these values, state these requirements in Iraq itself, without the slightest leniency towards the authorities, Mr Watson, quite the opposite - nobody, furthermore, will find in my entire political history the slightest leniency towards this dictator, nobody, which is not the case of certain right-wing governments - ...
(Applause)
... without the slightest leniency towards the authorities, therefore, and within a population that has already suffered the effects of a criminal embargo for twelve years. That is why my group is unanimous, as are my Green and socialist fellow Members, and even Members from other parliamentary groups, in suggesting that a delegation of Members should go to Baghdad from 2 to 6 February. There will be more than thirty of us. In the same vein, my group suggests sending - and will do so - a delegation to the United States. In Baghdad and in New York or Washington, we want to defend an idea of Europe, Mr President, in which many progressive men and women still place their hopes. We must not let them down!
(Applause)
Mr President, ladies and gentlemen, we run the risk today of repeating ourselves. Personally, I would like to make a suggestion.
Obviously nobody here today is defending a dictator. Those who were communist no longer are, and are not defending any communist dictatorships. I also think that none of those who visited Saddam Hussein to deliver nuclear power stations to him, or, for example, like that young American who was close to the Secretary of State at the time, going by the name of Mr Rumsfeld, to deliver chemical weapons to be dropped on Iran, would now do what they did at the time.
We should take note of this, but the problem lies elsewhere. The problem is the credibility of an international institution when it comes to imposing something defined intelligently by a German sociologist: 'Make law, not war'. The problem today is knowing whether we are capable of imposing international law. In this situation - as Mr Patten and Mr Solana have said - the argument is this: if Iraq does not cooperate, we shall have to force it to disarm. You are therefore advocating military intervention in the short or medium term.
I believe that, within the context of international order, we must define those situations in which we should fight dictatorships and those in which we should use diplomatic means. I am indeed saying that I, who, often against my group or other groups, have defended and still defend military intervention in Kosovo and Afghanistan. I also believe it was right, once again against the majority of my group, to intervene when Saddam Hussein invaded Kuwait, but I believe that today, Saddam Hussein has not been so weak for ten years or so. He is a bloodthirsty dictator who is weak and who is now incapable of attacking other countries. That is the distinction in the fight against dictatorships: those which act against other countries and those which do not.
In fact, with regard to butchery, ladies and gentlemen: four million dead in Uganda, with machetes, not with weapons of mass destruction, they killed each other with machetes. What did we do? Who intervened to stop this bloodletting? Nobody! Nobody intervened! So, let us stay calm. We have seen millions of deaths, blood, and nobody was interested: there was no oil. We took years to intervene in Bosnia: there was no oil. So let us moderate our great speeches on dictatorships, and murders, and dying children.
There is a problem, however. Iran now possesses missiles. Iran is currently equipping itself with a nuclear arsenal. Iran could now attack Israel, Europe, Greece and reach these regions. Is anyone suggesting a military foray into Iran? Obviously not! That would be too dangerous. Today, North Korea has said it wants to produce nuclear weapons. Is anyone suggesting military intervention? Of course not! That would be too dangerous. With the arguments developed with regard to Iraq, we are creating a programme of nuclear proliferation. We are telling dictators to possess weapons of mass destruction so that nobody attacks them! That is the truth.
That is why we must step back. Fine, the Americans and the English are surrounding Iraq, so Iraq cannot move. So we have time. We can wait a year. We can say that the soldiers should stay where they are. At the same time, however, let us show the world what we are capable of. Let us solve the Israeli-Palestinian problem while still threatening Saddam Hussein. Let us change the agenda and our priorities. That said, let us not fool ourselves, if the inspectors are there now, it is because the soldiers are present. Let us take advantage of this situation, however, to contain the problem and avoid making war. At the same time, let us try to obtain negotiations with the Middle East. I believe that Ariel Sharon will form a coalition forcing him to negotiate with the Palestinians. First of all he must be forced to let the Palestinians elect their own representatives so that they can negotiate with the Israelis. Let us change the agenda. Let us find a solution to the Middle East and you will see that the Arab masses will applaud us if we have to sort out Saddam Hussein.
If initially, however, we first sort out Saddam Hussein, perhaps for oil, without having taken and carried out any initiative in the Middle East, we will not be credible and we will not create greater justice in the world. So, 'make law, not war', change the agenda, give us time, stay there for a year or two. We will disarm Saddam Hussein, but first of all let us find a solution to the Middle East.
(Applause)
Speaking time does not stretch to two years, Mr Cohn-Bendit.
Mr President, in our opinion, the essential question now in relation to the Iraqi crisis is how the international community should act in the face of the threat from a dictatorial regime that might or might not have - this is what is being investigated - the capacity to develop or acquire, when they only have access to scarce technical and financial resources, weapons of mass destruction, be they biological or chemical, likely to endanger regional safety and world peace, and potentially to use or supply these to others, particularly terrorists. The question is how to deal with an undemocratic regime that has breached and continues systematically to breach its international commitments and obligations within the United Nations. This is also a regime that has imposed all kinds of constraints on its people, demonstrating total contempt for their most basic political, economic and social rights.
Having said that, the issue is not, as some have said, America's control of Iraq's oil resources, even if Iraq does have the world's second largest oil reserves and on top of that, its crude oil is of the very highest quality. This is not the issue, because if it were, we would clearly have to acknowledge that there are also European interests in this area. In fact, the European Union is already seeing many Iraqi oil transactions taking place in euros and, due to their volume, these transactions contribute considerably to the strength and stability of the European currency as a means of international payment. To take just one example, we could mention the contracts that Russian oil and gas companies have signed with Iraqi companies, which, according to the press, total 40 billion euros (not dollars).
Mr President, when we criticise a policy, we must come up with alternative proposals and solutions. We cannot simply oppose options that some consider to be warmongering; we must provide a response that is proportionate to the threats made by the other side, in the shape of someone who, in the past, has shown complete contempt for international law and who is still failing to provide guarantees that he will respect such law now and in future. We are the first to say that the solution to the conflict must be sought up to the last minute through peaceful and diplomatic means, but we also maintain that the international community, under the auspices of the United Nations, must maintain a firm attitude that leaves no room for doubt as to the need for the Iraqi authorities to cooperate fully and extremely soon with the UN inspectors. If they do not cooperate, they will have to face other means being used to make them do so.
As a matter of fact, it is worth asking whether dictators who generally rule without any constraint and particularly without the democratic scrutiny of their public, only understand and respect the language of diplomacy, the language that has always been used, as Javier Solana said, when it is backed up and given credibility by the means of coercion available to it, the last resort, as he also said? We support the work of the UN inspectors and hope that they are given all the means and all the information necessary to conclude their task, and I mean all information, even information already available to other countries. At the same time, however, we must issue a warning about the need to prevent the Iraqis from indulging in time-wasting manoeuvres in order to put off complying with the UN resolutions without good reason and to ensure that the current status quo remains in place.
Mr President, we make a clear distinction between Iraq's totalitarian regime and its people. As I said, the Iraqi people have been the main victims of the oligarchy governing them and which uses them to achieve its own ends. This is precisely why we are calling on the international community to unite on the fundamental issue, for the transatlantic relationship to be strengthened, for the conditions to be established to ensure that we do not see the inspections blocked, constraints put on the evidence given by scientists and officials linked to Iraq's nuclear programmes and that this game of hide and seek with arsenals of mass destruction by Saddam Hussein's supporters is brought to an end. If we achieve this, if we unite on the fundamental issue, the conditions might then be created for beginning the process of democratisation in Iraq and for enabling its people to enjoy the advantages of peace.
Political torment plagued Europe in the last century. The ideologically 'legitimised' obsession with power on the part of dictators created millions of victims. They certainly did not spare their own citizens. Is the parallel with the loathsome regime of Saddam Hussein not obvious here? We should therefore be talking about 'liberation' and not 'war' in respect of Iraq. At least that is how Saddam's living victims see it.
Sadly enough, they cannot count on the unanimous support of the Member States of the European Union in this regard. In fact the opposite is true. The concept of the containment of Saddam's reign of terror is evidently being fostered in the European Union despite all the extremely negative experiences with Baghdad's Ba'athists over the past 10 years. Today this strategy is being continued in the European desire to extend the UN inspections in Iraq. That Saddam is again flouting a compulsory Security Council resolution does not spoil the European illusion of Saddam's total disarmament.
It is first and foremost the inhabitants of Mesopotamia who are the ongoing victims of the international community's failure to appreciate the true nature of Saddam's 'Republic of Fear'. Do the Member States of the European Union want to have this on their consciences, particularly given their own painful experiences during the last century? Furthermore, Iraq under Saddam remains a permanent potential threat to the entire Middle East, not least on account of her oil reserves.
Desperate diseases need desperate remedies, as the saying goes. War is awful, but the consequences of an overly tolerant attitude may in time cause more devastation. Recent European history should show government leaders their responsibility in this regard.
Mr President, ladies and gentlemen, everyone here is talking about the Iraqi crisis. There is no Iraqi crisis, but an extremely serious international crisis deliberately created by the Bush administration. It is not the dictator Saddam Hussein who is the warmonger. The warmonger is Bush, the democrat. Iraqi aircraft carriers are not manoeuvring along the coasts of New England, nor are Iraqi marines taking up position in Mexico, Canada or Cuba. It is the Anglo-American armada that is reviving gunboat diplomacy in the Middle East.
Why was the alleged need to disarm Iraq not brought to light before the election of Bush junior? Nobody honestly believes that Iraq, a small country with twenty million inhabitants, surrounded by hostile or suspicious countries, whose army and economic infrastructures were levelled by Desert Storm, whose people have been ruined by ten years of Anglo-American bombing and by an embargo which has killed, amongst others, over a million children who have died from poverty and hunger; nobody believes that this small country, monitored by satellites and by spy planes, by the UN inspectors, could have assembled an arsenal of weapons of mass destruction and threaten world peace. Furthermore, this is the gist of the report by one of the main UN inspectors, amongst others.
Was Saddam Hussein not already a dictator when he received weapons of all kinds from the United States, Europe, France, and even Jacques Chirac? I am thinking of the nuclear reactor at Osirak which was destroyed by the Israelis in an aerial attack during peacetime. Please, let us not be hypocritical! Let us stop acting out humanitarian indignation. The United States, whose oil stocks will be used up in ten years' time and which consumes one quarter of the 3.5 billion tonnes used by the planet, and which, furthermore, cannot allow the price per barrel to exceed USD 30, wants to make war to take Iraqi oil and control oil in the Gulf. It is the American giant, the super-power with 80% of the weapons of mass destruction in the world, and, amongst others, 8000 nuclear warheads, terrifying weapons, which, moreover, it is the only country in the history of the world to have used, that wants to make war.
Mr Solana wants to disarm Iraq and hunt down the dictators of the world. The latter point constitutes a huge programme which would oblige the United States to attack many of its allies. With regard to the fight against international terrorism and pursuing it in the places in which it prospers, the Americans could start by bombing London, which is the main place where this type of thing goes on. Deep in your conscience, you think that the Americans are also working on behalf of Europe, and that is why, eyes lowered, you will allow them to commit the first great crime against humanity of the twenty-first century. You have waited thirty years to discover that Saddam Hussein used poison gas against the Kurds. Well, there was a precursor: in 1920, in Kurdistan, in the form of Winston Churchill! In terms of mass destruction, do you think that the powers in question have never used them and can therefore preach to the world about international morals?
, chairman of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy. (DE) Mr President, representatives of the Commission, Mr Solana, I believe that both you, Mr Solana, and Commissioner Patten have made it clear that the European Union has achieved a number of foreign policy successes of which we should remind ourselves at the present time. For if you add up the number of operations the European Union has mounted in Bosnia and in Macedonia, and consider the great burden that European forces in Afghanistan are taking upon themselves, as well as the fact that the European Union devotes three times as much of its budget to overseas aid as does the United States of America, all these important factors are, in my view, things of which old Europe can be proud.
At the same time, we should also remember that the achievements that this month has seen - the eastward and southward enlargement of the European Union and the consequent extension of the zone of stability and democracy - play a decisive part in making the world more peaceful. The primary motive for the enlargement of the European Union is that it will extend the stability zone. I think that we should make that point by incorporating this into the integrated approach.
Hitherto, admittedly, we lacked the ability to speak with one voice when it came to issues of war and peace, a defect dating back as far as last summer. For if one says that he will join in whatever happens and another that he will not under any circumstances, that makes it difficult to find a middle way, but thank God we have found the essentials of one with help from the French President and from you, Mr Solana and Commissioner Patten.
Ladies and gentlemen, it must also be clear in this context - if we are honest with ourselves - that if we are to get our voice heard everywhere, be it in New York, Washington, or Baghdad, it will only be by attempting to work out a common position based on the knowledge that this is the only way. This is the road we must take, rather than following others on their celebratory processions, whether these be to Baghdad or to Washington.
Ladies and gentlemen, it is my belief that we should now press on with the endeavour that the Council has - God be thanked - set in motion this week, which, for the time being at least, gave us a halfway reasonable position, with the multilateral approach being particularly valued and preferred, and with the attempt being made, within the UN framework, at finding a peaceful solution. It must, however, be made clear that this must be kept up to the very end. This is a consensus that does not just last for eight days, but one that must be made to work.
Ladies and gentlemen, any consideration of these matters must of course have as its starting point the view of the international community - expressed, for example, in Resolution 1441 - that Iraqi disarmament must take place, and that Saddam Hussein must play an active part in it. Dr Blix, for example, has stated that these conditions have not been met, and so it is a good thing that the efforts of many have gained us a breathing space, time that must be used to find a peaceful solution, by which I mean the dismantling of the weapons of mass destruction - insofar as they actually exist - and the disarmament of Iraq, thus enabling the will of the international community, as expressed in international law, to prevail.
However, ladies and gentlemen, Dr Blix's inspectors need to have the same information as is held by those who claim they were already aware that there was something there and that they would at some point present the facts to the public. In my view, Dr Blix should be told the facts right now, for how are we to explain to the public that a war is inevitable if we do not tell even our allies' inspectors the whole truth, thus enabling them to find what they are looking for? It seems to me that something of a credibility gap is developing here, one that may cause a great deal of damage in days to come.
It should not, however, be forgotten, when considering this issue, that Saddam Hussein is a mass murderer. Baroness Nicholson and I were in an Iranian camp for Iraqi refugees, and I have seen how people had to live there, having been driven from their homes and tormented by Saddam Hussein's chemical weapons. The depiction of Saddam Hussein as someone who represents no real danger does not strike me as credible.
Ladies and gentlemen, we should also be clear in our own minds about the real menace of weapons of mass destruction when they are in the hands of people such as Saddam Hussein, particularly if he is to emerge from this conflict as the victor, with all the resulting effects on the region's morale.
We should also be stating what is to happen once the war is over. What form is political reconstruction to take? For how long will Western troops have to remain there? To what extent does this relate to the creation of a new order in the region as a whole, what sort of new order will that be, and at what cost? To date, I have heard no answer to these questions, and I believe that if you are going to go into something, you have to think about how you are going to get out again.
Mr President, Mr Solana, Mr Vice-President of the Commission, I will begin with a quotation, one which sums up like no other statement our position on the war against Iraq: 'A preventive war is an act of aggression, and cannot be described as a just war in self-defence. For the right to self-defence presupposes not merely the possibility of an attack, but that an attack is actually happening or is imminent. Warfare with the aim of averting danger would nullify international law's prohibition of force, promote political instability and, in the final analysis, shatter the foundations of the whole system of an international community of states.' And elsewhere in the same statement: 'Any security strategy committing itself to preventive warfare is in defiance both of Catholic teaching and of international law.'
These quotations are from the statement on the Iraq conflict issued, on 20 January of this year, by the Conference of German Bishops. As my Christian Democrat opposite number has not made reference to the Conference of Catholic Bishops, I have to do so, and do not think that these statements require anything to be added to them.
All the time I have known you, Mr Solana, I have regarded you as a great optimist, so when you say, as you have done today, that the political situation is bad, then the political situation is very bad. Donald Rumsfeld, the American minister for war, spoke of 'old Europe'. All of us who have spoken here today have declared that we belong to this old Europe, and that would not be cause for any further excitement on our part, had he not drawn the distinction between us and the 'new Europe' - those whose opinions are identical with Mr Rumsfeld's and who think along the same lines as he does.
President Kwasniewski of Poland said in an interview last week, 'If it is President Bush's vision, it is mine!' The Polish President is of course entitled to as narrow a field of vision as he may choose, but there is no doubt that the Polish government - like all the governments of the other candidate countries - is under an obligation to act in solidarity with the European Union, to which they want to belong. The candidate countries have decided of their own free will to belong to the European Union, and we wish to welcome them, but, when it comes to issues of war and peace, preventive warfare and the setting-aside of international law, we expect them to be solidly alongside us.
Mr President, Mr Solana and Mr Kinnock, it is very good that we are having this debate. It is a very complex issue, and developments are taking place so quickly that the situation is changing almost from one day to the next. This means that any resolution becomes obsolete extremely quickly.
The Group of the European Liberal, Democrat and Reform Party really appreciates the efforts you are making, Mr Solana, towards uniting the EU around a single policy. The Greek Presidency shares this ambition. It is no easy task. At the same time, it is very clear that the EU is not united. In all facets of the Iraq issue we have heard differing views from different capital cities. I dare say that it has never before been so evident that the EU has failed in developing a common foreign and security policy. For all the fine words and the rhetoric, we stand empty-handed; which is terribly tragic.
It might be possible to compensate for this if we start now to make attempts to reach agreement on a strategy for what we want to see happening after Saddam Hussein, whether or not there is a war. What should be done with Saddam Hussein? What role should the EU play in the reconstruction process? How could peace, freedom, democracy and human rights be guaranteed for the people of Iraq, who have suffered for so long? How is the EU to help in improving the humanitarian situation, and how prepared are we to help the neighbouring countries with the refugees who are already pouring out of Iraq?
It goes without saying that we all hope that a war can be avoided. It is obvious that the inspectors, under the leadership of Hans Blix and Mohamed ElBaradei, need more time. Iraq and Saddam Hussein are playing games with us; one cannot help feeling that they have something to hide. Iraq must pull itself together. It is Iraq's own responsibility, not that of the UN, to prove that there are no weapons of mass destruction in the country. The question of war or peace lies in Iraq's own hands.
Our view is that the inspectors need more time, a view expressed by many others here. When they report to the Security Council again in a few weeks' time, it will be the UN Security Council that will take decisions on what is to happen next. Any decisions on a military strike, which might unfortunately be necessary, must be taken by the UN. A unilateral US strike would be extremely unfortunate, not only with regard to its consequences for the region, but also because it would harm transatlantic relations a very, very long way into the future.
Lastly, I must express my regret that individual MEPs are going to Baghdad on their own initiative. I am convinced that they are doing so with good intentions, but this will be exploited by the Iraqi dictator to reinforce the image of disharmony in the international community. Those who go there cannot influence Saddam Hussein: he has not shown himself to be open to argument. Instead, they run the risk of becoming his hostages and getting in the way of the work of the inspectors. It is of course up to individuals whether or not they decide to travel, but the European Parliament is in danger of looking extremely ridiculous on the international stage. I would advise strongly against making this journey.
Mr President, I too am inclined to think that we should take a little look back in time. Who was it really that created Saddam Hussein? It was the United States, and they used him in the war against Iran. When Saddam Hussein used chemical weapons of mass destruction against his own people, the United States was informed of the fact. An American attack on Iraq would not only be an attack on an individual country. It would be an attack on international law and upon the whole UN system. That is why it is important for Mr Solana and Mr Patten to call upon all the Member States to stand shoulder to shoulder in the EU on this matter in order to safeguard international law and to ensure a future for the UN. I think that Great Britain and Spain, specifically, should be called upon to show that they too join with the EU in rejecting war.
It would not of course be a war to disarm Iraq and introduce democracy there. Is it at all conceivable that the United States would install a Shia Muslim government in Iraq, reminiscent of the government in neighbouring Iran? Is that within the bounds of possibility? Could one imagine the United States allowing the Kurds their independence? Certainly, not much importance can be attached, then, to the talk of democracy. If the intention is to disarm Iraq, then that is the role assigned - rightly - to the weapons inspectors. If the desire is to disarm Iraq, it is a question of supporting the work being done by the weapons inspectors and Hans Blix.
There is of course also the alternative of strengthening democracy in Iraq by removing the sanctions, other than those concerned with chemical and other weapons, including weapons of mass destruction. In that way, it would be possible to strengthen the Iraqi people and the democratic forces in Iraq, as well as democracy and peace for all of us.
We also have another task. It is to ensure that the whole region is inspected and that we obtain a policy for disarming it: not only Iraq but also Iran and Israel. In conclusion, I want to state that we must urge Saddam Hussein to cooperate with the weapons inspectors so that we avoid a war. I believe that the way forward is through democracy, development and cooperation.
Mr President, it is chilling to see how the preparations to invade Iraq have gathered pace, despite the extra time given to the weapons inspectors which, of course, we all welcome.
We are seeing a situation where the most powerful country in the world has made clear its determination to wage war against Iraq, with or without United Nations backing and whether or not the weapons inspectors find any weapons of mass destruction. A pre-emptive attack like this would set a new international precedent that has no basis in the United Nations Charter. Such a war on Iraq would be immoral, unjustifiable and illegal. It would make the world a much more dangerous place, causing more resentment and fuelling more terrorism. The victims, as always, would be the innocent civilians: the hundreds of thousands of men and women and particularly the children who have already suffered years of oppression, hardship and sanctions which have put them under the complete control of Saddam Hussein.
There is already a humanitarian crisis in Iraq and now the people are being threatened again. Britain has already announced the deployment of some 30,000 troops and the United States 130,000 troops which are being mobilised in readiness to attack.
Opposition to this war is growing with every day that passes by groups of people of all ages, from all walks of life, and on 15 February 2003 there are going to be peace demonstrations right around the world. Those of us elected by the people in Europe can speak in this Parliament on behalf of so many of them who are saying no to war. I have received many letters from Wales and from other countries asking the European Parliament to do everything that it can to try and stop this war. Peaceful means of solving the problems have not been properly explored, let alone exhausted. It is tragic that if a fraction of the effort made by the United States and the United Kingdom to kindle their support for war had been put into bringing peace in the Middle East, we would live in a much safer and more peaceful world.
Mr President, all statements - from any government or any government representative - seeking to point out differences between positions or diplomatic shortcomings are unwise. Diplomacy should have led us in Europe to formulate joint or, at least, homogeneous positions. I therefore regret that, instead of working towards a European position or, at least, mediation through a Council meeting, we have split up and established unilateral parameters and positions which do nothing to further either the cause of peace or the development of a common foreign policy, and a common foreign policy is one of the goals towards which the Convention is working. The United States is not the only guardian of peace and justice, nor is it the only country qualified to declare war should that prove to be necessary and unavoidable in the interests of the common good. The contrasting statements which have been made in recent days promote the cause of the dictator, Saddam Hussein, rather than the development of what is a problematic peace process. I therefore, Mr President, call upon the Council, working together with the other European institutions, to concentrate on creating a climate of more serene cooperation between the countries of the Union, so that we can unite in an agreement and address the increasingly serious problems before us every day together.
I would like to thank Mr Berlusconi for the mediation initiative he has undertaken in the last few hours and I hope that everyone will work for peace, just as we must all strive to combat terrorism and dictatorships, even if that means declaring war.
Mr President, no one should be in any doubt that I shall celebrate on the day that Saddam Hussein's regime of terror comes to an end. I do not, however, believe for one moment that a war is the correct solution to the problem. President Bush believes in absolute good and absolute evil. I, for my part, do not. I am convinced, rather, that Mr Bush's, Mr Cheney's and Mrs Condoleezza Rice's interests in the oil industry are significantly greater than their concern for the well-being of the Iraqi people. Nor do I entertain any doubts that a war would be a unique opportunity to test approximately 20 new weapons systems, as well as being good for the American arms industry. Of course Iraq must comply with the UN resolutions. So must Israel too, moreover, and I anxiously await the relevant demands on the part of the United States and the EU.
All methods other than war must be tried and, if war is unavoidable, it must be backed up by the UN and supported by powerful forces in Iraq itself. Let us not forget that the United States was once an enthusiastic supporter of Saddam Hussein and supplied him with some of his conventional weapons. Iraq does not constitute any immediate threat, either to its neighbours or to the global community. A war, on the other hand, could have completely unpredictable consequences. It would fuel increased hatred towards the United States and the West and create a breeding ground for further terrorism. There has been no success in improving the lives of the Afghan people, and there would scarcely be any success, either, in improving the lot of the Iraqis. The same applies to the sanctions against Iraq, which have merely made it easier for Saddam to oppress his people.
At a time when people's education is largely left to mullahs and the indoctrination they practise, what, I wonder, would happen if the United States were to use only 10% of the money expected to be spent on the war on providing the Arab world with, for example, free schools? That would be a far-sighted and long-term solution. War would be a short-sighted and anything but long-term solution.
Mr President, High Representative, Commissioner, ladies and gentlemen, everyone seems to be for peace, saying 'No to war'. Can you see anyone saying 'Yes to war'? Everyone - the Pope, the antipope, the communists, the fascists, everyone - is saying 'No to war'. What is the alternative to 'No to war', however? Specifically, it is the risk of war breaking out - which you have mentioned - in 15, 20 or 30 days' time. What a wonderful success for the European Union: it would appear that the European Union has, at last, achieved agreement on a practical matter, if I am not mistaken, in calling for the inspectors to be given a few more weeks, for them to be given a little more time, a little more money, resources and a little more support. Later on, however, after 20 days, will there be a different strategy? What will Europe propose? The alternative to the destruction we call war - how do we, how do you see it? There is an alternative, and it is not peace: peace is what we have at the moment. For the time being, we are not at war, as you say, as my friend, Mr Le Pen, says, for whom the value of freedom and the value of fundamental human rights do not exist. That is his opinion! We all know the sorts of things that Mr Le Pen can say and the meanings that can be inferred. You can all go together: Mr Le Pen went to visit Saddam Hussein 12, 13 or 14 years ago with Mr Fini; now you can all go together. I can see some logic in all this.
We radicals have presented a proposal. In the space of four days, we have received approval from 66 countries. In Italy, to date, we have received approval from 57 Members of Parliament, half of them centre-left and half of them centre-right, including the former Prime Minister, Mr Andreotti, and other important figures who support this proposal. What are we suggesting? What proposal are we now submitting to you too? The alternative is called 'democracy', the alternative is called 'law' and 'rights', the alternative consists of enforcing written international law at last - for, although it is in force, it is not being enforced, as often happens in our country - that international law which, all things considered, has now identified a kind of subjective right to freedom and democracy belonging to the people living in this country, and by 'this country' we mean the world.
We have the chance to choose what the European Union wants, to choose whether it wants war or not, whether it wants Saddam Hussein to leave Iraq - for, whatever Mr Watson may say, he will leave accompanied, he will essentially have safe conduct as far as his place of exile, and, moreover, I would advise Mr Watson to read the Treaty establishing the International Criminal Court, from which he will learn that, in any case, Saddam Hussein cannot be prosecuted in this situation - but what we can and must do is realise that the UN and the Security Council have a duty to act. It is not a question of changing the dictator but of changing the regime. That is what is needed in this part of the world, where the gun held to Saddam Hussein's temple, for better or worse, now gives him the chance to make a limited choice between falling in a coup currently being plotted by his closest friends, shooting himself, committing suicide in a bunker, dying in a massacre or leaving the country, as many dictators have done, and being taken to live in exile somewhere else.
This is our proposal, the alternative to war, as I have told Mr Cohn-Bendit too, and, more specifically: 'temporary government' - in inverted commas - by the UN for two or three years until fundamental rights are established in that country - using Amartya Sen's economics and other methods; there have been temporary governments in Japan, Germany and other places - governments with the task of restoring to the Iraqi citizens and the Middle East the rights which have been taken from them through violence. This is our proposal, and may the others rest in eternal peace. I believe that we are choosing something different: living in freedom, according to the law, building a life which is worthy of being lived and consists of more than just constant dread of the terror of death.
Mr President, I would like to join several other speakers in expressing satisfaction at the conclusions of the General Affairs Council and praising those people who have been involved in this agreement. But we naturally hope for more and we therefore ask that work continue in order to achieve a fundamental consensus between the European Union's current four representatives on the United Nations Security Council, in the hope that the four will act, at least, in a coordinated fashion.
But I believe that that consensus demands at least two things: the first is not to publicise unilateral positions but to debate them with our partners and the second is to be loyal - but not copycats - to our natural allies. Because although it seems obvious, we must remember that in this conflict the person who is threatening world peace, failing to comply with international law and presenting us with the real risk that international terrorists may acquire chemical and bacteriological weapons is Saddam Hussein.
And it does not take any great feat of memory to conclude that the only language the Iraqi Government understands from the international community is firmness. And this firmness is not credible if we say beforehand that in no event, whatever happens, can the use of force be justified, as the President of my group quite rightly said. This is not pacifism, it is demagoguery and irresponsibility.
In order to genuinely work for peace, what we have to do is act decisively against violations of international law and against repeated non-compliance with the resolutions of the United Nations.
We believe that the European Union should continue to explore all political and diplomatic avenues in order to resolve the conflict in a peaceful manner, with our allies, as is natural, and also, and in particular, with our friends, the Arab nations.
I would remind you of the unanimous support of the Arab League and the Gulf Cooperation Council for Resolution 1441, because this is not a religious conflict or a conflict between civilisations - incidentally, it would be good to take this opportunity to relaunch Euro-Mediterranean relations. In order to be credible, the European Union must be prepared to make its contribution to guaranteeing and preserving international peace and security.
The inspectors' reports to the Security Council are conclusive in terms of the non-compliance with Resolution 1441. They are not being given the required assistance to carry out their work and they are not being given the evidence to show that weapons of mass destruction have been eliminated, and the simple fact that terrorist groups may acquire these weapons should be cause for alarm on the part of the international community.
The Iraqi regime today has a new opportunity; let us pray that it takes that opportunity and that we can all prevent anything worse from happening. But if the Iraqi Government persists in ignoring the requirements demanded of it, not for just a month or two, but since April 1991, when Resolution 687 was adopted, democratic parliaments such as the European Parliament must demand of the executive powers that they meet their responsibilities. Democratic and responsible governments must not make decisions on the basis of opinion polls, which are variable, but by informing the public, engaging in political debate but defending the higher principles at stake, such as international peace and security, not the price of oil. And periodically, by means of democratic elections, the citizens will judge whether the governments, and also the oppositions, have made the right decisions.
Mr President, 72% of my compatriots are against a war in Iraq. They have not yet seen any convincing evidence. They are concerned about the human suffering, the increasing South-North divide that will increase hatred amongst people and hinder democratisation and solutions in the Middle East. The fear is that fundamentalists of all hues will use and abuse the opportunity to determine our world agenda, which will result in the opposite of world peace, stability and justice. In a world in which oil prices are rising and the chance of peace is falling, it is the developing countries with no oil that are the main victims. The gap will grow. The international coalition against international terrorism is being undermined.
Whoever tries to oust Saddam through war without convincing evidence, without a UN resolution and therefore without public opinion on their side, is undermining the international rule of law. Europeans are not at all convinced. That is why the European members of the UN Security Council must exert maximum pressure on Saddam to answer Blix's questions without making the mistake of falling into an unregulated and improper war. Germany, Britain, France and Spain must all listen to their people and not to the fundamentalist Condoleezza Rice and Paul Wolfowitz in George Bush's circle. There have fortunately been many protests from the American people, and a large number of Democrats have rejected the logic of inevitable war. We are looking for allies among the American people, the majority of whom are not in favour of a unilateral war.
We reject the logic of inevitable war. The dictator Saddam must fear the wrath of the whole world, but this must be aimed at allowing him to cooperate peacefully in finding answers and not in another Bay of Pigs or another Tonkin incident. And if Bush ultimately comes up with the evidence which he has been repeatedly promising us and which Blix has also urgently requested, that is not a reason for war but, on the contrary, to inspect through the UN and then to tackle and eliminate the problems.
The power of a united Security Council must bring Saddam to his knees, and we must take time to do that. We have the time, Saddam does not. A war without convincing evidence or a UN resolution would be an admission of weakness and would really play into the hands of the Saddams of this world.
Let us Europeans, via you, Mr Solana, the 15 Member States and the Security Council, build on our European peoples' desire for peace. That is true wisdom.
Mr President, resolution 1441 is very clear. It declares in paragraph 1 that Iraq has been and remains in material breach of its obligations under the relevant resolutions including resolution 687 of 1991. Resolution 687 of 1991 details the United Nations' demands of international monitoring, inspection and verification of weapons of mass destruction and ballistic missiles. It imposes sanctions, except as regards medical and humanitarian supplies, to ensure compliance. It places a clear prohibition on the commission of, or support for, acts of terrorism. It demands the restoration of Kuwaiti prisoners of war and Kuwaiti property and it warns of grave consequences which would follow Iraq's continued use of weapons of mass destruction.
Iraq is indeed guilty and in breach on all those counts. For example, it supports terrorists such as the MKO (Mujahedin-e Khalq Organisation), proscribed on the European Union list of terrorists. It trains, arms and sends out that terrorist group and has done so for a long time now. Possibly also, through war in the north of Iraq, we are discovering its links with the Al Qaida network of international terrorists.
I turn to weapons of mass destruction. I have talked in earlier debates of the use of mustard gas in the marshes in 1996 and of the victims I saw. Mr Brok, the chairman of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, mentioned our mission to Iran, during which we talked to a few of the tragic people who had suffered the consequences of that misuse of weapons of mass destruction, with Kuwaiti prisoners of war still being hidden and property still not returned. Despite these breaches, resolution 1441 gives Iraq one final chance, a slender window of opportunity that it seems to be refusing to open.
Resolution 1441 calls us also to witness and to relieve the sufferings of the Iraqi people. The resolution points to the prolongation of the crisis of humanitarian dimensions as the consequence of Iraq's refusal to implement resolution 687 and others. What are the consequences? Millions of refugees. Iran has borne a major burden, Jordan has large numbers, Syria enormous numbers too and Turkey also, not to mention other countries in the region. We have a relatively small number in the European Union. Hundreds of thousands, yes, but not the four and a half million that are in the region. These refugees are alive; others have been tortured, killed or imprisoned and have no freedom of speech.
Saddam is indeed dangerous to the region and beyond, and dangerous to his own people. If he retains his power, we cannot be sure in the future that he will not once more go back to spending three-quarters of his gross national product on weapons, 15, 16, 17 billion dollars' worth of new weapons in the region year on year. That is the threat he poses to the region, and he has instruments which will allow him to put those weapons of mass destruction beyond Iraq's national borders.
Resolution 687 had an overall objective of restoring international peace and security in the region. I believe that the United Nations' will is now to secure that goal. Our unity as a European Union should be deployed in support of their efforts.
Mr President, may we ask what Mr Solana and Mr Patten are doing to translate into action their professed will to avoid war, beyond reassessing the need to disarm the awful Iraqi regime, beyond formally relying on the Security Council to do so or even trusting Mr Powell to testify as an eye witness that Bin Laden has been bedding with Saddam Hussein?
The problem is that the decision to bomb Iraq into a morgue unfit for the dead was taken a long time ago on the Potomac. People all over the world have understood this and are angry and are mobilising against it. It is all very well to say that we must announce the role of the United Nations. But, may I ask, who is demeaning that role and proclaiming every day that, with or without the United Nations, war will be unleashed, probably by 6 March 2003, whatever the Security Council may or may not say?
Regarding solid evidence, we do not know for sure if this bloody dictator still has these awful weapons and neither does Dr Blix. What the United States is asking from Saddam Hussein, however, is not to prove his innocence but to provide evidence of his own guilt, that is, to put his own neck in the noose to be hanged or be bombed to smithereens. If this were a criminal case, it would be thrown out of any court in this world. So, to adapt the words of Mr Solana and Mr Patten, there is quite a lot of ambiguity, obfuscation and the undeclared will to follow the warmongering lead of Washington, hoping only that the United Nations will provide the desired fig leaf. This, we must say, probably for the last time, is a defining moment for Europe. This Union must reclaim the moral and rational initiative and, first of all, save itself from some of its leaders.
Mr President, Mr Solana, at this stage in the debate, it is difficult not to repeat what other Members have already said. I hope that we will vote tomorrow on a joint resolution tabled by several political groups, as well as on a number of amendments.
I would simply like to repeat that, in fact, in listening to you, in listening to my fellow Members, I think that one of the starting points of our thinking is the will, which has been widely confirmed by many of our citizens, to reject military intervention, whether or not it is supported by a United Nations resolution, incidentally. I believe we must ask ourselves the searching question: why, in the fifteen countries of the Union, are we seeing such a vehement rejection of war?
The reasons have already been partly cited. First of all, there are no determining facts to explain why Iraq might be more dangerous today than two years ago. I am nevertheless surprised that Mr Bush suddenly decided that 5 February will be the date on which he will be able to provide proof that he has probably possessed for a long time. Next, and without wishing to be anti-American, I think that the people of Europe vaguely dislike a single government deciding the priorities of the international calendar, however powerful this government considers itself to be. It is clearly because of that, and we agree, that we would like to see increased power for the United Nations and for the European Union as a world player, but also to set another agenda. In this regard, I believe the president of my group, Mr Cohn-Bendit, spoke brilliantly; I think he is right: we need to defend other priorities. Naturally, it is easier said than done and it depends a great deal on the Arab, Persian and Turkish societies in the region. We also have our share of responsibility, however.
I would like to return to the matter of the embargo to conclude. The embargo is helping the dictatorship. It is killing the Iraqi people. I believe we should, and you are probably doing this, inform the Iraqi opposition by all possible and imaginable means that, of course, Saddam Hussein must respond to the questions of the UN inspectors, but that if changes were to take place in Iraq, we could help them by lifting the embargo, solely, of course, on non-military goods. I believe this message must be stated more firmly and should be conveyed through the appropriate diplomatic channels.
Mr President, we all agree that Saddam Hussein is a danger to his own people. But many of the people protesting throughout the European Union and throughout the world, and making their voice heard, consider that George W. Bush is a threat not to his own people but rather to the world at large.
There is no justification for this war in my opinion or in the opinion of the protestors. I repeat yet again that there is no evidence whatsoever of a link between Al Qaida and Iraq. Washington's claims are based on Al Qaida prisoners in Guantanamo Bay. We all know what those prisoners are suffering.
There was never for one moment any doubt in my mind that the United States has been angling for war in Iraq. The fact that 1.7 million citizens have died as a result of sanctions and bombings since the Gulf War makes one wonder how much a barrel of oil is worth. Make no mistake, this war is about oil. We are told by the United States that the oil reserves after the war will be used exclusively for Iraqi reconstruction. I say to Mr Bush: pull my other leg! Just look at the United States' contributions to the reconstruction of Afghanistan. The European Union is footing that particular bill. Society in Afghanistan remains as fractured as ever. In my view, the United Nations Security Council has primary responsibility under the UN Charter for the maintenance of international peace and security. Without the agreement of the UN Security Council, this war would be a breach of international law, would have no legitimacy and would be wholly immoral.
More than 80% of European people are against war in Iraq. Yet they are ignored by American and British leaders who are busy sending troops in preparation for the war. So much for democracy. I believe that, after Iraq, the Americans will move on to Iran and the other elements of the axis of evil. Truly a war of civilisations. May God helps us all!
Mr President, there is essentially nothing surprising about the situation today. It is no surprise that the United States have what could be called a need for war, simply because empires can only live through and in a state of war. Nor is it surprising that they need to invent pretexts. Nor is it surprising that Europe, in the face of this, is ludicrously divided. Nor is it surprising that France, in Europe and throughout the world, symbolises resistance to imperial terrorism.
Of course, we are well aware that this empire needs wars, just like any other empire since the beginning of time: war in Kosovo in 1999, in Afghanistan in 2001, in Iraq today and soon, perhaps, also in Côte-d'Ivoire - where this would supposedly be to defend the country against France. It needs wars for various reasons, for oil, naturally, since oil is so very necessary to Bush's oil consortium, but also for economic reasons. The American economy, as we are forever being told, is on hold and this situation is decidedly bad for growth. In this cruel system, the boost to the economy comes at the price of several hundred thousand deaths. Once again, nothing surprises us any more.
Nor should we be surprised at Washington's pathetic need to disguise its crimes. What is surprising, however, is that we still take them seriously. The argument concerning weapons of mass destruction, for which we have not the slightest proof, is no longer valid, and has not been valid for a long time in the eyes of public opinion in the greater part of the world. Lest we be accused of anti-Americanism, I would recall what was written by Scott Ritter, an American citizen and member of the first inspection mission halted in 1998 by a first, or second, or third American war. He wrote quite simply that Saddam Hussein cannot have kept the slightest usable chemical weapons programme after the first inspection mission.
I do not have time to explore the other points, but it is also unsurprising that Europe is divided. Some Member States feel more like members of the federation of the United States than of the European Union. One example of which, but not the only one, is the United Kingdom, the reason for whose membership of the European Union is hard to fathom. Then there are others who, like France, retain the idea of a world organised into nations. It is not surprising that France should remain the symbol of resistance to imperial violence: this is its age-old vocation and the vast majority of its people today strongly support the President of the Republic in carrying out this age-old duty.
Mr President, we all know that pacifism has often been the worst enemy of peace: Munich remains in all our memories. For now, however, the observation that we must make following the inspectors' report is that Iraq has not clearly refused to implement resolution 1441. Without any genuinely new information, and we shall see whether the US Secretary of State is able to provide any, nothing therefore currently justifies the Security Council adopting a new resolution authorising the instigation of military operations against Baghdad. In order to be able to justify the international community's move to the second phase of action, the elements of proof would have to be equal to the seriousness of the accusations. Until now, however, no proof has been provided, whereas substantial grey areas remain.
In this context, the instigation of a war, bypassing the Security Council, against a State that now appears to comply with the decisions of the international community would undoubtedly have effects contrary to those desired. By placing Saddam Hussein in the paradoxical position of persecuted innocent in the eyes of developing world opinion, he would inevitably relaunch the very Islamic terrorism that we have undertaken to eradicate. In the current conditions, Mr President, the cure would therefore be worse than the disease.
Mr President, today's debate is probably the most important of all the debates in which I have had the honour of taking part since entering this House. I believe it concerns the very future of the European Union in its legitimate ambition to take up the position expected of it by the world on the international stage: a Europe allied with the United States to defend our common values, but not necessarily in agreement with all their positions.
We know that, in order to do so, Europe must succeed in speaking with a single voice and we are working continually within this House and within the Convention to achieve this. We are forced to note, however, that, with regard to Iraq, voices are currently divided between those who are opposed to any kind of military action or threat; those who, alongside the Americans, seem determined to take military action in the next few days and those, myself included, who are a majority within the Group of the European People's Party (Christian Democrats) and European Democrats, who ask that we only resort to war when we have exhausted all diplomatic means of persuading Saddam Hussein to give in and of forcing him to abandon all his projects for the development and production of weapons of mass destruction.
To all those who reject any idea of military action, to those who say 'never again' to war, I would like to say that I respect the generosity of their commitment, even though I do not share their angelic vision of a world entirely without weapons, where universal peace could be established, where all violence could cease for moral reasons, and not simply because of a fear of retribution. I would like to remind all those people of the unfortunate experience of Kosovo, where Europe was unable to oblige Milosevic to end his ethnic cleansing policy because that dictator, who had always known how far he could go before going too far, did not believe in the political will of the European Union or in its ability to implement it within the alliance.
Today, we are all in agreement in condemning Saddam Hussein, not only for the risk he represents in relation to international terrorism in the production and distribution of weapons of mass destruction, but also because of the cruelty of the regime he imposes on his people. We believe, together with the United Nations Security Council, that he should realise that he can no longer prevaricate and that he must now, in the next few days, provide proof that he is resigned to disarming and has resolved to do so, or he will have to face a war which he has no chance of winning.
To those of my fellow Members who are determined to go to Iraq to send a different message and ensure that there will never be a war, I would therefore say here, rather solemnly: take care that you yourselves, in encouraging him in his extremism, are not responsible for the fact that the international community might have no other option than the use of weapons to impose the implementation of the will it has been stating for years.
I would now turn to all those who think that all the elements are present to authorise the immediate deployment of armed intervention, with no need for a new United Nations Security Council resolution and I would say to them: public opinion does not agree with you on this point since it is demanding proof that this action is unavoidable and a guarantee that it will be carried out in compliance with and in defence of international law. Colin Powell must provide this proof to the Security Council and a delegation from Parliament must go to New York on Monday to give the matter the serious consideration it deserves. If this proof is provided, I have no doubt that the United Nations Security Council will not fail to draw the appropriate conclusions. If the proof, however, is not yet sufficient, then the United Nations inspection mission must be given the time it requests to try, again, to avoid a war. That is the essence of the proposal for a resolution by our political group and the joint resolution that will be presented tomorrow.
You will understand, however, after what I have just said, that we must not in any way give the impression that we are excluding the possibility of military action. That would be totally counter-productive and that is why we have tabled several amendments to the draft joint resolution, the most important of which concerns the current wording of Article 3, which some people could interpret that way. As I believe, together with the majority of my fellow Members, in the importance of this joint resolution, which must show the world that, at least within the European Parliament, the voices of Europe are in harmony, I sincerely hope that, taking account of the amendments we are proposing, this resolution will be able to win over the votes of as broad a majority as possible.
Mr President, High Representative, ladies and gentlemen, I shall, of course, be voting in favour of the resolution that has arisen out of the agreement between various parliamentary groups. This is a possible compromise, but I believe it to be inadequate. The doctrine of a preventive war to protect the vital interests of the United States is unacceptable. The Pope has said this and felt obliged to condemn such a doctrine because it contravenes international law and the United Nations Charter. This doctrine should, therefore, be expressly criticised and rejected by the European Parliament.
Furthermore, the 'erratic' policy of the Bush administration - as Bill Clinton called it, and erratic is the least that can be said about it - conceals the monstrous concerns of a new strategy to control oil in the Middle East and has provided cover for the real and unacceptable State terrorism taking place; the terrorism perpetrated by the government of Ariel Sharon. I am saying this on the day following Ariel Sharon's victory in the Israeli elections, which will, in my opinion, have tragic consequences for Israel. I very much hope that I am mistaken, because I consider myself to be a friend of the Israeli people.
Yesterday's speech by George Bush was once again extremely arrogant and without any real foundation. He clearly wants war at any cost, for reasons of his own and to protect the interests of the United States. The existence of weapons of mass destruction, an accusation that President Bush is levelling - so far without any convincing evidence - at the dictator and murderer Saddam Hussein seems simply to be a pretext, ignoring Kim Jong-Il, the Korean dictator - who does indeed have atomic weapons - and all the other dictators in the Middle East.
I wish to conclude by praising the courage and political clear-mindedness of the French and German Governments for having condemned war against Iraq without the express authorisation of the United Nations. We, and I, as a Member of the European Parliament, are proud of the 'old' Europe. All the European governments, in my opinion, especially those of the Fifteen, should uphold this position. Telling the truth is the best way of demonstrating our friendship and respect towards the United States of America; the America of the pioneer spirit and of idealism, not the America of self-interest and dirty deals.
Having listened, Mr President, to the Greek Minister for Foreign Affairs yesterday and Mr Solana and Mr Patten today, it seems to me that they are engaged in a painful struggle to keep their options for war open while, at the same time, entertaining what can only be described as downright opposition on the part of our citizens to the prospect of war. The European Union's famous common position is basically a manifesto for war; that much is clear from the fact that Blair has signed it.
If the European Union were against war with Iraq, it would exercise its veto in the Security Council. Its Member States would not be sending frigates to the Gulf and would not be accommodating US demands. They would be abiding by the principle of the UN, which precludes military action except in self-defence, which does not apply here. The European Union is therefore merely stalling for time so that it can finish haggling with the USA for control of Iraq's oil fields. This is what this is really about, if the truth be told. If Iraq had no black gold, frankly no one would give a damn. Its supposed weapons of mass destruction are just a pretext. There are countries in the world, such as India, Pakistan and Israel, that possess weapons of mass destruction, and there are countries, like the USA, that produce and sell and use them.
We Communists have no time for Saddam Hussein's bloody dictatorship. We have a score to settle with him because our thousands of Iraqi comrades were his first victims. However, whether or not he should remain in power is a question only the Iraqi people can answer and it is our duty to offer them active political solidarity. Just as in the last war and during the embargo on Iraq, this war will have disastrous consequences for the long-suffering Iraqi people. And as things now stand, it will have dramatic consequences - including economic consequences - closer to home. What we must call for, therefore, is for this criminal war to be averted at all costs, with or without a UN resolution. Yes to the peaceful resolution of international problems. No to any move to accommodate the sabre-rattling president of the United States acting as the mouthpiece of multinational interests. We must express our solidarity with the American people, more and more of whom are raising their voices in protest against this war.
Mr President, some time ago, Scott Ritter, the former weapons inspector, paid a visit to the European Parliament. He asked us to travel to Iraq to support the weapons inspections. He believed that would show not only the USA and the world at large, but also Iraq, that the weapons inspections are not something thought up by the USA, but the only way to achieve peace; and it would show that the weapons inspectors have strong support, even among us pacifists and opponents of war.
At a video conference yesterday with the chairmen of the political groups, Hans Blix confirmed that he too believes that there is something to be gained from Members of the European Parliament travelling to Iraq and clearly expressing their support for weapons inspections to the Iraqi leaders.
Against this background, it is very sad to listen to attempts by the Liberals to malign and cast suspicion on the 30 or so Members of the European Parliament who have decided to travel to Iraq with a view to promoting peace. It is easy to sit in safety back home in Europe and pour scorn on those of us who, out of desperation in the face of the risk of a large-scale war, are trying to make at least a small contribution. I think that is very sad. We are for peace because we are against the use of the death penalty. There is no doubt that Saddam Hussein is a gangster, but if we are to have an international legal system, he must not be lynched, and we should not impose a collective death penalty, which hits innocent people. Within the EU, we do not permit the death penalty for individuals even in the case of the worst of criminals. Ladies and gentlemen, we have to have an international legal system and not revert to a cross between the Middle Ages and the Wild West.
Mr President, I belong to that generation of Europeans which has always, not least because of the period of history we have lived through, seen the United States as our champion of democracy and freedom, the country which freed Italy and Europe from Nazi tyranny, the country which, for decades, led the Western democracies in the fight against the threats posed by the Soviet Union. I am sad and concerned to see the United States now taking a path which is likely to lose it the moral leadership of the world, although it will, of course, still have political and military leadership. Indeed, we have shifted from a firm, rational position in the face of the dangers of Arab and Islamic terrorism and the terrorism of Iraq itself to a situation of unilateral decisions, and we must realise that we cannot accept this situation without undoing decades of progress made in international law. What will we do if, in the future, a country such as China or Russia decides it has the right to invade one of its neighbours? Is Iraq really the most dangerous threat or is Korea not evidence of the existence of greater threats? That is why, while confirming our great affection and esteem for the United States, we must now tell it, as its true allies and friends, that it has taken the wrong road and must stop and listen to the international community.
Furthermore, my regret is increased by the state of Europe, at the sight of a Europe divided as never before, in which the genuine problems - the lack of a political, strategic vision of the world - are starkly revealed and in which the legitimate, rightful diversities of the European countries are made worthless by their inability to agree on joint measures. I welcome the Franco-German cooperation, although I do not support all the positions. I welcome it because it has always been the driving force of Europe and can continue to be so in the future, but, if we do not want it to be restricted to what is quite simply irrelevant rhetoric, as has been the case thus far, it must be channelled into a position which will result in the creation of a European defence policy in the future, for only when Europe speaks with one voice will it become as influential as the United States.
Mr President, an overwhelming majority of the European public is opposed to a war in Iraq, and there is at present no occasion for such a war, other than the desire to seize Iraq's oil reserves. A preventive war is nothing other than a deliberate and unilateral attack, something for which there is no justification in the absence of a UN mandate.
There are many who would be the losers in such a war. The USA and Great Britain may perhaps be able to win the battles, but there is much more at stake. One loser would be the civilised world, which is seeing a demonstration of how easy it is to displace and suspend international law, which was fought for over centuries, for the sake of a preventive war of aggression.
Mr President, in the light of the UN inspectors' report to the UN Security Council on Monday, and ten years of Iraq's deception, evasion and non-compliance with Security Council resolutions, it should be clear to everybody here that we are facing a very grave situation in the Gulf. The starting point in this whole debate must be that we are representatives of democratic nations. Saddam Hussein is a dictator who has no respect for democracy, for the rule of law or for the demands of the United Nations itself.
As democrats we have a responsibility to explain fully the reasons why it may be necessary to take action in order to uphold the will of the international community, which is that Saddam Hussein should unconditionally disarm.
This issue is not simply about the work of UN inspectors; rather, it is about disarming Saddam Hussein of his weapons of mass destruction. These weapons were there when the inspectors had to leave in 1999 - where are they now? There has to date been no evidence of disarmament; and let us never forget: the burden of proof here must be with Saddam. In my view, the British Prime Minister has a special responsibility to explain clearly the reasons why we must confront the threat from Iraq's weapons of mass destruction. Sadly I must say that, to date, his own government has not been as united and clear on this issue as I feel we in the United Kingdom are entitled to expect.
We are disappointed at Mr Blair's inability to sufficiently persuade public opinion in the United Kingdom of the need to be prepared to take action, in the face of what is very clearly a real threat to the security of our people. In the United Kingdom we have seen during the course of the last fortnight or so very clear instances of the existence of that real threat. A collective failure to confront the gravity of the situation with unity and with determination only gives Saddam Hussein succour; not to be prepared to take action - if he continues to obstruct and to lie - would be an open invitation to any rogue state to do anything it likes and still not face serious consequences. It would also leave the United States itself, and the United Nations particularly, weak and impotent.
Clearly, should the situation not improve in the weeks ahead, a second UN resolution may be required. That is, however, the optimum option ahead of any military engagement in the Gulf. Having listened to General Morillon, I take the view that the international Community still has the right to act without any such new resolution, as the powers are already vested in earlier UN resolutions.
The position of the French and German Governments in recent days, as well as many of the contributions and demonstrations that have been made in this Chamber this afternoon, clearly show that any prospect of a common foreign and security policy is fallacious. I do not make any partisan political point on this, but we are surely fooling ourselves as European Parliamentarians if we believe that we are anywhere near developing a common foreign and security policy or anything like it - we clearly are not.
In the days and weeks ahead, we need steady nerves and an effective United Nations. We must ensure Saddam Hussein understands that his failure to comply with the will of the international community will result in serious consequences. Equally, we must also ensure that public opinion in the West and elsewhere understands and appreciates why we must be prepared to take action in defence of the international interest. Political leaders must have the courage to face up to such threats; otherwise the credibility of the United Nations itself will be at stake and Saddam Hussein will have prevailed.
If the western nations had sent a stronger and more unified message to Saddam Hussein from the start and maintained their resolve, then perhaps we would not have to be contemplating military intervention today.
Mr President, there have been times in recent months when I have felt that we are conducting politics through the looking-glass, where all the norms are reversed and black has become white, so I think it is quite useful for us to get back to basics.
First of all, the United States of America is a democratic country which twice in the last century was prepared to lay down the lives of its citizens to defend peace, freedom and democracy in Europe. Iraq is a country ruled by a dictatorship, where there is neither freedom nor democracy, and whose leaders murdered hundreds of thousands of its own citizens and is known to be a threat to peace and stability in the region. It is not the other way round.
It is also worth remembering exactly what resolution 1441 actually says. Paragraph 1 states that Iraq is in material breach of its obligations under UN resolutions. Paragraph 4 states that false statements or omissions in the declarations submitted by Iraq shall constitute a further material breach of Iraq's obligations. Finally, Paragraph 13 recalls that the Council has repeatedly warned Iraq that it will face serious consequences as a result of its continued violations of its obligations. Given Hans Blix's report, it could be argued that Paragraph 4 has already been breached. Whatever is the case, the UN has to decide what it means by Paragraph 13 and by serious consequences. Colleagues who have spoken are right that the future of the UN is at stake. The UN cannot make threats without being prepared to carry them out.
The inspectors need more time and we need more information from the Americans. But if further serious breaches are reported, resolution 1441 has to be followed through. Failure to do so will only sanction the very illegal activity we have condemned, and it seems to me that some of the contributions today are attacks on UN resolution 1441 which we are all supporting. No member of the Security Council should prejudge that debate; nor should they say now how they are going to vote before they see the evidence. But we must be clear that, if a second resolution is forthcoming from the UN, we must all support it because that is what we have stated very clearly in our resolutions in this Parliament.
Mr President, everybody knows that we are currently on the brink of disaster. The US Government, taking advantage of the terrorist acts of 11 September, is now imposing State terrorism on the entire world with the aim of establishing its economic and military domination everywhere.
Not content to allow the Palestinian people to be massacred, to allow 500 000 Iraqi children to die due to the embargo and millions of Africans with AIDS to die due to lack of care, President Bush is going to invade Iraq in order, in particular, to appropriate its oil. Who can seriously believe for one second that the United States want to oppose a terrorist dictatorship because it fails to respect UN decisions? We should not forget that Pinochet and Bin Laden were agents recruited and trained by the CIA, that Israel has never applied a single UN resolution and that fortunately, however, nobody is considering bombing Israel.
Human rights or profits: two weights, two measures. That is the choice. This war smells of oil, and the majority in this House knows it. Without providing any support for Saddam Hussein's dictatorship, it is our duty to pass on the mass rejection of the people which will be expressed in particular in all the capital cities on 15 February in response to the Porto Alegre forum. With or without the UN, this war is not ours. According to estimates, it will cost almost USD 30 billion, while the UN food programme, under pressure from the United States, has just been reduced to USD 1.7 billion. Rejecting the war by every possible means, using the sums allocated to war to eradicate poverty, and allowing the Palestinian people to live in a free State: those are the three imperatives of the moment.
Mr President, it is vitally important that the European Parliament sends a very clear message that there is no case for military action in Iraq. Increasing numbers of people across the EU recognise that such a pre-emptive attack would be both illegal and immoral. Hundreds of thousands of people have gathered for anti-war demonstrations across the European Union. In the United Kingdom, over 160 000 people have signed a petition against war organised by a national newspaper, the Daily Mirror. They recognise that you cannot say you are upholding international law by breaking international law. They know that a war against Iraq would also be hugely counter-productive - far from fighting terrorism, it is a sure-fire way to fuel terrorism.
There are alternatives and the EU has a key role to play in promoting them. If this conflict is really about getting rid of weapons of mass destruction, there are many other routes we can take. We need full implementation, for example, of the Nuclear Non-Proliferation Treaty.
Five countries, including Britain, France and the United States, have been in material breach of this particular article of international law for over three decades. The chemical and biological conventions could also be strengthened. There are many other proposals. There are ambitious and controversial agendas, but the EU is uniquely able to propose radical new solutions and it has a duty to do so.
Mr President, we are all agreed that every endeavour must be made to safeguard peace and that it is the duty of all of us to strive to avoid war. I share the anti-war sentiments, but it is precisely in order to avoid war that the international community must identify with the United Nations Organisation and its decisions, thus giving authority to the role of the United Nations. The decisions taken by the UN thus far have been very clear, Mr President, starting with the message sent to Saddam Hussein calling for the disarmament of all weapons of mass destruction. If Iraq does not respect the wishes of the international community, an armed intervention, which, of course, may only follow a UN decision, will be inevitable.
Now the ball is in the Iraqi dictator's court. It is now up to Saddam Hussein to prove to the world that he does not have prohibited weapons. If he genuinely wants to prevent war, he must tell the inspectors the truth. I regret to say that, thus far, Saddam Hussein has been uncooperative towards the UN representatives, as is shown by Hans Blix's report to the Security Council which expresses clear suspicions regarding nerve gas and chemical bombs. I quote: 'On 7th of December, 2002, Iraq submitted a declaration of some 12,000 pages ? [to] ? the Security Council. ? Regrettably, the 12 000-page declaration, most of which is a reprint of earlier documents, does not seem to contain any new evidence that will eliminate the questions or reduce their number.' The same applies to nerve gas. Iraq promised that the poisonous substance had not been deployed for use as a weapon, yet UNMOVIC has managed to obtain information to the contrary: there are indications that Iraq has produced more than it declared and that nerve gas has been deployed for military purposes.
I will cite once again the report submitted to the Security Council in relation to chemical bombs: there is a discrepancy of 6 500 bombs. I repeat: 6 500 chemical bombs remain unaccounted for. Then Iraq has declared that it produced about 8 500 litres of anthrax, which it states it unilaterally destroyed in the summer of 1991. Iraq - the report continues - has provided little evidence for this production and no convincing evidence for its destruction. There are strong indications that Iraq produced more anthrax than it declared. The report continues in this vein.
Today, I am pleased to say, Saddam Hussein is isolated. In addition to this, the statement made by Mr Putin yesterday calling upon the Iraqi dictator to cooperate with the inspectors, failing which Russia would be forced to change its position, must not be underestimated. The pressure on Saddam Hussein must be intensified. I am therefore appealing to the Members of the European Parliament who are thinking of going to Iraq to give up their plan. Saddam Hussein would use their mission to claim that Europe is divided and that he has some supporters in our continent. This exploitation must be avoided at all costs. Whether we choose war or peace now depends first and foremost on the decisions Saddam Hussein makes, and Europe must ensure that the Iraqi regime cooperates with the inspectors. In this extremely problematic situation, Europe's duty is to use its influence to further peace. The Union's document, approved by the Foreign Affairs Ministers the other day, is evidence that divisions can be avoided in our continent, divisions which Saddam Hussein could exploit to gain time and to create further setbacks for the United Nations. By speaking with one voice, Europe has persuaded the United States to accept the postponement of war and has given the inspectors more influence.
The Old Continent can do a great deal to achieve peace, and this is why the initiatives being taken by the Italian Government at this time deserve our close attention and support too. The interviews and meetings - held today, tomorrow and on Monday - could prove to be extremely significant, not least in that I believe the Italian Government is conveying messages from the other countries of the European Union. The active quest for peace must not, however, Mr President, cause us to forget that we are all committed to safeguarding the values of freedom, tolerance and respect for human dignity, values which suffered attack on September 11. It is not just the United States which suffered - each one of us has been affected. Now, it is up to Saddam Hussein to prove that he is not supporting terrorism, that he has no dealings with Al Qaida and that he intends to bow to the will of the United Nations. In short, it is he who will be responsible for what happens in the coming months.
Mr President, the High Representative started his speech this evening by saying that we must tackle this crisis from a European perspective. All credit is due to him, but we must also acknowledge the work of the Greek Presidency, which played this card determinedly and, thus far, has obtained hitherto unhoped-for results, especially as regards the agenda and the time frames. In this connection, I would remind you that Korea, the Middle East and Macedonia were discussed as well as Iraq, for they are all part of a very complex international situation.
I believe that Parliament will have no difficulty in supporting you, Mr Solana, on the four points you cited as European strategy. I would make it clear that, as regards the role of the United Nations, we - the Group of the European Socialists, in particular - want there to be neither excessive rigidity in the implementation of Resolution 1441 nor, should there prove to be a discrepancy between statements and reality, an automatic declaration of war. However, to lend credibility to the desire - which you have rightly described as the desire of the majority of the European citizens - to both avoid war and be without dictators, I believe that Europe must have more confidence in itself and be more coherent and, above all, more united. More coherent in the sense of believing more strongly in its values and showing some pride in them and more united in the sense of adopting a better thought out, consistent position.
In this regard, I would like to end with a question. Are this document, adopted on 27 January by the Foreign Affairs Ministers, and the coordination of the European Members of the Security Council an indication that the opposing Franco-German and Anglo-Spanish positions will be resolved? Then, what will Italy - the subject of such eulogies from Mr Tajani - do when it has the Presidency? How much continuity can there be between the Greek and Italian Presidencies, given that our Prime Minister oscillates continuously between support for President Bush and what then appears to be a preference for the European position?
Mr President, the twisted war mentality that the US administration has developed is extremely serious and warrants the increasing opposition of world public opinion. As emphasised by the representatives of many countries at the world parliamentary forum in Porto Alegre, we must call on our leaders to firmly oppose the war and reject the concept of preventive war contained in the new strategic doctrine of the Bush administration. The institutions of the European Union, and the governments of the Member States and candidate countries must reject all and any participation in the war against Iraq, including the use of military bases and other facilities on their territory, and reject any participation of soldiers or the provision of military and financial resources, without this implying any support for the Iraqi regime.
We must also ensure that the embargo on Iraq is ended, an embargo that has caused so much harm to the population, particularly to children. What is particularly important are all actions demonstrating solidarity with the Iraqi people, such as visits to Iraq by delegations of Members of the European Parliament and the public demonstrations against the war and to defend peace planned for 15 February. We must reject this unjust war, which is clearly a statement of the United States' hegemony, essentially dictated by oil interests and American and British military and industrial complexes.
Opposition to the war in Iraq is equally crucial in order to put an end to the Israeli occupation of the Palestinian territories and to the aggression by Ariel Sharon's government and to attempt to achieve, by means of dialogue, a fair and lasting peace. Our citizens want peace, so let us all work to make this possible, repeatedly expressing our protests, indignation and rejection with regard to the imminence of a new war against Iraq.
Mr President, Mr Solana, Commissioner, ladies and gentlemen, the overcoming of the Iraq crisis will not be helped either by the 'No War' placards on the Left of this House, or by the anti-American reflexes shared by that wing and the Members on the Right. Faced with this crisis, none of the European Union's Member States can remain indifferent, and it should not be necessary to remind you, in this context, that the source and origin of this crisis is to be found in Iraq and not in the USA. It is not through the USA's desire to unleash war on that part of the world that this crisis has come about, but because a despot remains in power in Iraq, and in possession of dangerous weapons of mass destruction, having already, in the past, demonstrated that he does not shrink from using them.
There are sufficient indications, my good sir, that Saddam Hussein is also pulling the strings of international terrorism and supplying it with funds. Nor do I see it as legitimate to speak in terms of the USA and the international community, which includes the European Union, applying double standards here. Double standards are not being applied, and asking where all the raids are to be carried out is actually out of order. Anyone approaching this issue with a serious mind knows that North Korea may well be very dangerous, but that it calls for responses that differ from those appropriate to Iraq.
I do not think that a serious discussion is the proper place for assertions that the USA has weapons of mass destruction at its disposal and demands that it should therefore disarm. Arguments of that sort are of no use to anyone except Saddam Hussein, whose aim is to split European and American public opinion in order to win time and secure his political survival.
If Saddam Hussein has nothing to hide, why then does he not put his cards on the table? Why does he not allow his scientists to give information without them having minders present? Let there be no doubt about it: the key to a peaceful solution to this crisis is in Saddam Hussein's hands, and he must cooperate in the manner specified by the chief weapons inspector, Dr Blix, when he addressed the UN Security Council.
At the end of the day, too, the way in which the European Union handles this challenge will be crucial to the credibility of the plans for a common foreign and security policy, which are so much on our lips. There is no getting away from the need for us to speak as one on this issue. This applies not only to the Council's position on Iraq, but also, of course, to Parliament, and so I fully endorse the joint resolution that General Morillon has negotiated on behalf of our group.
We support every conceivable peaceful step towards disarming Iraq and getting it to cooperate. We see action by the UN as having priority, and regard Iraq's build-up of rockets as a de facto breach of the UN resolutions. We Austrians are concerned about the way Iraq is stockpiling such weapons as anthrax, and we therefore support all the political and diplomatic efforts at using channels that will bring a peaceful resolution of the conflict.
Although we Austrians attach the highest importance to a peaceful way forward, we are of course well aware of the fact that, being a small country, we cannot, at the end of the day, prevent anyone from taking military action as a last resort to secure peace and international security. What that means for us in practical terms is that no Austrian troops will take part in hostilities, but that we will instead - in accordance with Austrian tradition - participate in maintaining peace. It means, moreover, that aircraft will not be able to overfly Austria when taking part in hostilities, but only when taking part in action specifically authorised by the Security Council, and that the bottom line is that Austria's land and air sovereignty must be guaranteed.
It is in this sense that we have fully supported the content of the Greek Presidency's joint conclusions, and also Parliament's resolution, which we hope is the expression of a common mind, the only regrettable aspect of which is that it reflects the lowest common denominator. I also repudiate the tendency of several Members of this House to allow themselves to be used by Iraq as propaganda tools, which contrasts with Parliament's fact-finding mission to the UN in New York. This is an important instrument, and, if this delegation is equipped with a clear message to Saddam Hussein, it should be enabled to carry this message to Baghdad as well.
Mr President, ladies and gentlemen, I would like to put four questions to this Chamber. Let me start with a photograph that I have seen in the German press, and in the French press as well; it shows the American defence secretary Donald Rumsfeld in Baghdad, shaking hands with Saddam Hussein in a friendly way. The photograph was taken at a time when Mr Rumsfeld was President Reagan's special envoy for relations with the Middle East. Might it be the case that, at that time, Mr Rumsfeld discussed the supply of armaments?
Let me put another question. Why will the American administration provide evidence only after 5 February? If there were evidence that Saddam Hussein possesses weapons of mass destruction, the United States of America would be under an obligation to produce such evidence at once and supply it to the weapons inspectors. Why only from 5 February onwards?
My third question is this. Mrs Stenzel said that the measures needed to deal with North Korea were different from those that are appropriate to Iraq. So let her tell us what they are! Here is one state, North Korea, which announces that it is building atomic weapons. So the United States of America says, 'We shall negotiate with you.' Another state apparently possesses weapons of mass destruction, and the response of the United States is to say, 'We are not negotiating with them; we shall declare war.' Where is the logic in that, if that is not purely arbitrary?
Let me put my last question. Might it not be that the coalition against terrorism, so laboriously forged in the aftermath of 11 September, might be destroyed by a warlike act that had not been thought through beforehand? Might there not be heads of Muslim states, prepared to work together with the Western community of states, but who would not be able to remain in the anti-terror coalition if there were hostilities in Iraq? And might it not be the case that what is advocated by Mrs Stenzel and others - and obviously you, Mr Morillon, as well - might become the greatest campaign for recruiting terrorists that we have seen in recent years?
If you can answer all these questions in the negative, then you can count yourselves lucky. I fear that you will have to answer them with 'yes', and that is why my government is right to say that what this region needs is more peace, rather than war, of which it has already had enough.
(Applause)
Mr President, Mr Solana, Commissioner Patten, I am sure we are all aware of the responsibility that the world, including the European Union, has towards all peoples to ensure development, progress and peace. I find the behaviour of those veteran pacifists who claim to be anti-war on ideological grounds, setting themselves up as champions of peace, infantile, as if all the others were warmongers. We are all for peace, we are all against war, we are all against weapons of mass destruction. Therefore, how do the professional pacifists think the weapons of mass destruction can be destroyed if Saddam Hussein is not making the sites and stores known to the UN inspectors? It is irresponsible to make out that the world is divided into those who are for and those who are against peace. The civilised world, all civilised people, all people aware of their own dignity, are against war. That is why I am asking you all not to draw a line through Parliament, for the distinction would, in this case, be purely for manipulative ends.
I am one of those who consider that the role of the UN must be strengthened and that international policing measures must be decided by the United Nations, despite the need for far-reaching UN reform. However, I am also convinced that we must leave behind the Yalta approach once and for all and that debates on the dangerous situations threatening the world must include all the States which have a significant role to play in the world. We can show our gratitude towards the US in many ways, just as the US can show its support for Europe by not exporting egotistical, blinkered economic short-sightedness. It is in the common interest, the interest of both Europe and the United States, to have the closest possible relationship with Russia. It was a wise move to include it in the Nato Council, and we must continue this forward-looking process and involve Russia in world decision-making. This is important for European integration, which must continue with the entry of the Balkans into the Union one by one and the evaluation of all the other accession applications.
I would like to reiterate that the Arab League's decision to approve the UN resolution is significant, just as it is important for States governing Muslim peoples to approve it, for we need to isolate the fundamentalists, the extremists, the totalitarians, the imperialists. We need to tell the world that Islam is a religion worthy of respect and that terrorism, which is the product of fundamentalism, is to be unreservedly condemned and combated. We cannot now exclude the possibility of an international policing operation to disarm Saddam Hussein, but this must be decided by a UN decision, after every avenue suggested by the inspectors that does not involve bloodshed has been tried, as General Morillon too has called for. I believe, moreover, that we have to thank the United States for having kept the spotlight on the Iraqi question and for now deploying a powerful military machine which is ready for action. The situation is responding perfectly to the US treatment, and armed conflict may well be avoided, if Iraq creates the necessary conditions for peace. Europe has therefore been dependent on the US thus far and must find its own role in the world, not just through the creation of a rapid reaction force but, above all, through effective coordination of foreign policy.
We must strive to discern Europe's role, on every question, not just Iraq. To this end, I believe that we must invite Ariel Sharon, who has now been placed in a strong position by his electorate, to attend an international conference on the Middle East, in order to try and find a peaceful solution for all the regions which need, first and foremost, to abandon the culture of hate and encourage mutual respect and recovery of the States. Europe's current role, then, is important and will become even more so if we succeed in influencing North America as well as Russia with Western culture, so that it will commit to respect for freedom and, at the same time, to upholding the principle of solidarity. Our culture will have to face immense challenges in the future, and it will win through if it is fully aware of its responsibility to mankind.
Mr President, ladies and gentlemen, America is afraid. It has been afraid since 11 September. It has waged war on every continent. It has little experience of war on its own soil; the last time was in the 1860s. Therefore it is afraid, and when a country or a continent is afraid, it can make stupid mistakes.
America should listen to old Europe, this wise old lady, covered in blood and tears, the old lady that America itself came to save from dictatorship fifty years ago. Let America listen to her! This old lady would say: choose security through international law, bow to the decisions of the UN, agree to another UN meeting, which we must demand, for another resolution. We know the Americans are the strongest. We are forced to take note of it. That is no reason to be unilateral. That is no reason to stand firm on your own national interests alone. It must be said that our fellow citizens can detect a strong smell of oil in this matter. Some will say that this is untrue, but they can smell it and they know that three quarters of oil stocks are there, that America needs them, that tomorrow China will need them; they know that these stocks, these resources, must be made available for the development of our countries, certainly, but also the southern countries. These are world stocks for everyone, and first of all also for those countries.
Lastly, a final word to young Europe, our Europe, this young girl that we are creating. This will be her hour of truth and we must harmonise the positions of her four Member States and one candidate country that are on the Security Council. What took place on Monday is not enough. We should be able to coordinate our position to decide together what we are going to do with our two rights of veto in the Security Council, anticipating what might be our future. In any case, there is no clear reason to give up, whether with regard to the meeting or the right of veto.
Mr President, the United Nations inspectors in Iraq are doing a good job. If they find undeclared chemical or biological weapons, they have the right to destroy them. If they do not find any, their duty is to pass on this information. While this process is underway and provided that it produces the anticipated result, Iraq does not represent a threat to anyone. In its current situation, it would not even dare to set off a firecracker. There is therefore no reason to instigate a pre-emptive war. In the next few days, the States of the European Union therefore have a pressing duty to prevent unilateral military action in defiance of international law. Resolution 1441 excludes automatic recourse to the use of force.
It is a shame, therefore, that the ladies and gentlemen of the PPE-DE should have chosen to be ambiguous on this fundamental point. Have they not read the statement from the Episcopalian conference of German bishops, which says, and I quote: 'a pre-emptive war is an attack and cannot be considered a just war'? I do not think the bishops have been manipulated by Saddam Hussein. Have our fellow Members in the PPE-DE not understood the churches' call to try everything to prevent a pre-emptive war which, and I quote: 'would remove all content from the principle of non-recourse to force laid down by international law and at the end of the day would weaken the whole system of the Community between the States'? The socialists cannot express better than the bishops what they think of the war cries from the Washington hawks. There is still time for the Christian-Democrat Members to recover, tomorrow, at the vote, and I am sure that Mr Morillon, who is a reasonable man, will use all his powers of persuasion.
Mr President, the international political climate is stormy, to say the least. To misquote Tolstoy, it is no exaggeration to say that what we face is no more and no less than the dilemma of war or peace. In other words what some people see as the dilemma, that is, should Saddam Hussein stay or go, is beside the point. We are basically in the aftermath of a crisis which started back in 1979 with the Iran-Iraq war, continued with Kuwait, and is still going on today. Former allies are now adversaries and former adversaries are now allies.
And what are we doing about it? As the European Union, we need to act on one principle and one political commitment. The principle being that every decision must be passed by the UN Security Council and the political commitment being that we must all stand united at the UN. Last Monday, the General Affairs Council started by defining the capabilities of the European Union; let us hope that these capabilities finally translate into policy.
We often say, when discussing Euro-American affairs, that the Americans are our allies. Yes, they are and, as such, we supported and helped them in Afghanistan. But every American policy does not automatically have to become European policy. Let me ask you one simple question. Was Clinton's policy on the Middle East, on Iraq and other countries, the same as Bush's policy? No. Therefore, the political autonomy of the European Union and the principles which underpin it must always be the cornerstone of mutual respect between America and Europe.
We need to answer a number of questions about crisis management. You remember what we said about the crisis in the Middle East? And nobody listened to us. There is the issue of democracy in the Gulf, in Iraq and elsewhere, but this is not the time to go into that. What I would say, however, is that the democratic changes in central and eastern Europe, where we have found new partners, did not come about by taking sides and engaging in conflicts. They came about by backing off and improving relations and by paving the way for these countries and nations to move towards democracy.
Mr President, High Representative, almost everything has been said today. I would like to welcome the efforts of the Greek Presidency to resolve the situation we find ourselves in. The European Parliament will perhaps adopt a common resolution tomorrow on Iraq, a resolution which I support. But I am appalled that the minimal consensus it reflects, which underlines the central role of the United Nations Security Council, is so timid.
Although defence and security are clearly intergovernmental matters, I believe that world peace and stability cannot be restricted to one pillar. You have said, Mr Solana, that the overwhelming majority of Europeans are unambiguously against the war. And we, in this Parliament, in order to safeguard European cohesion and our trans-Atlantic relations, vacillate and pay a high price, that of silence, and at times hypocrisy, since we are pretending to believe certain things. We are pretending to believe that the non-existence of something can be proved. We are pretending to believe that we are fighting terrorism, when there is every indication that we are going to make it infinitely worse. We are pretending to believe that Iraq is a threat to the world, when actually it is a country on its knees. We are pretending to believe that only that country has weapons of mass destruction, when the entire region is a powder keg. We are pretending to believe that the 150 000 men amassed on the borders of Iraq are only there to put pressure on Saddam Hussein. We are pretending to believe, as Mr Poignant has said, that this war does not have a terrible whiff of oil and that Bush's real objective is to return Iraq to the Iraqis. We are also pretending to believe that democracy can be built by force on a site littered with mines and bombs. And we are pretending to believe that we will never be accomplices in a massacre and that the UN, that arbiter of international law, will play an impartial role and is not subject to horrendous pressures.
Mr President, I am ashamed today!
Mr President, Mr Solana, war is never something inevitable that one just has to resign oneself to. Man decides to go to war; and man can put a stop to war. War can never be the right way to destroy weapons of mass destruction or combat terrorism. We are on the verge of a war that would have devastating consequences for the people of Iraq, for the whole region and the whole world. In this situation, we cannot stay silent about the legal and moral problems surrounding a war.
All politicians should analyse what a war with Iraq would lead to. Millions of people would be forced to flee - refugees that the neighbouring countries cannot take care of. The war could spread to Israel and Palestine, and opposition to the West could grow, resulting in more terrorist attacks. Very great humanitarian efforts would be needed for Iraq's 23 million people. Is it worth the cost?
The war with Iraq is not about Saddam Hussein's dictatorship or breaches of UN resolutions. If that were the case, the USA, the UN and the EU would be involved in many wars all over the world: for example, in Saudi Arabia and Israel, to name but a few. What it is really about is power over oil and power in the region.
The United Nations Charter permits the use of force for the preservation of peace only as a last resort, when all other options have been exhausted. Only the Security Council can make decisions on this. Neither the United Nations Charter nor international law permits the use of force for preventive purposes, however. A preventive war is the law of the street, the justice of the powerful, which sweeps aside the international law on which the world is founded. The EU must protest strongly against this. There is no justification for Saddam Hussein's devastating politics. His and all other weapons of mass destruction must go, even those in the USA, the UK and Israel, but we have never recommended that force be used to this end. Give the inspectors a decent amount of time, and use the time for cooperation between the EU, the Arab countries, Russia and the UN to find a peaceful solution.
Mr President, I have a poster in front of me here which says no to war. I am saying no to unilateral war. I am not a pacifist - although I do not suggest that there is anything wrong with being a pacifist - but I am seriously concerned about the impact that a unilateral war against Iraq will have on the future of the world order, and the kind of world we will live in, if we do not, as a Parliament, make our position clear: unless we have international law moderated through the United Nations, we will have no law. We cannot have the most powerful state on this earth, which regards itself as militarily invincible, deciding which target it chooses to attack, which to disarm and how and when it will launch such an attack. That is the road to anarchy; a road which will give no security for any state on the face of this earth - least of all the small state which I represent here in this Parliament.
War is a failure of politics. The United Nations has an opportunity - as is made clear by the inspectors who have reported to it this week - to peacefully disarm Saddam Hussein if they are given enough time and providing Saddam Hussein pro-actively cooperates with them. We are talking about giving time to the inspectors; we are not talking about allowing Saddam Hussein to maintain - assuming he has them - weapons of mass destruction.
I take a dim view of the attempt by Mr Watson, the leader of the Liberal Group, to demean the motives of myself and my colleagues in travelling to Baghdad this weekend to try to persuade whatever authorities we have the opportunity to meet there to cooperate actively with the inspectors and, indeed, to see first-hand the impact which sanctions are having, particularly on the children of Iraq.
Finally, I know that time is up but I wish to make two short points. No link has been made in the inspectors' report to international terrorism. No evidence has been found which establishes that Saddam Hussein has weapons of mass destruction - the contrary in fact. We must give the inspectors more time.
Mr President, war is a grave thing. Erasmus said that war is sweet to those who do not know it. I believe we must condemn those who employ hypocrisy, double standards, half truths and total distortions in order to take us to war.
It is unacceptable to hear prominent speeches which, rather than promoting a genuine fight against terrorism, that is, against Al Qaida, disseminate fallacies about supposed ideologies of power and domination which are equated with militarism, when at the same time the speaker boasts of having the best army in the world.
A little self-analysis on the part of those who accuse the Iraqi dictator of representing a world of constant alarm and chaos would reveal who really represents an ideology of power and domination and who provokes constant alarm in the world.
Nevertheless, I believe we should be pleased to see the continuous growth within the Member States of a movement rejecting war, and positions such as that of General Schwarzkopf who, taking the approach of Erasmus, has just accused the Minister for war, Rumsfeld, of undervaluing the army and of relishing the idea of going to war, or such as that of the Democrat Senator Joseph Biden, who has accused Bush of promoting the greatest wave of anti-Americanism for 30 years.
Furthermore, the Italian Prime Minister, Silvio Berlusconi, has just said that he is in favour of peace but that he cannot share the responsibility for backing down in the face of those who threaten our security, freedom and democracy. I believe that, with sophisms of this type, it is we who endanger our freedom, our democracy and our principles and of course our security, because a society which allows lies and distortions in order to dominate the oil market and indulge in strategic whims of an imperialist nature weakens itself in the medium term and thereby jeopardises its cohesion and security.
Mr President, if the European governments are unable to arrive at a common position - and the Greek Presidency's painstaking efforts here do it credit - then we must raise a loud, clear, united voice in the European Union against this war for oil and against unilateral intervention which flies in the face of international law, the resolutions passed by the UN and global public opinion. Yes, Mr Solana, we must give the UN inspectors what they are asking for: time, money, resources and information. We must give peace another chance. Unfortunately, war and violence are your preserve, the preserve of the men who rule in the decision-making centres, while the victims of war are mainly women and children. We in the Committee on Women's Rights and Equal Opportunities have repeatedly emphasised the need for conflicts to be resolved by peaceful means. War with Iraq will not only signal the resounding failure of diplomacy and policy, it will also mean that we have betrayed our values and our culture. It will mean that old Europe has no new, alternative standard to raise against the philosophy and culture of violence being promoted by the USA. The rulers of Europe have a huge responsibility at this crucial stage.
Mr President, I have the justifiable suspicion that with regard to this Iraq crisis, Prime Minister Aznar has made secret commitments of a military nature to the Bush administration.
I can provide the European Parliament with proof of this in the form of a series of significant public statements by Prime Minister Aznar in Spain, in which he demonstrates through the media his unconditional support for Bush, including for a unilateral attack. Does this attitude show loyalty to the European Union? Is this position which breaks European consensus loyal? Are these televised comments by Aznar in which he states that he will back Bush unconditionally in a unilateral attack loyal? Are they loyal, given that we know that that would violate international law and the United Nations Charter?
I would also like to make it clear, Mr President, that not even his own country supports him in this, and that it does not support these positions. The enormous majority of Spanish society is against a unilateral attack. Spain opposed the unilateral attack on Libya and on Panama at the time and now it fully supports the common European position.
Representatives of the Council and the Commission, has Prime Minister Aznar informed you of his unconditional unilateral support for Bush?
With regard to Mr Galeote's recommendations, they would be cynical if they are not first applied to Aznar.
Mr President, I would first of all like to thank the many honourable Members who have accompanied me during this sitting for their tenacity and perseverance. Thank you.
I would like to speak briefly, without exceeding the time allotted to me, to explain various issues. Firstly, there can be no doubt that this is a difficult debate. It is a debate which goes to the heart of the European Union's foreign policy and beyond. We have a new world situation which may undoubtedly have consequences for the future which are hard to predict today. But I would like to say that we must not indulge in a sort of pessimism about the European Union's inability to reach common positions. We are talking about such serious issues as war and peace. We are talking about something extremely grave; life or death. And it is therefore natural that so many Members of Parliament have spoken in very different ways and that the governments have also at times said so many differing things. Hence the first consequence; it will be very difficult to take a decision on war and peace, on life and death, by means of a vote on one particular day.
Peace and war, life and death, belong to the States and one State will never be prepared to allow another State to impose on it the obligation to go to war or, conversely, to impose that obligation to go to war on another. I say this within the context of the European Union.
On the second issue, I believe that if we cast our minds back to the end of August and the beginning of September of last year, I believe that the majority of Members of this honourable Parliament thought, with fear or horror, that we were at the beginning of a unilateral action against Iraq. There was pressure, very significant pressure from many countries, the majority of countries of the European Union. And we should also recognise the courage of the British Prime Minister, Mr Tony Blair, at that time. Amongst all of us we managed to ensure that that operation, which appeared to be under way, was brought within the context of the United Nations. And in September of that year the Iraq dossier, which was kept outside the United Nations Security Council, outside the framework of the United Nations, was brought to the United Nations. And for seven long weeks Resolution 1441 was debated. All of this action was unquestionably led by European countries in order to achieve a unanimously approved Resolution.
It has been a long time since a resolution of such importance has been approved unanimously, and countries such as Syria, for example, and a few days later, as I said at the beginning, the Arab League, the Arab countries, unanimously supported the content of Resolution 1441.
I do not believe that the Europeans are the only people responsible for Resolution 1441, but it would be pessimistic for us not to say that we have been very instrumental in the existence of Resolution 1441. So let us reassess our feelings of pessimism or optimism: our actions have been significant and they continue to be so. Resolution 1441 obliged the inspectors, Dr Blix and Mr ElBaradei, to produce a report. They were kind enough to speak with the President of the European Parliament yesterday by videoconference. The Members of this Parliament are well informed about what Mr Blix thinks. You have an in-depth knowledge of what he thinks, not only from what he has said in public, but also from what he said in that videoconference. And all the honourable Members of this House know that Dr Blix, a great European by the way - as he said himself yesterday ?and a man who believes in the values of Europe, spoke to you yesterday with a degree of pessimism in his heart. This pessimism was not the result of ignorance, since he is a wise man, who has worked on the inspection of weapons of mass destruction for many years. He was somewhat pessimistic because he recognised that there had not been the cooperation he had hoped for. He had hoped, with his skill, his experience and generosity, for greater cooperation.
So, the first consequence we have in our hands, the first report, is a report which does not satisfy us in terms of the cooperation between Saddam Hussein and his regime and the inspectors. But despite all of this, we must continue and we have therefore asked the countries of the European Union to give all possible assistance to the inspectors. And I insist: what kind of assistance can we give? There are three types: assistance in terms of time, giving them more time; material assistance, giving them more resources if they need them; and assistance in terms of information and intelligence.
Another achievement yesterday was that the evidence in existence which was not being distributed beyond a certain number of people, some of them amongst Dr Blix's colleagues, will now be discussed on 5 February within the United Nations Security Council. The United Nations Security Council is still, therefore, the centre of gravity of the debate, and I believe that the countries of Europe have had a hand in this, not in every respect, but to a very considerable extent.
There is therefore a dynamic of pressure which must be maintained - and the inspectors are asking us to maintain it ? and at the same time a political dynamic in the debate taking place in the Security Council, which will take time. There will be other sittings and no doubt this Parliament will analyse within a few days the reports which will be produced in the United Nations Security Council. On the 14 February there will be a second report from the inspectors and we will see how the situation is developing.
As the honourable Members may imagine, I am in constant contact with many people, with many important countries in the Security Council, and with non-European countries and non-members of the Security Council. The honourable Members will remember, because you follow this issue as closely as I do, that a few days ago in Ankara there was an important meeting of the most significant Arab countries. I would urge you to read the declaration which emerged from that meeting. That declaration is not so different from the European Union's declaration on Monday, quite the contrary, although it is perhaps less forceful.
We are therefore working in the right direction. Will we achieve a good outcome? We will see, but we have a political dynamic which nobody would have expected a few months ago. We must therefore continue working, continue cooperating in this way with the other members of the Security Council, we must continue working with the other countries and amongst ourselves so that, at the end of this journey, we may have, as I said at the beginning, a solution to this extremely serious conflict. Because there is absolutely no doubt that the proliferation of weapons of mass destruction is going to be the great issue which we Europeans are going to have to deal with in the coming years and we will have to genuinely take on board the importance of this issue. And I believe that we are sometimes not sufficiently awake to the possible consequences of this, but I hope that in this case it is resolved and that the solution is a good one.
In any event, for my part, I will always be prepared to appear before this Parliament, however many Members are in attendance, in order to try to move forward and overcome the difficulties facing all of us at this historic moment for good or for bad. Let us hope that it is for good.
I have received six motions for resolutions
The European Parliament must speak out clearly against war as a means of disarming Iraq, because the vast majority of our citizens is against it. The UN has shown the way: by forcing disarmament through inspections and demanding answers to the inspectors' questions. All further action must take place within the framework of the UN.
Human rights remain a dead letter in other countries as well; other countries also have weapons of mass destruction - Iran, Pakistan, North Korea and India for example.
It is inconceivable that a superpower would be able to unilaterally solve the problem by military means. The fact that Iraq has been weakened by the Gulf War ten years ago and has oil wells does not justify making an exception to this.
There are many other problems waiting to be resolved, such as the Palestine issue, the Middle East, Kashmir and so on.
It is not only the Kurds in Iraq who are waiting for recognition of their rights as a people, but also those in Syria, Turkey and Iran. The pressure on Saddam must be maintained until the regime falls or conforms with the international rule of law. Arming a dictator, as the Russians and the Americans but also the British, French and Germans did with Saddam during his war with Iran, is costly in the long term.
The road to a durable peace must be coupled with disarmament and development. The oil in Iraq changes nothing.
The next item is the Council and Commission statements on the withdrawal of North Korea from the Nuclear Non-Proliferation Treaty.
Mr Yiannitsis, the President-in-Office of the Council, has the floor to make his statement.
Mr President, honourable Members of the European Parliament, ladies and gentlemen, the European Union is deeply concerned about developments on the Korean peninsular over the last three months. The entire international community must make every possible effort to stop any action which will give the peninsular a nuclear capability, to restore the sunshine policy between North and South Korea and to ensure that North Korea continues to integrate smoothly into the international community. I believe the High Representative, Mr Solana, referred at the last session to consultations over the telephone with China, Japan, South Korea and the USA, following the escalation of tension. The European Union is ready and waiting to offer its good services to support the negotiations currently under way. However, it is not prepared to allow anyone to challenge the international framework for the control and non-proliferation of nuclear weapons. We believe that nuclear weapon programmes pose a serious threat to both world peace and the fragile environmental balance, be they for peaceful purposes or other, uncontrolled uses which, unfortunately, do not exclude the possibility of their being traded.
I should like to start with the parameters and background to the problem, so that we all come at this from the same starting point. In pursuing its current nuclear weapons programme, North Korea has broken every international agreement to which it is party, either implicitly or explicitly, and in stating that it is entitled to do so, it has failed to honour its obligations under at least four agreements, the Nuclear Non-Proliferation Treaty, the International Atomic Energy Agency's Safeguards Agreement, the North-South Joint Declaration on Nuclear Disarmament and the framework agreement which, if violated, undermines the agreed KEDO framework on oil supplies. North Korea has ignored international demands and specific suggestions that it clearly and openly abandon its nuclear weapons programme and has exacerbated the situation by reacting to the halting of oil shipments under the KEDO agreement, which does not allow it to receive oil and run a nuclear weapons programme at the same time, by expelling the IAEA inspectors and reactivating its nuclear facility.
Finally, it replied to the Agency's demand for inspectors to be readmitted by announcing that it was withdrawing from the Nuclear Non-Proliferation Treaty, which is a most unfortunate and worrying development. Especially at a time when, from what it said, the United States was willing to talk. The European Union has issued a series of statements expressing its deep concern about these developments. It has called for North Korea to reverse its decision to withdraw from the Nuclear Non-Proliferation Treaty immediately and to readmit the International Atomic Energy Agency inspectors and has also stated that it undertakes, mainly in agreement with the USA but also in collaboration with the most closely affected countries in the region, to work towards a peaceful solution. Our aim is to resolve the problem as quickly as possible, which is why yesterday's General Affairs Council discussed recent developments in North Korea and international efforts to alleviate the situation and find a solution, and what preconditions would attach to its sending a high-level Union mission to Pyongyang.
Yesterday's meeting agreed in principle that a mission was a good idea, with almost everyone emphasising the importance of involving North Korea in the whole procedure at the highest possible level, including ?im Jong-il personally. It was decided that the preconditions, timing and composition of the mission would be determined in the immediate future and that, in the meantime, close contacts would be maintained with the main protagonists and our main counterparts. I think that, if we want to work within this framework towards a peaceful solution, one of the basic things we have to do is to take account of North Korea's security concerns and try and reassure it on this count by offering the necessary guarantees.
The international community needs to focus on normalising relations between North Korea and the countries in the region as a whole and efforts in this direction need to be stepped up, without overlooking the fact that its citizens need support in their daily struggle to survive in the face of a shortage of energy resources. A policy of persuasion, accompanied by measures to respond to North Korea's needs and concerns and find a way of allowing it to back down without losing face, will be the most effective way forward. For its part, North Korea must understand that the Nuclear Non-Proliferation Treaty and the International Atomic Energy Agency's Safeguards Agreement serve the wider interests of every country and every nation and must be respected by one and all. We support the Agency and the resolutions it has passed on this issue. Developing nuclear weapons is not an effective defence policy. Developing peaceful and open mutually beneficial cooperative relations with every country in the world is, I think, a much more effective policy and this is the approach adopted by the European Union, which has a history of good relations with North Korea.
We again call on North Korea from this tribune to reconsider its decision and honour all its obligations under its international commitments. May I also say that we are pleased with the approach to this issue taken by the international community, which has remained firm and united in a bid to achieve its common purpose. The European Union is determined to continue sending humanitarian aid to North Korea and the Union bodies responsible are continuing to discuss ideas as to what future part the Union can play in supporting a peaceful solution. We expect and encourage any action predicated on maintaining democratic principles throughout the world; as history has taught us in many countries and regions in the world, there lies the way to economic development and peaceful international relations.
Mr President, just three years ago we all hoped that the Korean peninsular could look forward to a much better future. North Korea, traditionally isolated from just about every other country and consistently hostile to South Korea, had for some years been in very severe economic difficulties and eventually Pyongyang was forced to call upon the international community for assistance with food and medical supplies and for help in tackling the effects of a series of disastrous floods.
The international community responded and, in the wake of that, the mood of the regime in Pyongyang seemed to soften, raising the prospect of some change, however slow. In South Korea, the election of Kim Dae-jung as president in the late 1990s meant that the economic crisis there was tackled effectively and also resulted in efforts to implement the sunshine policy of trying to achieve normalisation of relations with North Korea.
The summit meeting in Pyongyang in 2000 between President Kim Dae-jung and North Korea's Chairman Kim Jong-il encouraged hopes of further constructive developments. Against that background, the majority of our Member States who had not already done so established or restored diplomatic links with North Korea and agreed to increase assistance, with a promise of more, if North Korea continued its cautious opening to the outside world.
The high level EU visit led by Prime Minister Goran Persson to Pyongyang in May 2001 was regarded as a further important step that reinforced our nascent dialogue concerning, inter alia, human rights, and brought from North Korea a promise of a continued moratorium on missile testing.
Since then, however, progress has not been so evident. Political level contact between North Korea and South Korea continued, as did family reunions and business contacts, but the promised second summit did not take place. Hopes of reconciliation are kept alive, but the patrol boat clash last summer shows how fragile those hopes are.
With the visit of Prime Minster Koizumi to Pyongyang last August, Japan also took a major step forward in opening up dialogue about normalising relations, nearly sixty years after the end of the Japanese occupation of Korea. But the admission by Chairman Kim Jong-il that over the years Japanese citizens had been kidnapped and that, tragically, some of the abducted people had died in North Korea understandably caused emotional reactions in Japan.
All that has generated justified concern, but it is the deterioration in the relationship with the United States that has generated most worry. The initial determination of the Bush administration not to follow the policies of President Clinton in relations with North Korea fed Pyongyang's suspicions that the United States was implacably hostile. The antagonisms have obviously been increased by the discovery last November that North Korea has been carrying out a covert programme of uranium enrichment in violation of the engagements it undertook in 1994 under the agreed framework, when the Korean Energy Development Organisation (KEDO) was set up to ensure that nuclear energy supplies to the DPRK under international supervision reduced the risk of war.
We all, I am sure, share anxiety about the developments over the past two months. North Korea is now the only country ever to have left the non-proliferation treaty. It expelled the IAEA inspectors and said it was restarting plutonium production at Yongbyong. Clearly, if North Korea begins to process significant quantities of plutonium for military use, the situation would deteriorate quickly and seriously. That reality is understood by all our partners and, of course, not least, the United States.
This is not however just an issue between the DPRK and the United States. It is a regional issue which carries grave risks for both Korea and Japan. It is also a crisis with global impact in terms of the non-proliferation worries which it raises. Clearly, if the situation worsens, there are likely to be adverse economic effects on the global economy including the European Union.
The development crisis therefore calls for common efforts by the main partners to find a diplomatic solution which can satisfy the demands of the international community, including the European Union, that North Korea must return to conformity with the non-proliferation treaty and which also gives North Korea the assurance that it will not be attacked by the United States. Plainly, if the international community is once again willing to help North Korea to address its enormous internal problems of shortages of energy, food and all other basic needs, this could also assist to get the country out of the crisis. But it is also clear that the European Union is not a major participant in the affairs of that region. We are of course a significant participant; we have provided nearly 300 million euros in different types of aid to the DPRK since the mid-1990s. Our most significant contribution politically is our participation in the KEDO, where we are board members together with the United States, the Republic of Korea and Japan, and contribute 20 million euros annually. The European Union has also consistently been involved as a humanitarian donor - a role that was symbolised most recently by the 9.5 million ECU emergency food aid package for nursing mothers. This is assisted and delivered through the World Food Programme, as much of our humanitarian food assistance has been over the years, and the conditions for doing this are very clearly spelt out in a way that creates very tight monitoring procedures.
The European Union, for this and other reasons, has some credibility vis-à-vis the DPRK. We can consequently raise the question of whether the European Union can find an effective role in persuading the DPRK to see reason and back down from its current threatening posture and in helping to promote a diplomatic solution, particularly in a way that helps the United States and the DPRK to get back to dialogue and negotiations. Those were among the issues discussed at the General Affairs and External Relations Council last Monday, when foreign ministers decided to give a mandate to the Presidency to organise a high level visit to the DPRK. The timing, composition of the delegation and modalities are to be decided later and preparations for such a visit can now be undertaken. A clear condition, however, is that the delegation must be received by Chairman Kim Jong-il. Naturally, in our contact with the DPRK, we will not lose sight of the need for that country to address the human rights abuses that also add to the problem of the dialogue.
I can report that our South Korean friends have pressed strongly for an EU initiative and there has been general encouragement from other partners. The timing of such a visit must however be decided only after careful consultation with the partners concerned and when we are certain that our delegation will be received at the highest level.
Plainly, we also need to prevent a wedge from being driven between the efforts of the international community to counter the recent DPRK decisions. Further contact may therefore be needed with our closest allies and the United States in this case in particular.
As the situation develops, the Commission will keep Parliament regularly informed. In the meantime, we hope for the continued and valued support of Parliament in our efforts to foster temperate and constructive attitudes on all sides. I would end by saying that the world is not in acute need of more conflicts.
Mr President, I have been the co-author of two resolutions in quick succession with Jas Gawronski and Jacques Santer, who are experts on this very isolated country. North Korea presents one of the most threatening humanitarian crises and military flashpoints on the globe. Run by a vain and maverick dictator, Kim Jong-il, whose disastrous Stalinist economic policies have brought the country to its knees, the DPRK is now resorting to nuclear blackmail and dangerous brinkmanship with the world community, in breach of the 1994 framework agreement and other previous binding international agreements.
Mr Kim has chosen to withdraw from the NPT and to expel IAEA inspectors, and threatens to reactivate his nuclear weapons programme by switching on the Yongbyong nuclear power station, ostensibly to generate electricity, but no-one is really fooled by this as it is really a source of weapons-grade plutonium for him.
Rather than feed his people, he has chosen to maintain one million men under arms, with an immoral diversion of food and resources to the military, irrespective of the sufferings of the civilian population, many of whom are rotting in political re-education camps or dying of starvation. North Korea remains a failing, rogue state and a very dangerous one at that. It could wreak havoc on South Korea with which it is technically still at war, and it has ten thousand artillery pieces aimed at Seoul.
I am at a loss as to why out-going President Kim of South Korea is so flattering about his Pyongyang counterpart. I suppose the sunshine policy requires a very sensitive approach to such a strange man who has just rebuffed the South's special envoy, Mr Lim, who returned empty-handed yesterday from his trip to the North. Also, our so-called ally Pakistan needs to consider the consequences of its actions in its alleged provision to North Korea of uranium enrichment technology in exchange for help in weaponising its Ghauri-2 long range missiles with nuclear warheads by adapting North Korean Nodong missiles. Already many are suspicious of the genuineness of Pakistan's commitments in its war against terrorism and the disappearance of the records of Pakistan's relations with North Korea is worrying. There are also suspicions that both countries are helping Iran's covert weapons proliferation programme.
The international community must close ranks against this rogue state and stop it becoming a nuclear proliferator if it is not one already, not only because of the threat posed to the South and the 37 000 US troops stationed there, but also the 40 million civilian South Korean population. It also has a track record, no doubt worsened by its desperate self-inflicted poverty, of exporting arms, including weapons of mass destruction, to any willing buyer irrespective of the danger posed to world security.
In this respect, China and Russia, for once, have a common agenda with the West in preventing a nuclear arms race in the region, which will quickly spread to the South Korean part of the peninsula and to Japan, with very dangerous consequences for the whole world.
The EU must assess the situation carefully and concentrate on delivering humanitarian aid. It must also, however, send a very clear and strong signal to North Korea - which, rather surprisingly, listens carefully to our pronouncements - that it will not tolerate nuclear blackmail in the event of UN sanctions. It must also urge strongly against any further provocative testing of ballistic missiles over Japan, as happened a couple of years ago, or moving the sealed spent nuclear fuel rods which are currently sitting in water tanks, which therefore would effectively show that they are very serious in their intent to progress to manufacturing plutonium weapons.
The DPRK cannot pursue a policy of ignoring the collective will of the United Nations and must cease its nuclear proliferation immediately.
Mr President, while the entire world is currently focussed on Iraq and the Chamber was full when we talked about it just now, it is the case that the attitude of North Korea is perhaps more worrying and that the danger it poses is very real.
I do not have many real differences with our fellow Members from the PPE-DE on this issue. North Korea is withdrawing from the Nuclear Non-Proliferation Treaty, refusing inspections by the inspectors from the International Atomic Energy Agency and re-launching its nuclear programme. And what are we doing? Are we going to threaten war? No! Thank goodness for that and I am glad to see such wisdom.
I entirely agree with the motion for a resolution. I would like to highlight three points from it. The first point relates to Pakistan's role in this issue. Pakistan is one of our supposed allies, an American ally, which, solely due to the fact that it claims to be fighting terrorism, could, furthermore, without anyone taking any notice, provide North Korea with enriched uranium. We find this completely unacceptable and it should be condemned.
Secondly, I welcome the decision of the Council and the Commission to also view the North Korean problem from a humanitarian perspective. From a humanitarian perspective without cutting humanitarian aid, but also trying to find other solutions to the problem of energy, which is a very serious problem in North Korea.
Finally, the point which is probably closest to our hearts, which is dialogue. We believe it is urgent that we initiate dialogue between the seven major powers, which are the European Union, the United States, Japan, Russia, China, North Korea and South Korea, on economic, security and peace issues. I believe that it is really this firm dialogue which could lead to a solution to the issue.
Mr President, only two weeks ago North Korea announced its withdrawal from the Non-Proliferation Treaty, to which it had been a party for 17 years. This decision was made in a climate of international uncertainty, especially when weapons of mass destruction are concerned. The threat of proliferation of nuclear weapons is grave and we are currently balancing on the brink of war in Iraq because of weapons of mass destruction in rogue states.
The North Korean withdrawal is not only a threat to regional stability. Destabilising the Korean peninsula would have more far-reaching consequences. Neighbours in far-off countries alike have an interest in making North Korea change its mind. Besides displaying a lack of respect for international security, the North Korean decision also shows complete disregard for the well-being of an already impoverished population. Human suffering in North Korea is immense. Every human right is being violated, including the most fundamental of all: the right to live.
In the past eight years, more than two million people have starved to death in North Korea. More will suffer the same fate if donors feel forced to restrict aid as a direct consequence of North Korean withdrawal from the NPT. A concerted effort by regional partners and international organisations is the best way forward. China, Japan and South Korea along with the United Nations, the EU and the United States should be active in seeking a solution. The recent resumption of talks between North and South Korea demonstrates that dialogue is possible.
Some groups here have worked together to table a joint resolution expressing a reaction to the current situation in North Korea. Together we share the view that the North Korean position is untenable. Besides condemnation and calls for a change of course, we have underlined the need for dialogue and repeated our position on human rights. North Korea must change its decision for the sake of regional and international stability as well as its own people. Our joint resolution sends out a clear signal from the vast majority in the Parliament that condemns the current situation and state of affairs in North Korea, but at the same time suggests a course of action which, given the right amount of commitment, could remedy the problem.
Mr President, US President Bush branded North Korea as part of an axis of evil with Iraq and Iran. These unwise words evidently caused North Korea to believe they were on George Bush's hit list. The proliferation of nuclear weapons in east Asia opens up an appalling vista. This is potentially a much more serious conflict than that in Iraq. Already last October, the government of North Korea was reportedly running a secret uranium enrichment programme in blatant violation of the KEDO Agreement. In December, North Korea cancelled its membership of the Nuclear Non-Proliferation Treaty, expelled the International Atomic Energy Authority weapons inspectors and announced that it would reactivate a nuclear reactor and reprocessing plant producing weapons grade material.
I believe, however, that KEDO was ill designed from the start, neither addressing North Korea's immediate energy needs, nor delivering technology adaptable to the country's infrastructure. The developments on the uranium enrichment programme led the European Parliament in October last year to freeze the EUR 20 million EU contributions to KEDO for 2003, and the US administration to stop its oil supplies to North Korea under the KEDO Agreement. It is now inconceivable that Commissioner Patten, as he himself has acknowledged, could come to the European Parliament and request money from the EU funds for nuclear transfers. Even if he assures this House that the funding will be used for the non-nuclear components of KEDO, the transfer of such technology is now so evidently dangerous that a complete review of KEDO, deleting the nuclear technology transfers, is necessary.
I would ask the Commission to respond to this point in particular, and to ensure that the money be spent on a proposal to provide clean energy from North Korea's electricity plants, by reconstructing its ancient conventional energy plants so as to make them efficient, by contributing to the proposed gas pipeline from Irkutsk as well as developing the great potential in Korea for wind and solar energy, bio-mass and geothermics.
Mr President, the whole world pays homage to the 'Sun of the 21st century', the successor to the 'Great Leader'. He only has to threaten and the heads of government come begging for concessions on bended knees. This is the vague picture of his absolute rule that millions of North Koreans get.
How do we find a sensible answer to the real threat from this tyrannical Sun King? The regional leaders appear not to have the power, the will or the opportunity they need to free themselves from the threat of North Korea. On the other hand, one cannot expect the Americans to solve this global problem alone. The Security Council is the organ designated to act in this case. Section 7 of the Charter states that the Council should adopt a resolution that contains clear steps towards de-escalating this dangerous conflict.
The first objective of the EU delegation to Pyongyang must therefore be to bring about discussions with the UN rather than the US.
Mr President, I am pleased to see that both the countries of the European Union and Parliament have achieved a common position on the subject of Korea with less difficulty than they had with regard to Iraq. I believe that this is proof that the threat of North Korea to world security is seen as greater and more real, as, moreover, both Commissioner Patten and the High Representative, Mr Solana, have said this afternoon. Clearly, there can be no possibility of military action to destroy nuclear plant in Korea. In his account of the facts with which we who are concerned with these issues are already quite familiar, the Commissioner mentioned a possible US attack. I feel that this is to be completely excluded, for it could lead to war, possibly even nuclear war, on the Korean peninsula. Therefore, unlike in the case of Iraq, here, a peaceful approach is the only possible way forward, and that could take two forms: the isolation of North Korea or diplomacy and an attempt at dialogue. The United States, which favoured isolation at the start of the crisis, now appears to lean more towards dialogue. I believe that this is the opinion even of those Members who were here just now but have just left the House holding up placards saying 'No to war', not realising that, in doing so, they are making war more likely. Every initiative which supports Saddam Hussein's cause makes him more stubborn and less inclined to bow before our requests and pressure.
Now, there are two mistakes we must avoid in negotiations with North Korea. Firstly, we must not fall into the trap laid by Pyongyang, which is trying to create a division between the United States and South Korea, an attempt which is furthered by the fact that north-south relations have not been very good for some time, to the extent that the outgoing President was moved to describe Kim Jong-Il as a very astute man whereas, judging from what he has done with his country and the way his people, the population live, one might be induced to think the opposite. Secondly, we must not give other countries, other potential Kim Jong-Il-style dictators - and they do exist - the impression that one only has to violate the non-proliferation treaties in order to be rewarded with support and assistance from the United States. There must, however, be two indispensable conditions in our negotiations with North Korea. Firstly, we cannot tolerate the existence of a nuclear weapons programme in that country. Secondly, any agreement must lay down exceedingly rigid, pervasive control measures to prevent North Korea from taking us for a ride once again. On this basis, the conference we propose in our joint motion for a resolution would be extremely useful as a European Union initiative.
Mr President, in my capacity as chairman of the ad hoc delegation on North Korea, I am naturally shocked by the attitude of North Korea, which, having subscribed to the sunshine policy inspired by President Kim Dae Jung and supported by the European Union, has reneged on its international commitments by withdrawing from the Nuclear Non-Proliferation Treaty and expelling the inspectors from the International Atomic Energy Agency. We strongly condemn these decisions by North Korea, just as we should equally strongly condemn the decision of the Pakistani Government which provides the technology for the enrichment of uranium. On the other hand, we recall that our policy has always been, and still is, aimed essentially at the promotion of peace, stability and economic development in the region.
If these objectives are to be shared by North Korea, we strongly urge the parties to engage in constructive dialogue. In order to fulfil the conditions for this dialogue, I believe it is essential that North Korea state that it is prepared to entirely respect its obligations in accordance with the international treaties and that it is returning to the course it itself traced two years ago. I entirely agree with the proposals of the Council and the Commission aimed at continuing humanitarian aid and providing the technical assistance necessary for the operation of coal mines in order to provide that country with the energy it so cruelly lacks. It is also an important element in terms of the dismantling of the nuclear programme.
These are all clear signs that the international community does not intend to isolate or marginalise North Korea. On the contrary, it is up to the North Koreans to understand the substance of our message.
I have received six motions for resolutions
The next item is the Council and Commission statements on the 59th UNHCR meeting to take place in Geneva from 17 March 2003 to 25 April 2003.
Mr President, Commissioner, honourable Members of the European Parliament, ladies and gentlemen, I am delighted to have this opportunity to report to you on how the Community is preparing for the forthcoming meeting of the United Nations Commission on Human Rights.
One of the aims of the Greek Presidency is to step up the human rights dialogue between the European Parliament and the Council. The conclusions adopted by the Council on 10 December 2002 contain recommendations on closer cooperation between us, in a bid to bring about a more open and transparent European human rights policy, and I should like to outline the basic principles which underpin this policy and shape the Union's overall approach to what we all agree is an extremely important and sensitive issue. On 25 June 2001, the Council reaffirmed its commitment to promoting the European human rights policy and the policy of democratisation in third countries and issued a series of basic principles designed to bring about a more creditable, coherent, consistent human rights and democratisation policy. We need consistency between Community action and the common foreign and security policy as well as development policy through close cooperation and coordination between the competent bodies of the European Union. We need to integrate and mainstream human rights and fundamental freedoms into all EU policies and actions. We need openness of our human rights and democratisation policy through a strengthened dialogue with the European Parliament and the civil society and we need regular identification and review of priority actions in the implementation of this policy.
The European Union has a long history and has managed to create an area of legal security and inviolable freedoms of which we are rightly proud. Our aim at the forthcoming Intergovernmental Conference is to incorporate the codified acquis communautaire on human rights and fundamental freedoms, as contained in the European Charter, into the Treaties. We hope that this will respond to our citizens' expectations and increase their level of protection. The clearer and more unequivocal our absolute respect for human rights inside the Union, the more creditable and persuasive our foreign policy on these issues will be, and we shall be able to demand more effectively that all members of the international community abide, if not by all, then at least by the basic principles and values which give man and society their dignity. As you know, abolishing the death penalty and torture, combating discrimination against women and protecting children from exploitation are our main lines of approach. Respect for these principles must inform all aspects of the Union's foreign policy, even if there is an economic or political price to pay. This approach will guarantee our credibility.
Ladies and gentlemen, before detailing the preparations we are making for the meeting in Geneva, I should like briefly to recount the results of last year's meeting, to give you an idea of the challenges facing us in March and April. As you know, last year was a trying time, due in part to the composition of the Commission, some of the members of which have a poor track record in human rights. It was also the first time the United States was absent from the Commission and the Middle East dominated the discussions and overshadowed every other initiative. European motions on Iran, Chechnya and Zimbabwe were thrown out for the first time in the Commission's history. I should point out that, apart from the return of the United States, the composition of the Commission is more or less the same as last year. I should also like to point out that the way in which the Human Rights Commission functions reflects the complicated and difficult power struggles with which we have to work. This became clear during last year's elections in the Commission, when the calming and stabilising role of the European Union demonstrated the value of a sober but pragmatic European approach, defusing the tension and circumventing a painful and dangerous impasse. Nor must we forget that this situation may be complicated in the immediate future by the prospect of unilateral intervention in Iraq, the worsening situation in the Middle East and the possible rekindling of terrorism, fed by conflicting arguments from all the forces involved as they try to pass the buck from one side to the other.
Ladies and gentlemen, with this general context in mind, I should like to say a few words about how the Council is currently preparing for this meeting. The COHOM working group organised its first two-day meeting on preparations for the work of the Commission two weeks ago. Delegates from the various geographic working groups were invited to this meeting for a presentation of this year's priorities. With the help of senior officials, COHOM has already managed to identify which countries are willing to agree on an action package. It has also identified which countries need further discussion, rapprochement and information and has called for reports from the heads of the Community representations in these countries. I must stress that no final decisions - and hence no initiatives - have been taken. The COHOM working group will decide on as many issues as possible at its meeting on 5 February and any particularly thorny issues outstanding will be discussed in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy and, where necessary, referred to the Council. This debate has come along at exactly the right time, because the COHOM meeting on 5 February will be able to consider your ideas and comments.
I can, however, report that the working group has already provisionally agreed that the Union will vote in favour of item 9 on the agenda on the five countries of Sudan, the Democratic Republic of Congo, Iraq, Myanmar and the Israeli settlements in the occupied territories. At the same time, the European Union is moving for parts of south-eastern Europe to be transferred from item 9 to item 19 on the agenda, so that they can be provided with consultancy services and technical know-how in the human rights sector.
Ladies and gentlemen, I have deliberately not gone into all the European Union's actions in this area for the current period. The Union's traditional report on the human rights situation in various parts of the world will cover the countries which give cause for concern. A draft is already under way and we are endeavouring to give this report weight by covering about twenty or thirty countries. Here too, the views of the European Parliament on the countries which we need to support will be vital. As far as thematic decisions are concerned, the final decisions will again be taken in February. What I can tell you is that motions are already being prepared on the death penalty and children's rights. Finally, supporting declarations are also being prepared on issues which are major priorities in the European Union, such as racism, sexual discrimination and xenophobia, women's rights, modern forms of slavery and supporting and encouraging all types of personal and collective initiatives to protect human rights. These are just a few examples but I think I have given you an idea of the European Union's commitments and expectations for the forthcoming meeting of the United Nations Commission on Human Rights in Geneva.
Before I finish, I should like to comment on one particular issue which is a priority for the Greek Presidency and that is the importance of taking an organised approach to the waves of illegal immigrants flooding into Europe. We believe that this will also help combat serious forms of crime and human rights abuses, such as slavery, prostitution and what is often total disregard for human life. In order to protect the human rights of immigrants and refugees, the presidency considers that, apart from third pillar issues which have to do with this question, we need to do something about the social rights of these people inside the Union.
Finally, I must point out, especially as things stand today, that the Union needs to strike the right balance between security and the unobstructed exercise of people's rights, between cooperation and pressure, between control and protection, between the demands of others and what applies to our members. It is a difficult path to tread, but it is the only path. Having said which, the Council welcomes the entry into force of the Statute for the International Criminal Court which, we believe, will do a great deal to protect human rights and fundamental freedoms.
Mr President, I welcome the opportunity to respond to Parliament's resolutions on the forthcoming session of the United Nations Commission on Human Rights and the clear indication of Parliament's country and thematic priorities for that session.
Eleanor Roosevelt was unanimously selected as the first chairman of the UN Commission on Human Rights in 1946, which was charged with the drafting of the Universal Declaration of Human Rights. She might well have turned in her grave at the recent events in Geneva. The election of a Libyan chair to the primary UN body dealing with human rights has rightly prompted wonderment at how this can be. It may simply be because the election of individuals to the Commission on Human Rights bureau is based on nomination by regional groups: it was the Africans' turn to nominate, and they chose an individual from Libya. The secret vote called at the behest of the United States led to a common abstention by seven EU Member States in the Commission on Human Rights. The strong concern of many in the international community, including the EU, has rightly been registered at what is a significant blow to the credibility of the Commission on Human Rights. The performance of the new chair will undoubtedly be closely scrutinised. It is now time for the EU to focus on the initiatives it will take in the 59th session. The challenges facing the EU constitute a decidedly uphill task.
At the 58th session last year we saw the Commission of Human Rights vote down EU initiatives on Zimbabwe, Chechnya and Iran. Those results prompted a bout of soul-searching as to how the EU could improve the prospects for its country and thematic resolutions. At the UN General Assembly - a third committee in New York - several innovations were put in place by the Presidency: earlier preparation of drafts, more concise resolutions and improved burden-sharing amongst EU partners. These are important measures because they free up time for lobbying - diplomatic groundwork can, of course, make all the difference between failure and success.
It is true that the EU will need all the diplomatic finesse it can muster in Geneva when faced with an array of CHR members with poor human rights records, many disputing the legitimacy of tabling country resolutions. The EU has rightly defended the need for country resolutions alongside thematic resolutions. In many instances, those resolutions form the basis for the mandates of the special representatives and rapporteur who, when permitted by the country in question, seek to illuminate the human rights difficulties requiring attention. This constructive system is not embraced by the vast majority of the international community, with over 150 states declining to issue a standing invitation to the UN special mechanisms.
I would add that, in view of this, it is interesting to note that the African nations have agreed to have the African Union organise a peer review process which, whilst weaker and different from this, nevertheless represents a step towards arriving at a situation in which some collective measurement of performance in these areas is actually taking place.
It is undoubtedly a difficult process to determine which countries should be subject to EU action in the Commission on Human Rights. The EU has sought to develop its approach this year, with the Council Working Group on Human Rights taking soundings from all relevant geographic working groups in the Council as to which countries most warrant attention.
Discussions are set to continue at the COHOM meeting on 5 February 2003. It should be stressed that no final decisions have been taken by the EU, but initiatives on the Democratic Republic of the Congo, Sudan, Israeli settlements, Burma/Myanmar and Iraq have been provisionally agreed upon and other countries remain under consideration.
The European Parliament's resolution on priorities for the Commission on Human Rights will constitute an important contribution to that debate, as will the presentation of priorities by NGOs at the forthcoming session of the Human Rights Contact Group.
Clearly, the EU's approach to Iran and China at the Commission on Human Rights will attract a great deal of interest. The EU is engaged in human rights dialogues with both countries, with the primary aim of achieving concrete progress on the ground. That is why we have designed a set of clear benchmarks to measure results. As the EU guidelines on human rights dialogues make clear, and as we have made fully apparent to the Iranian government, such dialogues do not in any way preclude the tabling of resolutions in international human rights fora. That decision must be made on the basis of our assessment of the human rights situation on the ground.
At the same time, however, the EU's decision on a resolution cannot be divorced from an assessment of the prospects for progress within the framework of the dialogue. For the first round of dialogue with Iran, the initial assessment is cautiously positive. Whilst the mandate of the special representative to Iran, Mr Maurice Copithorne, disappears with the defeat of the EU's resolution at the 58th Commission on Human Rights, last year Iran issued a standing invitation to the UN special rapporteurs, and it has announced that it will accept visits by four UN thematic rapporteurs during the course of this year. It is worth noting that Mr Copithorne was not allowed to set foot in the country to implement his mandate, illustrating that, in the face of intransigence on the part of a third country, resolutions do not always secure the progress sought.
After a year's absence, the United States returns as a member of the Commission on Human Rights. It is important for the EU and the United States to pursue their common interests in advancing human rights in the often hostile climate at the Commission on Human Rights. It is true that there are several issues on which the United States and the EU do not see eye to eye, including such fundamental advances as the Optional Protocol to the Convention Against Torture and the International Criminal Court. Those differences should neither be artificially papered over nor allowed to block meaningful cooperation.
That is why the EU and the United States have launched regular informal consultations on human rights which complement the existing human rights troika and include scrutiny of the language used in our respective resolutions and the thinking behind our approaches. The next round of consultations is scheduled for 6 February 2003.
Finally, I welcome the European Parliament's intention to send a delegation to the 59th Commission on Human Rights following last year's successful visit, which provided the opportunity for productive exchanges between the EU Heads of Mission and the Commission's delegation in Geneva.
Ladies and gentlemen, I must warn you that we are running late and we will therefore have to administer the debate very strictly. Since I have no desire to use my repressive powers, I would ask you to administer yourselves in a disciplined fashion.
Mr President, to save time, could you perhaps only give the floor to people who are present in the room during the introductions and who are also willing to listen to the answer. You might then have fewer problems with the speaking time, and this auditorium would also be better populated; I am embarrassed on behalf of my fellow MEPs because they are not here to listen to the President-in-Office of the Council and the Commissioner.
Mr President, ladies and gentlemen, human rights is a topic which unites the political families in Parliament to a substantial extent, so we had no great problem when it came to agreeing on a joint resolution in preparation for the 59th meeting of the UN Commission on Human Rights. In preparing for this 59th meeting, we are, of course, aware of how difficult it is to achieve substantial results within the UN framework, something that the Council and the Commission have already illustrated to some extent.
We should not, though, be creating difficulties about the UNHCR's standing in view of this year's chairmanship having been entrusted to Libya, of all countries. I find it a particular cause of embarrassment that this was made possible by the European Union abstaining when it came to the vote. I know that this was a deal done with the African states, but if a nomination of this sort is to be avoided, we should perhaps be doing more in-depth work with this continent in the area of human rights, rather than only when it comes to haggling for jobs and positions in the corridors of the UN. I have heard what the representative of the Council has said. He quoted the fine declarations that were made in June 2001. At the General Affairs Council this week, we learned how the absence of any agreement has meant that the opposite has been the result, in Zimbabwe for example. Obviously, considerations of human rights were seen as less important than issues of economics.
Apart from that, it strikes me as important that the meeting should be followed - and promptly - by the public debriefing from the Council and the Commission here in Parliament. A review of the last meeting is of little use to me right now; I would have been very keen to hear it once the meeting was over. Parliament and the public have a right to know what the Council and the Commission did at the UNHCR meeting, and why they did it.
I am glad, though, when a dialogue on human rights is got underway with a country, and the Commissioner mentioned Iran as being one of them. As the rapporteur for Iran, that is something that I welcome. Iran should, though, demonstrate the seriousness with which it takes such a dialogue by cooperating with the United Nations. I found a number of positive things in what the Commissioner said, and I hope that we can make them a reality. We have tabled an amendment expressing our wish that a successor for Mr Copithorne should be formally nominated, and I hope that Iran will also be prepared to work together with him.
In this resolution, we have listed a number of countries as illustrations of the indisputable deficits in the area of human rights. We in the PPE-DE Group do take the view, though, that this resolution is not suited to illustrating the dimension of present-day human rights violations in their entirety, by, for example, incorporating a plethora of individual cases under specific headings. We will therefore be rejecting the relevant amendments - not because of their content, but for procedural reasons.
Mr President, first of all I would like to welcome the statements from the previous speaker on a debriefing from the Council and the Commission following the UN hearing. I think that would be extremely welcome and I say that as a delegate who has attended the three previous sessions.
We recognise the importance of the UN Commission as a forum to effect real change, but we feel that the Council, Parliament and the Commission must act together if we are to achieve our real aims. Of course, there were regrets about the lack of cohesion last year between the EU Member States and the so-called Western Group and we have better hopes for this year.
We must recognise the fundamental importance of the Rome Statute of the International Criminal Court and we call on the EU Presidency to address this important issue. It should also tackle the important issue of the abolition of the death penalty, and again, we call on the EU to sponsor a resolution inviting all states to introduce a moratorium on executions with a view to the total abolition of the death penalty, and we reiterate our request to the US, China, Saudi Arabia, Congo, Iran and other states to immediately end all executions.
But let me turn to the rights of those sometimes forgotten, namely women, children, minorities, lesbian, gay and trans-gendered people who suffer inhumane and degrading treatment merely because of who they are. The case of the Cairo 52 in Egypt is still unresolved after more than 18 months, and again more people have been arrested for alleged homosexuality. The complaints of the three British men, Nesbitt, Nawaz and Pankhurst, who have made serious allegations of abuse, have yet to be investigated.
I agree with the Council that we must be consistent in our applications and our approach, and must be determined to end human rights abuses wherever they occur. Where we have association agreements and human rights clauses, we should not hesitate in criticising those countries which fail to uphold human rights and, where necessary, suspend such agreements.
Mr President, do the violators of human rights have much to fear and the victims much to expect from the UN Human Rights Commission? I do not think so. The most important forum in the world is once again missing the mark by a mile: it is not the severity of the violations that is the deciding factor but the ability to mobilise political support. Some countries also manage to repeatedly avoid censure; this produces a distorted picture of the human rights situation in the world and tarnishes the legitimacy of the Commission. Regrettably, having a notorious violator of human rights such as Libya as the chairman of the Commission is an example of this. It is high time for reform that will prevent these kinds of undesirable developments.
The European Union can play a greater role in the UN Commission if it is properly prepared, prepared in time, speaks with one voice and is persistent and courageous - in short, if it operates differently from the way it operated last year. Europe's abstention in respect of Libya's chairmanship, however diplomatically tactical that was meant to be, is an admission of weakness and creates a lack of clarity with regard to Europe's position. In order to exert maximum influence, coordination must take place with the United States on as many aspects as possible. I understand that that does in fact happen. It is very important to my group that the European Union makes efforts particularly in respect of resolutions on slavery, immunity from punishment, torture, brutal interpretations of Sharia, discrimination against women, freedom of religion, the situation of indigenous peoples and certainly the protection of human rights activists as well. We place great importance on the resolutions on the 17 countries in which Iraq, Iran, Burma, Sudan, Saudi Arabia, China, Russia and Colombia are in particular named. Selection is inevitable, but that certainly does not mean that all countries that have not been named will get off scot-free. I would also like to draw particular attention to the renewal of the mandate of the special rapporteur for Iran, the strengthening of the position of the High Commissioner in Colombia and the approval of special rapporteurs in Chechnya.
The European Union must integrate the outcomes of Geneva into its policy and resume the political dialogue with the countries concerned. As the human rights rapporteur for this Parliament for this year I say: let the European Union do everything it can to restore the authority of this UN Human Rights Commission. We cannot do without it, there is no alternative. A meeting is only successful, however, if it is feared by the violators and applauded by the victims.
Mr President, I am a critical person, and I am very sad to have become afflicted in this period with pessimism regarding the future of our world too. Over and above our high-sounding declarations of principle, human rights are being violated in far too many countries: Chechnya, China, the African countries at war, Israel, the USA with the death penalty and so on and so forth. The blame lies not just with those violating these rights but also with those who see what is happening but do not intervene and genuinely enforce international law. In this sense, governments are often indifferent towards the work of UNHCR and their recommendations go unheeded. Like many of you, I feel indignation when fundamental human rights - the right to life, freedom of thought and movement - are ridden roughshod over in countries professing to be democracies too, and, today, illiberal, death-dealing acts are being carried out in the name of the war against terrorism, although that is not to say that terrorism must not be combated, as in the case of the massacre in Mazar-I-Sharif.
I would like a measure to be taken in March which would make Israel, for example, which is a signatory State, respect, if not the UN resolutions requiring an end to military occupation, at least the Geneva Convention. Collective punishments, the demolition of houses, schools, hospitals, factories and shops, the uprooting of trees, arbitrary arrests, torture, extrajudicial assassinations, vandalism and theft perpetrated by Israeli soldiers, which I personally witnessed in Ramallah, are tragic, daily occurrences in Palestine, like the attacks against civilians in Israel. Three hundred and fifty Palestinian children and 80 Israeli children have been killed in the last two years, innocent victims of our failure to act. We have the means to do so but we often use two different sets of checks and balances: it is our alliances, not our values, which carry most weight. Europe is founded on the principles of democracy and the rule of law. If we are not consistent, first and foremost in the context of European Union affairs, employing all the means available to us, including the suspension of the association agreements with countries which have blatantly violated human rights, how can we be credible as promoters of these rights within the United Nations? We need the provision of enough UNHCR financial and human resources to be able to act more effectively. At the March conference, we must take tangible decisions such as sending a peace-keeping force to protect the civilian population in the occupied territories and refusing to allow Israel to obstruct or even fire on humanitarian missions.
The resolution on which we are going to vote outlines effective, valuable priorities and commitments - such as the operation of the International Criminal Court, human rights monitoring in Iran and the cooperation of the institutions with associations and NGOs from civil society - which will further education and respect in the field of human rights and democracy.
Mr President, Geneva for us will be the moment of truth. There once again we will ponder whether we are able or unable to defend, in a way that is consistent, democracy, the rule of law, and human rights in a world in which the human rights situation has got significantly worse and the general political climate is becoming worryingly brutalised.
With the Iraq crisis reaching an acute stage, the Member States decided to adopt the process laid down in Article 19 of the Treaty on European Union in the UN Security Council. Still more important in the long term will be how we can actively effect closer cooperation, in accordance with Articles 19 and 20, in the area of human rights in the UN and other international forums. We will not be able to do this if we lose our ability to act consistently. We will no longer appear credible and we, old Europe, will be left without that moral authority we need so much. We cannot then expect our citizens and NGOs to take us seriously.
Mr President, I would like to draw the attention of the Council and the Commission to a number of issues, a number of dossiers which have received wide coverage in the international press but which we appear to have overlooked somewhat in our political activities. The first concerns an African country which is travailed by daily violations of the most fundamental human rights, Zimbabwe, where a Head of Government and his regime of violent, brutal racism towards the settlers, the farmers of European origin, have encouraged the perpetration of incidents which, along with the attacks on the democratic rights of the local African opposition to this regime, place this country wholly outside the realms of democracy.
I am dumbfounded by the debate in which our European authorities appear to be bogged down, as if there were any question of allowing the head of this bloodthirsty regime which is brutally riding roughshod over human rights to take part in the France-Africa Summit in Paris in February or the EU-Africa Summit due to take place in Lisbon in April. I believe that the Council and the Commission must act resolutely, and I feel that a committee whose very raison d'être is to safeguard human rights must not overlook repeated brutal incidents ?
(The President cut off the speaker)
Mr President, Lobsang Dhondup, a Tibetan, was executed three days ago, despite all the appeals made by world public opinion and the human rights organisations, and the approaches of ambassadors of EU Member States notwithstanding. Nor did our debate in this House, and the resolution we adopted unanimously on 19 December 2002, have any effect. On 26 January 2003, the People's Court in Chengdu confirmed the death sentences that had been passed on Lobsang Dhondup and on the Buddhist lama Tenzin Delek. They were accused of involvement in an attack using explosives and of sabotaging national unity.
Lengthy solitary confinement without contact with family or legal representatives is a manifest breach of the UN's minimum standards for the treatment of prisoners. Their trial was neither fair nor in accordance with the rule of law. A public hearing in open court - demanded by this Parliament among others - was refused on the flimsy grounds that state secrets were involved. There was no free choice of legal representation, and public defence counsel were appointed by the court.
Lobsang Dhondup's execution resulted in immediate protests by the EU Member States. It will also be on the agenda of the human rights conversations between Germany and China. Great Britain has reiterated the demand for the death penalty in China to be at last abolished, and the human rights dialogue between the EU and China must now at last concern itself with this serious case. It is a disaster; while China is trying to cut a credible figure on the world stage, the most basic conditions of the defence of human rights are being disregarded. On behalf of the Group of the European People's Party (Christian Democrats) and European Democrats, and as President of this Parliament's Intergroup on Tibet, I call upon the Council, the Commission and the Member States to intervene without delay and prevent the death sentence with which Tenzin Delek has been threatened from being carried out.
For decades, this lama has worked in the religious, cultural and social fields - with such manifest success that all hardliners see him as a threat. This appalling event can leave us in no doubt that China's violations of fundamental rights should be on the agenda of the Human Rights Convention in Geneva, and the European Union must take the lead in this.
Mr President, I welcomed the reference made by the Council representative in his speech to a calm, pragmatic position, and I am thinking, in particular, of the need for pragmatic action to call strongly, for example, for ratification of all the international conventions, which are the tools available for the States and the citizens to use to protect their human rights. I would like to mention two, in particular, which are considered to be of particularly minor importance: the International Convention on the Protection of the Rights of All Migrant Workers and Members of Their Families and the International Convention on the Elimination of All Forms of Racial Discrimination.
I then feel that we should continue to call strongly for a moratorium on the death penalty, not least in that it has become clear that, resisting any fatalistic tendencies or ideas of inevitable destiny, it is actually possible to persuade some US governors of the worthlessness of this barbaric practice: the fact that the governor of Illinois commuted 167 sentences shows that this is a battle that it is actually possible to win.
We call upon the European Union, first and foremost, to fight to ensure that there are no off-limits zones in the protection of human rights. One such off-limits zone could be the fight against terrorism, which should be based firmly on respect for international humanitarian law. Another free zone could be the fact that the Rome Treaty establishing the International Criminal Court continues to be treated by some countries, particularly the United States, as extremely insignificant. The authority and effectiveness of this Treaty are in danger of being increasingly diminished by the attitude of the United States and its decision to adopt bilateral agreements with some countries.
Lastly, Mr President, I would like us to go to Geneva with a conviction which I hope we all share - that the first and highest form of defence of human rights is to avoid the destruction, ignominy and violence of war.
Mr President, one cannot but agree with the general principles expounded by the President-in-Office and the Commissioner, but what matters is how we apply them and I have three comments to make here.
First, we should not be mild-mannered psychotherapists in one country and unrelenting public prosecutors in another. The criteria applied to Turkey should also apply to Iran and the criteria applied to Iran should also apply to Turkey. And while we are on the subject of Turkey, it is about time that Leyla Zana, the woman awarded the Sakharov prize, saw the light of day. And it would be an important achievement if that were to happen under the Greek Presidency.
Secondly, the United States. In addition to what the Commissioner said, there is the question of the death penalty in the United States and we need to address this issue in the same way as we have addressed it in other countries. And while we are on the subject of crossed swords between the European Union and the United States, I think it is perhaps about time we awarded a Sakharov prize to an American in 2003, the outgoing governor of Illinois, who has pardoned 150 people on death row.
Thirdly, we must look at new rights being violated by measures against terrorism.
Mr President, Commissioner, ladies and gentlemen, knowing how important and irreplaceable this 59th session of the Commission on Human Rights is, we must not allow its work, its functions and its presidency to be weakened. Who other than the Commission on the rights of men, women, children, minorities, etc. could demand reports on countries that imprison people for crimes that they have not committed? I am thinking for example of Mr Bandajevski, whose health is deteriorating in prison in Belarus; I am thinking of Lemine Ould Cheikh Melaïnine who is wasting away in a Mauritanian jail. We must give all of our support to the proper functioning of this Commission so that it can fully play its role. For this we need to ensure that an appropriate amount of speaking time is granted to the Commission rapporteurs and humanitarian NGOs who, on the ground, are often the real witnesses and representatives of those without a voice.
The debate is also the opportunity to highlight the rights of indigenous peoples as, when too many States are violently breaching fundamental rights, what can be said about the rights of indigenous peoples in the absence of practically any information about their definition or their legal guarantees? We must strongly support the UN's initiative to have a permanent forum on these issues in order to raise awareness and promote the cause of indigenous peoples. We must also do everything we can to ensure the maintenance of the working group, which is the only one of its kind dealing with indigenous peoples' issues. Also, ladies and gentlemen, it would be to the European Parliament's credit if it, for its part, were to set up the European Parliament indigenous peoples' delegation that was decided upon when a resolution was adopted in 1992.
Mr President, although Member State governments have strongly criticised human rights abuses, regrettably they adopt a different approach in relation to larger countries like China and Pakistan, where there are huge trading and geopolitical interests at stake. Our inconsistency is a form of political prostitution and undermines our moral authority in this field.
I welcome this joint resolution and, as mentioned in paragraph 16, the EU Presidency should support further resolutions on a number of countries. I would like to refer to three in particular. With regard to China, the strike hard campaign continues to be extremely worrying, having dramatically increased the number of executions in China, often carried out in reliance on insufficient evidence in summary trials. Severe restrictions on freedom of expression and freedom of information persist. Pro-democracy campaigners and political activists are often detained without charge and, in some cases, charged with inciting subversion. It is essential that the Presidency make human rights a core part of all dialogue with China.
In the Middle East, I condemn the way in which human rights are abused because of the use of terrorism, especially suicide bombings carried out by Palestinian extremists. But I also condemn the state terrorism inflicted on the ordinary people of Palestine by Israel.
With regard to Iran, EU leaders had expressed the hope that engaging Iran in political dialogue would strengthen reformist elements and improve human rights. Sadly, stoning seems to have been only stopped temporarily, for reasons of image. Numerous newspapers are being closed down daily and unfortunately the number of executions has increased significantly.
The protection and promotion of human rights is one of the fundamental principles of the EU. It is imperative for the EU to show consistency in its stance on human rights on the global stage and particular at Geneva; otherwise, no one will take us seriously.
Mr President, I should like to thank the speakers for their comments and observations. I think they will be most useful to the Council, as will the references made to a number of countries and regions such as China, the Middle East and Zimbabwe, which not only reflect the Council's position, they also reflect the action being taken by the Council and the Commission on a whole series of issues. We are not sparing any effort to persuade everyone we can of the need to implement human rights. Of course, what is important in the final analysis is for the pressure we exert to bring about results and not just remain political pressure. Of course, I also agree with many of the other comments made but there is too little time to go into them, such as turning our attention to the problems in Africa.
Before discussing our position in various international fora, I should like to take this opportunity to comment on Mr van den Bos's reference to the European Union's abstention from last year's vote. I personally believe that the decision to abstain was not an expression of indifference. That would not be in the nature of the European Union. It was a considered decision which, it was hoped, would help the Commission on Human Rights operate smoothly under the political circumstances which arose last year.
I should also like to point out that of course we are interested in abolishing the death penalty, it is one of Europe's crowning achievements. This is clear from numerous discussions under way, including with the United States, where a number of agreements, especially as part of the fight against terrorism, cannot proceed unless there is a guarantee that the death penalty will not be applied to people extradited to the United States. We take a keen interest in the question of the death penalty everywhere.
Mr President, I have noted that the issue of the death penalty has been raised by almost every speaker. I agree that this needs to be pushed and is an issue which is, in fact, the same in every system, in every country. As such, this issue deserves strong attention and more activity.
In response to Mr Fava's remark - that by defending human rights we can avoid or prevent terrorism - I would also say that I only wish that were true. It would be extremely good if this really were the case. The world is more evil than that. There is extremism and it is not possible to avoid the problem totally by having our own record straight or even having global decency really move forward. This involves a number of fundamental problems, but having said this, I agree with the approach expressed in this formulation. Certainly, we have to be extremely careful not to damage these ideals by fighting terrorism. It is extremely important to maintain that balance.
On the vote in the Commission on Human Rights, and as a reaction to Mr Gahler's remarks, it is not correct to state that the seven EU members of the Commission on Human Rights contributed to the election of the Libyan chair. I would like to mention for the record that this is not what appears from the figures in that vote.
I have received six motions for resolutions
First of all, I wish to apologise, on behalf of Parliament, that the debates have been somewhat protracted. We shall take account of the views that have been put forward and shall of course endeavour to avoid this kind of situation arising in future.
The next item is a continuation of the debate on the statements by the Council and the Commission on illegal exploitation of the wealth of the Democratic Republic of Congo.
Madam President, Commissioner, ladies and gentlemen, before commenting on the question of the exploitation of the wealth of the Congo, I should like to say that, by reason of my position, and I speak here for the presidency of the Council, I am obliged to respect the presence and the modus operandi of the European Parliament and I shall do just that. I wonder if the European Parliament might find a way of establishing some sort of mutual respect or paying heed to the issues that arise from the functioning of the presidency, bearing in mind that the Greek Presidency will have to go back to Greece at some point within the not too distant future. In all events, even if Parliament cannot find a way and cannot abide by a few rules, we shall abide by them, as befits our position.
Now on the question of the illegal exploitation of the wealth of the Congo, I have this to say: the international community has started to evince a keen interest in the illegal exploitation of natural resources in Africa over recent years, especially where they are used to fund long-term, catastrophic armed conflicts.
The chairman of the United Nations Security Council made a statement in June 2000 calling on the Secretary-General of the United Nations to set up a committee of experts to investigate the illegal exploitation of the natural resources of the Democratic Republic of Congo. This committee was set up and started work in September 2000 and published its final report in October 2002, in which it points out that high-ranking political, military and business figures in Uganda, Rwanda and Zimbabwe, as well as the Congo, are plundering the natural - mainly mineral - wealth of the Congo on a massive scale for personal gain or, in the case of Rwanda, for their country's benefit. At the same time, again according to the committee's findings, Rwanda is funding its massive military budget mainly from resources taken from the Congo, occasionally using forced local labour.
The European Union has refrained from passing a resolution on this recent report by the committee of experts until the Security Council does so. However, the European Union is in favour of introducing a ban and of imposing sanctions as and where necessary, preferably through the United Nations Security Council, rather than by individual countries or groups of countries. As far as one particularly controversial product is concerned - so-called blood diamonds - both the international community and the European Union have taken specific action. To be precise, thirty-seven countries and the European Parliament finalised a certification process for uncut diamonds at Interlaken in Switzerland in November 2002, the so-called Kimberley process, precisely in a bid to fight the trade in illegally mined diamonds from conflict zones, especially in Africa. The European Union also adopted Council resolution 2368/2002 on the application of the Kimberley certification process on 20 December, which is when it became operational.
I should like to finish by pointing out that there is a basic vicious circle here that needs to be broken. Internal armed conflict opens the way for the illegal exploitation of the basic wealth of a country and in turn this wealth is exploited to perpetuate the internal armed conflict and the lack of development and stability mechanisms in the country.
Madam President, the Commission is extremely concerned by the fact that the plunder of natural resources in the Democratic Republic of Congo continues to be one of the main elements fuelling the conflict in the Great Lakes Region.
With this in mind, the Commission has worked actively with the panel of experts on the illegal exploitation of natural resources and other forms of wealth in the Democratic Republic of Congo since its establishment.
The Commission organised a meeting in Kinshasa between the experts and the heads of Commission delegations in countries covered by the investigation. The Commission stands ready to continue this constructive cooperation in the future, if required to do so.
The Commission has taken careful note of the report of the panel of experts, which was the subject of a resolution in the UN Security Council last week.
The Commission welcomes the fact that measures have been taken by the Congolese authorities in relation to officials named in the reports and that the government of Uganda has established a judicial commission of inquiry. The Commission shares the UN Security Council's call for all states concerned, in particular Zimbabwe and Rwanda, to conduct investigations and to take appropriate measures in relation to their nationals cited in the report, where the circumstances are justified.
The Commission agrees that the illegal exploitation of natural resources in the Democratic Republic of Congo, which really took hold of the country during the war, will only come to an end once the rule of law is really established. Saying that it is restored is a euphemistic reference to the historic reality of that country, but with rule of law and viable administration things can be different. This needs to happen not only in the zones controlled by armed rebel groups, but also over the entire Congolese territory. In that context, the Commission calls on all parties to the Pretoria Agreement signed last December to implement it without delay and to do so in the spirit of the agreement. Moreover, the Commission welcomes the decision taken in Sun City in the framework of the Inter-Congolese Dialogue, to establish a special committee to examine the validity of economic and financial agreements made during the war which relate to the exploitation of natural resources in the Democratic Republic of Congo. Together with other donors, the Commission is prepared to support the Democratic Republic of Congo in the transition process and in its efforts to establish an efficient public administration. Recently, the Commission adopted a decision for the grant of EUR 16 million to support capacity building in the Democratic Republic of Congo.
This is not a new problem we are discussing. Extraction of mineral wealth in the Democratic Republic of Congo is not a story of transparency and good governance. This was the case long before, during, and after the Mobutu regime. In the footsteps of Laurent Kabila's advances towards Kinshasa, mining concessions changed hands - as did ownership, town by town - as new warlords became masters locally and militarily. This became the subject of the aforementioned investigations.
The Commission considers that, in order to ensure effective action against the illegal exploitation of natural resources in the Democratic Republic of Congo, the entire international community must work together. The United Nations Security Council is the appropriate forum to ensure such concerted action. However, given the cross-border nature of the problem, the Commission considers that regional integration bodies such as the Southern African Development Community (SADC) and the Common Market for Eastern and Southern Africa (COMESA) should also address the issue.
The Commission welcomes the initiative by the United Nations to organise an international conference on peace, democracy, security and development in the Great Lakes Region. This conference could address the different aspects of illegal exploitation of natural resources from a regional perspective, as part of a long-term strategy and also for the purposes of conflict prevention. It is very important that we guarantee ownership rights and a steady progress towards transparency in these matters, even without UN Security Council resolutions which have a limited reach.
Madam President, I would like to thank the Council and the Commission for that very insightful analysis of what has been going on. This resolution is an important step forward in favour of international law and the rule of law. As we speak, there are some 48 civil conflicts around the world - the majority of them in Africa - being conducted largely in the promotion of one or more supposed sectional or tribal interests. Sub-Saharan Africa has seen millions of people massacred, genocide committed, whole tribes ethnically cleansed in the last 20 years.
Ostensibly, these conflicts have been based, as in Angola or Rwanda, on so-called historic divisions. But the reality is that an underlying factor in most of these cases has been commercial gain, based on supposed tribal protection. Various sectional and commercial interests, some of them based in Europe, have tried to exploit these differences for commercial gain to procure the supply of diamonds, timber, oil, gold, cobalt, titanium and vanadium.
Africa is supposed to be one of the richest continents in the world, inhabited by the poorest people in the world. How can this be so? This is so because the rule of law and international law has not operated in Africa for a long time. The Democratic Republic of Congo has been exploited, looted and robbed. Its people have been set against one another, encouraged to massacre each other and sometimes to commit genocide, so that powerful vested interests outside Africa can collude and gain advantage.
This report by the United Nations Security Council is a seminal report in that it sets out for the first time to establish that international law incorporates a moral right to a concept of shared sovereignty, that sovereignty is not merely what is defined in the Montevideo Convention or President Wilson's 14-point rule, and that in a global trading environment as we see now with the WTO and global rules on trade, we have to share our sovereignty when the rule of law becomes paramount.
If we can penalise the United States for doing something wrong with its steel, why is it that we are not able to do something in the Democratic Republic of the Congo, where millions of people have been exploited and killed for commercial gain?
So I welcome this resolution and I commend it.
Madam President, Parliament has long been concerned about the situation in the Democratic Republic of Congo and the Great Lakes Region in Africa in general. Fortunately, armed conflict in the region has ended. It is now time to launch the process of reconstruction.
The future of the Democratic Republic of Congo and peace in that country depend on establishing democracy and sustainable development. As regards establishing democracy, we trust the Pretoria Agreement will prove an effective measure and will be implemented in sensible stages. The Pretoria Agreement is truly an all-encompassing and inclusive agreement. An all-embracing system of democracy can only be established if all associations and political groupings are included in the process. This is especially important in the Great Lakes Region where a breakdown in social order was the root cause of the wars that laid waste to the region.
I welcome the meeting of the General Affairs Council held in Brussels yesterday and also the Commission's decision to send a significant amount of humanitarian aid to the worst affected areas.
A number of major problems are still outstanding, however. They must be resolved to assure the future of the region. Such problems can only be tackled through sound political institutions, once implementation of the agreement is under way. The major problem I have in mind is that of a system of justice. Impunity is incompatible with democracy and there can be no peace without a system of justice. In this connection, I would like to table an amendment to indent 4 tomorrow. I would like to replace the phrase referring to other places, when these acts have been committed with one referring to other places, including the acts committed.
The other element crucial to the future of the Democratic Republic of Congo is sustainable development. The countries and the companies of the European Union have a key role to play in this process. Companies can play their part by adopting an ethical code of conduct demonstrating commitment to sustainable development. Countries can be involved by establishing measures to limit the importation of goods of dubious origin.
The Group of the Party of European Socialists will relentlessly pursue its campaign demanding transparency and ethical standards from multinational companies in the developing world. In this regard, we attach great importance to compliance with rules on child labour, the ILO labour standards, the sustainable exploitation of resources and the OECD's guidelines on multinational companies.
The United Nations report adopts a clear stance on the illegal exploitation of natural resources in the Democratic Republic of Congo. We hope Member States, the Commission and Parliament will all insist on implementation of the report's recommendations.
Madam President, my group has not added its signatures to the joint resolution. Of course we too agree that the illegal exploitation of the natural resources in Congo must be strongly condemned. Of course we too agree that people and companies who enrich themselves from war must be stopped and punished. We therefore welcome the fair analysis, the first in the hundred years since the plundering of Congo began. It is, therefore, quite simply a shame that the report is so sloppy and that it contains so many unfounded accusations and inaccuracies. This list of shame could have been an historic precedent, a warning to all leaders and business people who unscrupulously exploit the misery of millions for personal gain. Instead it has become a weak, contentious document based on rumours and war propaganda. Indeed, it has created an amalgam of illegal and illicit activities, and the persons and companies named in it were never heard, let alone given the opportunity to defend themselves.
This is why the report was weighed and found wanting by the Security Council this week. The mandate of the experts was extended by six months. The Security Council is absolutely right to urge that all the named countries institute their own investigation on the basis of which legal action can be taken. We have submitted an amendment to this effect.
Even more fundamental, however, is the question as to how illegal exploitation can be avoided and counteracted in the future; in other words, how a new stable and democratic order can be established in Congo that will ensure that the country's resources are exploited in a controlled and sustainable manner in order to benefit the entire Congolese population. The United Nations bears a colossal responsibility for this. It is to be hoped that the Security Council will also search its conscience, review MONUC's mandate, increase the number of troops and do everything necessary to speed up the application of the peace accords and the installation of new structures, so that in a few years' time it will not be faced once more with the realisation that Congo is still being plundered.
Madam President, ladies and gentlemen, the Democratic Republic of Congo's geostrategic situation has always, in my view, caused it to be considered as a power with great potential on the African continent. Unfortunately, under the dictatorship of President Mobutu, the country has fallen into economic and political crisis. We should be aware that the GNP per inhabitant has decreased to one sixth of what it was twenty years ago. I believe this to be linked, among other things, to the disappearance of the official channels and administration, so that informal activities have acquired an importance that is unheard of elsewhere.
While it has enormous potential in terms of agricultural, forestry and mining resources - on which subject I agree with my colleague - the paradox is that the Democratic Republic of Congo is one of the poorest countries in the world. This situation is, I believe, the result of bad management, including bad management of the economy and of the failing infrastructure, but also of the illegal exploitation of wealth. That is the important thing about the United Nations report. As mining resources are already largely diminished almost all over the world, and exhausted in several countries, those being exploited in the Congo are quite economically attractive, particularly due to the low costs involved in their sale. I think that we have a real responsibility in this respect. The United Nations report warns us about the illegal exploitation of the natural resources of the DRC by private European companies, which is particularly of concern to us, and by neighbouring countries, which also have responsibilities.
In view of the Johannesburg Summit, the provisions laid down by the International Criminal Court and the Cotonou agreements, and in response to this scandal which I believe threatens the global ecosystem and to the reign of poaching and violations of human rights, I believe that the European Union should ask the UN Security Council to initiate proceedings against those who are implicated, particularly by freezing assets and conducting enquiries into pogroms and other acts of violence committed against the people. The Council and the Commission should also equip themselves with a restrictive legal framework and demand, in particular, greater transparency in the way that markets are allocated.
On a more general note, I would like to say that, in this battle in which we are all engaged against physical attacks on people and for peace and sustainable development, the key notes must be the preservation of the environment, social justice and good governance.
Madam President, the situation in the Congo is tragic. Millions of citizens are living in appalling conditions. Famine and AIDS are the daily lot of men and women in the grip of an interminable conflict, stirred up by the presence of so-called elite networks who are taking advantage of a chaotic situation in order to make a profit. The top political leaders, regional and foreign companies and the armed forces have established what appears to be a real war economy. They are stirring up, under the cover of political or ethnic opposition, a conflict whose only goal has become to simply plunder the natural resources of the DRC, to the detriment of the local populations.
The United Nations report that we presented to the Committee on Development and Cooperation is, in our opinion, a significant opportunity to put an end to this human tragedy. The list of people involved in this damaging trafficking should be the spearhead for us to launch genuine and forceful action.
Ladies and gentlemen, we now need to put pressure on our own companies to stop taking advantage of confused situations or even creating them in order to make a fraudulent profit. We should not delude ourselves any longer. The responsibility of companies is now closely linked to that of our governments. If we do not promptly give a strong political signal by taking restrictive action against them and stressing our support for the principles of the OECD, they will continue to violate the law and human rights without batting an eyelid. We can no longer turn a blind eye to what is nothing more and nothing less than neo-colonial plundering in disguise.
By forcing European companies in foreign countries to make their accounts public, we will enable greater transparency and will also limit the illegal misappropriation of which the Congolese people are the prime victims. It is clear that establishing the rule of law and democratic institutions will be essential. But prior coordinated action among Member States aimed at putting an end to their own companies' activities has become essential. It is high time that the people of the Democratic Republic of Congo benefited fully and directly from their land's resources and achieved the level of development that their mining resources would allow if they were not constantly being illegally exploited by foreign powers.
Madam President, what is so outrageous about the illegal exploitation of the Congo's natural resources is that it is all too apparent that Congolese politicians, as well as politicians from other countries - whether or not these countries have been called upon to provide military assistance - have helped themselves to an equally shameless degree, as have high-ranking military personnel, particularly from Zimbabwe. Numerous private undertakings have also joined in helping themselves to the country's raw materials.
Although firms from outside Europe are also involved, we should very definitely be working through and analysing the list naming European firms and private individuals. This should be done in the individual Member States and with a view to criminal prosecution.
I do not think that there is much of a distinction of substance to be drawn between this case and the way in which corrupt African regimes grant licenses for the extraction of raw materials, with part of the license fees or indeed of the proceeds going straight into the ruler's personal bank account. Some of this may even be listed as a receipt in the state's budget, but it is virtually unheard of for the people to benefit from it in the shape of infrastructure or health provision.
The fact that these regimes can only keep themselves in power because they are kept by Europe means that what we need is a debate, in plain words, on the principles by which we Europeans are guided in our dealings with Africa. There is an unspeakable and unacceptable discrepancy between, on the one hand, the text of the Cotonou Treaty and the honeyed words that we will get to hear in Lisbon over the coming weeks at the Franco-African and EU-African summits, and, on the other, the brutal reality of Africa.
We cannot fail to observe that certain governments collude and collaborate with European firms that then provide certain regimes with a lifeline in order to maximise their own profits. If we do not speak frankly about these things, we will bring about no real change in the situations in Africa.
Madam President, I come from what was once a colonising country, Belgium, whose emotional ties with the Democratic Republic of Congo have never been cut. It was therefore with despair that I saw it swallowed by war and with relief that I welcomed the Pretoria agreements, which are a promise of peace and democratisation in this martyred region.
The Congo has exceptional natural resources. In 1997, the value of the resources in the North was estimated at USD 25 billion. The minerals: zinc, lead, iron, tungsten, cadmium, cobalt and germanium are unique, and germanium has semi-conducting powers that are now used to make the most powerful microchip in the world, to say nothing of radium, lithium and niobium, which produce superconductive alloys at high temperatures, or diamonds, silver, platinum, and so on. It is probably the country with the greatest resources in the world.
This is why, along with the neighbouring countries concerned, it has to be said that Western predators have pounced on it under all sorts of pretexts, exterminating its population and using Africans to fight a Western war. It is a veritable holocaust. People are quoting figures of 4.5 million Congolese victims since 1998, 2.5 million people displaced, 16 million condemned to death, thousands deported to Rwanda and Uganda, and I prefer not to mention the details of the massacres that have taken place, which are unbearable.
So yes, I am in favour of this resolution, and if it turns out that my country, as has been suggested by a panel of experts, is harbouring any of the predators that are fuelling the war, Belgium will not evade its responsibilities. It will conduct the necessary enquiries and will ensure that there are repercussions. It will not add complicity in the present to the burden of past colonisation. However, there is one condition: the UN resolution last week on the same subject stressed that the panel of experts is not a judicial power and that therefore, the results that it gives cannot be considered to be established facts and cannot therefore automatically lead to penalties. The right to defence must be preserved.
Madam President, as a Belgian, this resolution appeals to me particularly because Congo used to be a Belgian colony. Other countries too in old and new Europe are, however, guilty of plundering the natural resources of Africa. It is simply not acceptable that this is still going on. It is now no longer the old mother countries but, deservedly or undeservedly, European companies who are named in the UN report. Europe must in any event take measures, because we have a collective historic responsibility.
I have just returned from the World Social Forum in Porto Alegre, Brazil. I also listened to the Africans there. They are expecting a lot from Europe - for example, reparations of a kind. A committee of enquiry has been set up in the Belgian Senate which will look into the illegal trade in raw materials in the region of the Great Lakes. The main issue for Europe is that the Commission should propose a directive on the control of European companies that operate outside the European Union and that this directive should be quickly made law by every Member State. On the other hand, a control mechanism for the exploitation of raw materials in Congo must be set up. The United Nations has a more urgent assignment here than in Iraq.
Madam President, much of the United Nations report refers to the role of Zimbabwean interests and gives startling evidence of how the actions of Mugabe's corrupt henchmen impact not just on their own people but also on neighbouring countries such as the Congo. The Mugabe regime is a criminal racket and a major factor of instability, not just in southern Africa but, as the report makes clear, in central Africa as well. The report describes the conflicts fought over minerals, farm produce, land and tax revenues by criminal groups linked to the Zimbabwean armed forces which have, for example, transferred at least five billion dollars' worth of assets from the state mining company in the Democratic Republic of the Congo to companies under its control.
It is ridiculous even to think the Zimbabwean government could be asked to investigate its own activities. The report not only provides evidence of the involvement of Mugabe in these activities, but names a numbers of other senior Zimbabweans, four of whom are subject to the EU's restrictive measures but four of whom, to my astonishment, are not.
The political, economic and humanitarian crisis in Zimbabwe is worsening with serious implications for the security situation. Two days ago, the United States government issued a travel warning urging United States citizens to consider departure from Zimbabwe. Is it not therefore bewildering to the oppressed people of Zimbabwe that two European governments now seek to delay the renewal and dilute the force of the travel ban and other restrictive measures that the European Union has put in place against the Mugabe regime and which are due to expire on 18 February 2003? Is it not deeply offensive that one European Union government has invited Mugabe to a summit conference in Paris? One reason why our measures have been ineffective so far is that they have not been rigorously enforced and their scope is too narrow. This is not the time to be reducing pressure on the Mugabe regime; instead, international action must be intensified.
May I ask the President of the Council and the Commission, in accordance with the clearly expressed wishes of this House over a year or more, to insist that sanctions be renewed unequivocally and that the EU measures be extended to include all of those involved in this racket in Zimbabwe and the Congo. The European Union must be determined and consistent in its tough policy in relation to the Mugabe regime and see this matter through, for the benefit of all Zimbabweans.
Madam President, ladies and gentlemen, it is sad, but true, that if Iraq had nothing but dates, war against Baghdad would not even be on the agenda, even if the country were ruled over by a dictator. If the Congo did not possess such an incredible wealth of natural resources, Africa would have far less in the way of problems. The United Nations report has spelled out, albeit with perhaps insufficient clarity, the shameful forms of greed that give rise to the illegal exploitation of this wealth. The global community must find ways and means of putting a stop to this exploitation. There is a lamentable lack of responsibility, not only on the part of criminal elements, but also on the part of governments who would rather line their own pockets, and also in European business circles. European enterprises must be made aware that the unscrupulous exploitation of Africa's natural resources is not a petty offence, and so Europe's policies must set a good example. Illegal actions must be punished, and commercial undertakings must be made to comply with a code of conduct.
Madam President, Mr Rod asked if we found his choice of words a little too direct. I certainly do not think the terminology was incorrect. We need to work on a much broader basis on the issue of transparency and the principles of licensing. I just came back from Angola and the discussion about creating more transparency on oil revenue for the government is an extremely important matter. Even if there are not conflicts as such, progress in this area is important also for economic reasons. In the event of conflict, it becomes totally brutal and perverse.
Mr Gahler related what we discussed here to the broader issue of Africa, mentioning also the coming summit in Lisbon. One conclusion is that raising these problems with our friends in Africa collectively injects serious substance into the debates we can have at summits such as the one in Lisbon, which is one good reason why we have to ensure that the summit is a success. We can use those types of meetings to push these issues. Of course, this will be more effective if we have a clear and clean conscience ourselves. This is not just an issue in the form of a narrow debate. I definitely regard the link to using the OECD principles relating to this as a way of advancing transparency in relation to the issue.
For the Commission, this is of the utmost importance. It is not enough to look at the public budget in a narrow sense when we talk about governance in our partner countries. I would mention, by way of example, the good effort which is now being tried out in the funding of the oil pipeline in Chad. This has now been incorporated into a framework of strong conditions governing transparency and the use of the revenue from that pipeline, in the context of the discussions between the World Bank, the IMF, ourselves and the government of Chad. This is just to illustrate that there are many things that it is possible to do in this. But definitely the case of the Democratic Republic of Congo is the worse of them all.
In connection with this debate, I have received five motions for resolutions, submitted in accordance with Rule 37(2)
The next item is a report (A5-0002/2003) by Mr McCartin, on behalf of the Committee on Budgetary Control, on action taken by the Commission on the observations accompanying the decision giving discharge in respect of the implementation of the general budget of the European Union for the 2000 financial year (Commission) [COM(2002) 696 - C5-0610/2002 - 2002/2189(DEC)].
Madam President, we granted a discharge to the Commission in April 2002 but we raised quite a number of questions in our motion for a resolution. The Commission has responded with a hundred comments and answers and explanations in a 60 page document. We now report in the follow-up, in our comment on the Commission's response. We underline once again that the Commission under the Treaties has an obligation to make available to Parliament all the necessary information. It is on this basis that Parliament can examine and investigate all the transactions so that the discharge is not only a procedure, but rather a substantial assurance to the European public that Parliament supervises on their behalf and that a rigorous and thorough investigation is carried out.
In its work, Parliament relies heavily on the Court of Auditors' annual report and its special report. This forms an important basis for the issues that we raise and investigate. I believe that, in recent years, the Commission has tried very hard to supply Parliament and the European public with all the information necessary to produce a valid and fair assessment on how the budget is spent. In the on-going reform process, the Commission is moving in the direction of a system of control and accountability. This has, I believe, been said by the President of the Court of Auditors in this House. The Commission is moving towards a system of accountability which will compare with the highest standards of the Member States.
An important point made again in the follow-up to the report is that 80% of the budget is actually administered by the governments of the Member States, while the Commission has final responsibility. A satisfactory outcome can only be achieved with the full cooperation and efficient administration of the individual governments of all Member States. The biggest problem still existing, as identified in our discharge motion for resolution, is the fact that, in the administration of the budget for the year 2000, there was under-utilisation of resources in the order of 14%. Again, we have commented on the recurrence of the same problem in the 2001 budget. This of course is a failure in the budgetary procedure but various comments have been made by different people and we have asked for a simplification of the regulations. I believe, however, that what is necessary is a simplification of regional policy and the bringing about of economic and social cohesion. The cohesion fund and the structural funds will have to be tailored to a more simplified policy if we are to pursue an efficient regional policy, particularly in the enlarged European Union.
This is not a policy that is in transition but rather a policy that we will have for the foreseeable future, particularly with the imminent enlargement, and we must simplify the whole policy so that these funds can be spent. We also took note of the failure of the Commission to collect from the national governments money unduly paid and we note an outstanding amount of EUR 2.2 billion. We are dealing with viable, solvent democracies and while we have to note that the age profile has become lower - the debt is not as old as it used to be - nevertheless, there is no good reason why EUR 2.2 billion should be outstanding. The question has also been raised in our follow-up about the appointment of a European Public Prosecutor. We have to underline once again that this is the policy of the Parliament; the Committee on Budgetary Control has called for it, with the support of Parliament, on many occasions. The national governments do not pursue the obligations to investigate frauds and abuses in relation to European money with the same efficiency that they apply to their own national budgets. While that persists, we will persist with our call for the appointment of our own prosecutor, who can look after our own resources and be seen to do that.
Madam President, honourable Members, Mr McCartin, last November, I had the opportunity to present to you the Commission's report on the measures we took following Parliament's resolutions on discharge in respect of the 2000 Budget. Mr McCartin has just mentioned that it ran to sixty pages, a fact that I had forgotten.
I could describe to you in detail the many action plans that the Commission has conceived, implemented or already brought to a conclusion in its spheres of activity, which are very wide-ranging. The Commission attaches the greatest importance to Parliament's resolution - which now exists in draft form - on this report, and I am glad that the present resolution acknowledges the Commission's efforts to improve its financial management, and the steps it has already taken. In general, the draft resolution encourages the Commission to press on with the efforts it has made to date. At this point, I would like particularly to express my gratitude to the rapporteur for his good cooperation with the Commission. I would also like to thank him for the speech he has just made, for the substantial amount of time and effort he has expended on the report and for the in-depth attention he has devoted to it.
Let me now briefly set out again the main steps that the Commission has taken with a view to improving financial management. I would like to start by discussing the implementation of reforms. The Commission has introduced a range of new instruments - what is termed 'activity-based management', APS, that is, annual political strategic planning, and the annual management plans. In 2002, the Directors-General, for the first time, submitted annual activity reports, which also specifically included financial management.
I am unable, at this juncture, to list all the measures, but, among the priorities for 2002, I would like to give a special mention to the adoption of the new Financial Regulation and the drafting and adoption of the implementation provisions, along with the new financial regulations for the European Development Fund and also for the agencies. The new Financial Regulation reinforces the Budget principles, something constantly urged by the Court of Auditors and, I believe, something essential in a Financial Regulation. It gives the authorising officers an enhanced role and, above all, gives greater responsibility to the individual actors in financial activities, with the rules for procurement and the award of grants being tightened up and made uniform. These are just some of the essential points.
Another priority for action in 2002 was the closure of the technical assistance offices, which we had the opportunity to discuss at the last meeting of the Committee on Budgetary Control. In order to make its internal financial management more efficient, the Commission has also, with the budgetary authority's support, introduced a wide range of measures to modernise and improve public services, and, in particular, submitted to the Council proposals for a new version of the Staff Regulations. In addition to that, decisions have been taken on administrative and disciplinary measures, and we have set up the Commission's Investigation and Disciplinary Office - IDOC for short.
Another aspect of crucial importance to financial management is the Commission's restructuring of its external service. In order to better approximate programme planning to political priorities, we have drawn up strategy documents relating to countries and regions, and the management of the project cycle as a whole will from now on be the responsibility of a single body, EuropeAid. The Commission has also stepped up the so-called deconcentration of powers in the administration of external aid, transferring them to its delegations in order to guarantee more speedy and, above all, sounder implementation of financial aid.
A second complex issue that I would like to deal with is that of the Budget surpluses, which Mr McCartin has also mentioned. The discrepancy between the payment forecasts for 2001 and the payments actually made by the Structural Funds and the Cohesion Fund resulted, in essence, from the programmes for the new planning period having completed their initial phases rather more slowly than had been expected. An additional factor was that the payment forecasts submitted to the Commission by the Member States are often - if I may put it diplomatically - very optimistic.
In the course of the Budget year 2002, the Commission had frequent occasion to remind the Member States of their obligations in this regard, in doing which it gave particular emphasis to the importance of estimates being as reliable as possible. Let me, furthermore, follow Mr McCartin in making brief reference to the simplification of the rules of the Structural Funds. One of last year's priorities was to make the utmost use of the opportunities for simplification without going through the entire decision-making process, in other words to have recourse to whatever was administratively feasible.
With the general simplification of regulations and procedures in mind, the Commission has had recourse to a range of horizontal and sector-related initiatives, and it will now examine more closely, in the course of an ex ante evaluation of the effects of proposed legislation, which regulatory instruments are the best suited to the achievement of political objectives. The Commission will also draw up a comprehensive report on the realisation of its objectives - broken down by policy area - and will forward it to the Council and to Parliament.
Recently - just before Christmas - the Commission also adopted a communication on improving the recovery of financial incentives provided in error from the European Budget. A task force, set up by OLAF and the Agriculture Directorate-General, is now at work dealing with the issue, mentioned by Mr McCartin, of what one may term the claims backlogs in the area of agricultural policy. I would like to underline the importance of the establishment of the internal audit service, which will monitor the control systems as well.
I would like to conclude by mentioning that, in the Commission's view, our two institutions' framework agreement on the forwarding of confidential information has proved its worth and has - in accordance with the requirement for transparency - made it possible to provide Parliament with confidential information when the latter has requested this.
Tomorrow, my fellow-Commissioner Neil Kinnock will be putting before the Commission his latest report on the state of play as regards reform. This report had been called for by Parliament, and I think that it, too, will be a sound basis for discussion in the current discharge procedure.
Madam President, Commissioner, Mr McCartin's follow-up report on the Commission's management during the 2000 financial year, identifies clearly a number of issues which have caused debate and concern within the Committee on Budgetary Control. Under expenditure is one of the most important. There was a budget surplus of 14% in 2000.
The figure for 2001 was 16%. This situation should be prevented by improving the assessment of budgetary needs and the evaluation of running policies in order to optimise value for money for the European taxpayer.
The problem of under expenditure is most worrying in the case of Structural Funds, in view of their objectives and of the important needs they address. Most recipients find the Regulations too complicated. In my view, applying the Regulations in a more flexible way could prove a solution to this difficulty. After all, the Structural Funds have a direct impact on citizens. Commissioner Barnier has already made several statements along these lines.
As the rapporteur has requested, we should receive regular reports on progress in this area. It is essential to improve management of the recovery of unduly paid funds in order to improve budgetary control. The fight against fraud must be strengthened too. OLAF should report regularly on its actions, and should cooperate more closely with national courts of auditors and with the budgetary control authorities of Member States in order to assist the Commission in its work.
We will support the amendment tabled by Mr Blak aimed at improving access to documents. This would facilitate the work of the House.
Madam President, Commissioner, the aim of this report is to assess the Commission's implementation of the European Parliament's recommendations. This is a useful exercise that will add effectiveness and credibility to our work and on which I congratulate the Commission and also our rapporteur. I should therefore like to review the main issues concerning the common agricultural policy that I raised in the discharge of the 2000 Budget, whilst reminding you, as required by Rule 9(1) of our Rules of Procedure, of the fact that I am an olive-grower. The high risk and even the practical impossibility of effectively monitoring the operation of the export refunds system was our overriding concern at the time.
We are pleased to note that, in his first annual report on the general activities of the European Union, the Director-General for agriculture has corroborated our viewpoint, in expressing his two main reservations about the Budget for this mechanism: firstly, that the Commission has reduced and simplified the system of refunds in the beef and veal sector and, secondly, that it is committed to gradually reducing the use of these mechanisms in line with negotiations at the World Trade Organisation. We feel bound, nevertheless, to regret the maintenance of export refunds for sugar for European countries from which we import sugar freely, because this seems clearly to be asking for further instances of the same roundabout fraud already detected in the field of butter.
We note the Commission's intention to invest in the research and development of means to detect the falsification of oil, but we are unhappy that we are still spending absurdly high sums and imposing extremely expensive schemes on national and regional administrations, and also on oil producers, to monitor the number of olive trees, without any concern to prevent fraud, in total contrast with the lack of means to prevent and combat the large-scale fraud against the Community Budget, consumers and farmers that the falsification of oil represents. The same scenario or worse can be seen, incidentally, in the wine, dairy and most livestock product sectors. I still find it unacceptable that farmers who exceed their milk quotas are heavily fined and yet nothing is done to penalise dishonest companies and criminal networks that produce dairy products without milk.
To conclude, I must state that the Commission's refusal to name companies who are given export refunds and other subsidies on the pretext that this would contravene the provisions on the protection of the individual is totally unacceptable. This is a concept of citizens' rights that operates only in the interests of multinationals and large business concerns and which does not exist to protect consumers or even farmers, who are frequently the victims of a diabolical and destructive bureaucratic machine.
Madam President, Mr McCartin has drawn up an excellent report on matters that Parliament focused its attention on when it granted discharge for 2000. I wish to express my sincerest thanks for that.
The way the EU budget is implemented is still unsatisfactory. This is particularly true of the way the Structural Funds programmes are implemented, which does not meet the requirements of good administration any more than it does the expectations of the public. The situation only got worse from 2000 to 2001 and the trend continued into 2002. In 2000, EUR 6.5 billion in Structural Funds appropriations remained unspent, in 2001 the figure was 10.5 billion, and last year it was 8.1 billion. The amount in unpaid commitments in respect of the Structural Funds has grown to EUR 66.7 billion, which is the equivalent of the budget for two years. The situation is very alarming.
The Commission has been totally incapable of improving its administration: indeed, the situation is entirely beyond remedy. The EU's structural policy has to be thoroughly reviewed; this programming period threatens to be a real catastrophe.
The review of staff regulations that began in 2000 and is still going on is one of the most important of the reforms. In the opinion of my group it is important that the staff regulations should support the key objectives of administrative reform: improved efficiency, clarification of staff responsibilities with increased accountability, and the downward delegation of power. It must be the obligation of every official to apply the whistle blowing procedure where necessary. On the other hand, everyone must also be accountable for his or her actions in the sense that people must face the consequences of making groundless personal accusations. The European Union must not become a place of espionage.
There must be a more natural and swifter way to claw back EU funds paid out for no good reason. The present system is unwieldy and arbitrary, as is shown in the report by Jan Mulder, which we are to discuss next. Unfortunately, the Member States and the Commission are often on opposite sides of the negotiating table, even though they should really be on the same side.
I think the practice initiated by Mr McCartin of providing yearly follow-up with regard to the reports on discharge is appropriate, because it brings a long-term quality to Parliament's monitoring of the Commission.
Madam President, Commissioner, this report sends out an ambiguous signal. The rapporteur is giving the European Commission a pat on the head instead of the urgent stimulus that is needed to drastically improve management of the EU budget. This report makes the European Parliament dependent on the goodwill of the Commission instead of championing the interests of the many tax payers who want to see value for their money.
I was not happy to see that the Commission is stating that most of the irregularities and fraud involving EU money take place in the Member States themselves. That may be so, but the Commission has the duty to manage the EU funds and is ultimately responsible for them. Virtually all special reports from the European Court of Auditors contain the comment that European regulations are too complex and too vague, objectives are not clearly defined and control systems are deficient. We must be able to approach the Commission on these issues. Compare this with the board of directors of a multinational denying responsibility for the efficiency of business activities that take place away from their head office. I have yet to encounter a shareholder who would accept that.
It is obvious that the way the budget is managed by the Commission leaves much to be desired. The enormous structural budget surplus, a milk quota rule dating back to 1984 that is still not working properly, the uncertainty about the effectiveness of most of the structural measures, the deficient bookkeeping that is a source of problems including the claiming back of amounts from EU funds that have been paid out in error. I could easily fill up this list with other examples that show that the European Commission still has a great deal to do before there is any chance of receiving a positive Statement of Assurance from the Court of Auditors.
Madam President, I will try to express my views succinctly and concentrate on two points. The first relates to the amendment tabled by Mr Blak and the second to an overview of the report we are currently debating.
Concerning my first point, I fully support Mr Blak's amendment. In my view it is in line with the spirit of the EC Treaty. In particular, it accords with Article 276 referred to in Recital A of the report, whereby the Commission will, on request, supply Parliament with all necessary information.
The decisive nature of the report makes it difficult to explain why a real restriction has been created in regulating this right to access documents, even though the restriction relates only to confidential documents. I therefore support this amendment. I trust the good offices of the legal services and the relevant committee will re-establish the validity of Article 276 of the Treaty.
In my opinion the report before us is excellent. I have already had the opportunity of assessing the document within the Committee on Budgetary Control. I should point out, as the Commissioner has already, that 2000 was a transitional year. Major reforms were drawn up during that year. These reforms are gradually being implemented and we will be able to assess their impact in the years to come.
Of the three sections of the report, I would like to draw your attention to that concerning management. I wish to highlight the issue of under expenditure, in particular as this concerns the Structural Funds. I welcome Commissioner Barnier's initiative to simplify the Regulations in this regard. The current Regulations are one of the causes of under expenditure. The latter is detrimental to citizens' rights and to the image of the Commission itself.
Further, regarding the issue of the recovery of unduly paid funds, I would like to highlight that these are Community funds. The same principle applies to the procedure in which it is clear that Parliament wishes to be involved in the financial management process. Parliament therefore requires all necessary information.
As for the fight against fraud, I especially welcome the reference to the European Prosecutor.
Madam President, Commissioner, may I quote something? When the great surpluses in the 2000 Budget year came to light, the Budget Commissioner, Mrs Schreyer, was quoted as saying, on 30 May 2001: 'Such a large surplus is an exception. It means that, in the 2001 Budget year, the Member States will be required to remit markedly fewer own resources to the European Union, 81 billion etcetera instead of 90.9 billion. I regard this as thoroughly good news for the Member States.' End of quote.
We know, Commissioner, that this was not an exceptional occurrence. The problem with this Budget surplus - for that is what we call it - is that the surpluses get bigger the longer the period lasts, or so we have been able to establish so far. So there is something intrinsically wrong with the system.
It is not good news for anybody if we are not in a position to establish the reality of Europe's Budget. I am not going to stand up in front of the taxpayers and say, 'I stand for a Budget totalling EUR 90 billion, provided that only EUR 80 billion is actually spent!' That is not good budgeting! It is not you alone that I blame, Commissioner. I know that you are doing all that you can. We too, as the budgetary authority, have to do something, as do the Member States, but I tell you this: no Parliament with any self-respect, and committed to Budget reality can sit by and watch these things happening. In future, we will have to adjust the amounts and figures actually spent against what was originally planned, or the other way around. In the long term, that is just not on. In the long term, our citizens will not stand for it. That is the crucial point about this discharge procedure for the year 2000. As I have said, things got worse rather than better in 2001. This is something on which we have to work together.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
The next item is a report (A5-0447/2002) by Mr Mulder, on behalf of the Committee on Budgetary Control, on the reform of the procedure of the clearance of accounts [2002/2149(INI)].
- (NL) Madam President, when we look at the European agricultural policy, two things catch our eye. Firstly, it takes up almost half the budget - that is a widely known fact. Secondly we can state fairly generally that this policy is not held in particularly high esteem in Europe. I think that something needs to be done about this. Perhaps the proposals Mr Fischler made last week can improve things. I think that we must also ensure that the agricultural accounts are above suspicion.
Now, agriculture is part of the European budget for which there is a special procedure for auditing the accounts - the clearance of accounts, as it is known. Every year, between EUR 600 million and EUR 800 million is claimed back from this budget of approximately EUR 45 billion. The big question is whether this is enough.
Since 1996 we have had a new procedure that more or less involves closing the accounts annually and taking long-term decisions on the conformity of these accounts, in other words about the question as to whether this budget has been properly executed. In 1996 a conciliation body was set up to resolve any conflicts between the Commission and the Member States, and accreditation of the paying agencies responsible for execution and payments in the Member States was introduced. That is being left to the Member States.
What experience have we had since 1996? Firstly, following in the footsteps of the Court of Auditors, we can draw the general conclusion that there is a mixed system that is relatively satisfactory - but that is as far as it goes. There is clearly room for improvement. What improvements do we want to see?
We would like the decisions on discharge to be more clearly based on one specific financial year. At the moment these decisions still relate to different financial years, and that is ambiguous. In 1996 we also expected that everything would take place a lot more quickly, but that has clearly not been the case. With regard to the conciliation body, we had hoped that there would be fewer cases before the Court of Justice in Luxembourg, but that has also not been the case. If a specific paying agency keeps making mistakes, the Commission should, in my opinion, have the opportunity to withhold payments for a couple of months until it is satisfied that the paying agency is functioning properly. The Commission might say that this does not tally with the system of proportionality and that the penalty is much too great. We are certainly not arguing for all payments of agricultural subsidies to a specific country to be suspended, however; what we are saying is that if things continuously go wrong in a certain sector, the Commission must be able to stop paying the money into the Member State's account until the situation improves.
The control of agricultural subsidies is particularly important in view of the enlargement of the European Union. The system that will soon be used for making payments is the IACS system. We can see from the reports from the Court of Auditors that this system is not yet operational in any of the current Member States. We hope, as does the Commission, that it will be operational in a few months' time. We also note that Greece still does not meet the conditions despite having been a member for so many years. It is therefore all the more urgent that the Commission propose a firm approach to this matter and thus also refuse to pay the money if these things are not put right.
We also think that it is a shortcoming that there is still no discharge arrangement for an increasingly more important part of the European budget, namely rural development, as there is for the 1 A part of the budget.
Now I would like to touch on another of this Parliament's pet subjects: we would like to know from one year to the next which points can be said to have been improved. We are familiar with the DAS methodology and could envisage getting indicators about the size of the percentage error in the dairy sector or the tobacco sector, for example. This is something that Parliament has been wanting for some time. We would then be able to check from one year to the next how much improvement there has been. This evening the Council is conspicuous by its absence, which is highly regrettable given the importance of this subject. We would like to see the adoption of Parliament's proposal of about a year ago, to the effect that the period of time allowed for corrections should be extended from 24 to 36 months.
In conclusion - again in the context of enlargement - we think that it is high time the Commission created ways of controlling agricultural subsidies better by paying them in advance so that we can avoid errors instead of having to correct them afterwards.
Madam President, honourable Members, auditing and the improvement of the procedure for it has always, from the very outset, been a special priority for me personally and for my staff, and it will continue to be one. That is why I would like to start by thanking you, Mr Mulder, as rapporteur, for your report, which is very precise and gives a very full picture of the auditing procedure. I also welcome the general tone of your report, in that it acknowledges the clearance procedure's success and encourages the Commission, with one eye on the imminent enlargement of the Community, to keep on constantly reviewing the system and improving it as and when necessary.
Let me briefly state my views on a number of the questions raised by this report, and explain the position taken by the Commission. I would like to start by briefly considering the evaluation of the 1996 reform. Both the report and the Court of Auditors back up the Commission's view that the 1996 reform was a success. It goes without saying that I agree with you when you say that there are certain aspects which can be and should be improved, for example, the times taken by each individual stage of the procedure, which are still too long.
I would, though, like to make it clear that we are guided in these matters by the principle of finding a balance between the protection of the Community's financial interests and the Member States' positions as parties to the proceedings. It is, in my view, tolerable, in order to do justice to both these principles, for some stages to take rather longer, thus enabling the necessary consultations to be carried out. Despite that, I believe that success shows that we have done the right thing. In the last ten years alone, the Community has reclaimed nearly EUR 6 billion in agricultural aid from the Member States, who have, indeed paid up. These figures are eloquent and require no further elucidation.
Honourable Members, please also allow me to address two specific problems mentioned in Mr Mulder's report, on the one hand, the delays in the introduction of IACS in Greece, and on the other, the considerations linked to enlargement.
The Commission is fully in the picture as regards the delays in Greece, and its services are closely monitoring and evaluating the progress that is being made. Strict controls have already led the Commission to demand that Greece return very substantial aid payments, and I might add that a number of proceedings are pending, which may well result in further major financial corrections by reason of the persistent weaknesses in the control system.
Let me, though, make one thing clear. Nothing has indicated to either the European Court of Auditors or to the Commission that delays in the implementation of IACS would mean that irregularities among individual farmers in Greece were to be reckoned with. There is no reason to suppose that the financial risk to the Community is in excess of the financial adjustments already made by the Commission. The situation as regards 2002 is currently the subject of intensive examination. The Commission's decision will take into account all progress that has demonstrably been made in Greece, whilst, at the same time, the Community's financial interests must also be safeguarded in full.
I will now turn briefly to the considerations linked to enlargement. Mr Mulder requests the Commission to make every effort necessary in order to help candidate countries to comply with the deadlines imposed by law in respect of the individual control systems. At the same time, though, he insists that the candidate countries should not benefit from agricultural aid if IACS is not serviceable, or if the safeguarding of the financial interest is put at risk. On this, I cannot do other than agree with him. I, too, am firmly convinced of the rightness of the Commission's strategy for dealing with any problems that may crop up, and for doing so in the manner proposed.
On the one hand, we are to help the candidate countries to be in a position to use IACS in full at the time of their accession, or to offer them the option of using the simplified system, thus making fewer demands of IACS. I think it important that I should emphasise that the use of the simplified system does not mean that these countries are exempted from the requirement to implement the IACS system.
The Commission's services are currently occupied in determining the details of what these new Member States will need if they opt for the simplified IACS. There will of course be a strict timetable stipulating when the complete IACS must be available for transfer to the normal system.
Ladies and gentlemen, I believe that I can say, in conclusion, that the audit procedure has, overall, been a success, but that new demands upon it mean that it requires constant revision and appropriate improvements where necessary. I therefore wish to ask you, honourable Members, to continue to cooperate with the Commission in making this system as good as it can be.
Madam President, I would like to thank Mr Mulder for his report and all the work he has done on it. We must acknowledge that he is a person who understands the common agricultural policy in all its extremely complicated detail. Also, his comments here this evening were thoughtful and informative.
We have come a long way, as Mr Mulder knows, from the days when 80% of the budget of the European Union was spent on agriculture. Most of that money was spent on market support in the form of export refunds and storage, which mainly created opportunities for immense schemes of fraud and deception. We have moved a long way from that and, while Mr Casaca rightly points out the risks involved in policing export refunds, we are today spending only around four or five per cent - approximately EUR two billion - on export refunds, and we welcome that development.
I think that the reforms already carried out and the reforms proposed by Mr Fischler will make it easier, even if we have some political difficulty with them, to police spending and ensure that the money we allocate to the common agricultural policy goes to the people who are entitled to it.
Mr Mulder makes the point in his report that the people who commit offences should have to pay for them. It should not be an indirect subsidy paid because, in cases of over-production of milk, fines are paid by the Member State rather than by the individuals who over-produced; this amounts to indirect subsidisation. We had a worse situation in the past, when mismanagement of large companies resulted in the fact that, in the clearance of accounts procedures, major corrections were being made against the Member States which were not passed on to the food processors and the people who were involved in the abuses in the first place. Again, this was unfair to the taxpayers and constituted bad administration.
I think that, whilst the exercise of creating the integrated control system has been an immense project, it will prove its worth in the European Union in ensuring that the money we vote for agriculture goes to the right people and that we can account for all of it.
I have to admit that extending that to the applicant countries seems to me, in view of the length of time we have spent getting to where we are in the present Union, to be a daunting task, but I am convinced that the Commission is working towards it. I do not expect it to run smoothly, but I think that, if we apply the lessons we have learnt, and if we insist on the proper statistics being established in the first place before the money is released, then we will achieve a successful enlargement and will be able to help the rural areas without the loss of too much taxpayers' money.
Madam President, I wish to begin by congratulating Mr Mulder on his excellent report and on the work he has carried out on the clearance of accounts. I must also extend these congratulations to Mr McCartin. We have, in fact, attempted to work, albeit holding different political points of view, in a direction that I believe is necessary to support a thoroughgoing reform of the common agricultural policy.
In any event, I think it would be a serious mistake to see the clearance of accounts merely as an activity whose success can be measured according to the profits made. The need to recover funds from the Member States is primarily more an indication of failure than of success, because it demonstrates the poor functioning of the systems of farm subsidies. This is frequently due to the enormous complexity of these systems and the disproportionate bureaucratic burden that they impose both on the administrations and on the farmers themselves.
Secondly, we must consider that the clearance of accounts in situations in which the Member State replaces food-producing or farming companies is an abusive form of State aid that distorts the rules of competition in a particularly unfair way, benefiting those who defraud the public purse and causing those who act honestly to suffer.
Thirdly, the forms, processes and criteria with which this clearance of accounts is undertaken do not always appear to be as balanced as they could be. We note, for example, that with regard to the mega-scandal of butter falsified by the Neapolitan camorra and marketed by various European dairy companies, the Commission gave an answer only a few days ago, to the effect that, more than two years following OLAF's submission of its allegations, nothing has yet been done, with legal confidentiality continuing to be invoked as the reason for doing nothing. This is not acceptable.
Lastly, I should like to refer to the establishment of an incentive mechanism of 20% for Member States to recover funds from the economic actors, which appears in principle to be a good idea. I feel, however, that the way this is being carried out by the Commission is unacceptable: we are quite horrified to hear that the Commission cannot tell us how much it has spent on this incentive, it cannot tell us what Member State institutions were given these funds and whether the legal conditions necessary to recover them were properly checked. This is a situation that we find totally unacceptable and we hope that the Commission will remedy it as soon as possible.
Madam President, Commissioner, we have before us Mr Mulder's report on the reform of the procedure for the clearance of accounts. This reform seeks to prevent the long delays in clearance decisions, which have been criticised frequently by the Court of Auditors.
The reform consists of two separate procedures. The first is an annual audit on the revenue and the expenditure of a single financial year. The second is a series of multiannual compliance audits intended to verify the substance of transactions and compliance with Community legislation.
In addition, a conciliation procedure was introduced. Despite the difficulties entailed by this procedure, it has been shown to increase the responsibility of Member States, although it has not been as effective as was anticipated.
The Conciliation Body has not been sufficiently effective either. It has however contributed to the overall improvement in the clearance of accounts.
This report highlights how the procedure for clearance of EAGGF accounts requires further improvement. It puts forward a series of suggestions to this end. My group will therefore fully support the report.
Finally, I would like to congratulate Mr Mulder on his report.
Madam President, Commissioner, ladies and gentlemen, I wish to express my broad support for Mr Mulder's own-initiative report on the reform of the clearance of accounts that has been approved by the Committee on Budgetary Control.
I am also of the opinion that it is still too early to deliver an opinion on the validity of the new system, because its complexity and the limited capacity of response of the Community's administrative institutions make it impossible for a definitive assessment to be given. It is noteworthy, however, that the European Parliament, political body par excellence, is concerned, on its own initiative and in line with the specific rules for studying proposals, with the way in which resources common to all of Europe are allocated and with the outcome of this allocation.
The reform we are now studying must be developed, to enable information facilitating multiannual comparisons to be made available to the monitoring bodies in good time. This responsibility falls to the Commission, something that the rapporteur, Mr Jan Mulder, does well to point out, setting this in appropriate terms. I also share the concern and the recommendations of the rapporteur when he examines the strengths and weaknesses of the accreditation mechanisms, the implementation of financial corrections, the control of expenditure allocated to rural development and the new problems that will inevitably arise with the functioning of the Union under enlargement to twenty- five countries.
We must also remember that the policy's primary focus must always be the allocation of financial resources, especially when dealing with less highly-developed countries. It is crucial that the management systems of the applicant countries are defined and integrated, promoting and developing both the delegation of powers to the Sapard agencies, and shortening the chain for implementing aid instruments. We cannot overlook the fact that the CAP is currently a potential source of equality and absorbs 47% of the Community budget, which requires the use of specific auditing and regulatory procedures.
Lastly, I believe that, regardless of the current quantitative results of the conciliation process, this process must continue to be used and extended, because it is precisely by implementing it that all the advantages and disadvantages of a political consideration and decision on the implementation of Community funds can be exploited and validated, reserving for the judicial system the exclusive right to act on the fraudulent use of funds made available to Member States.
Madam President, the report we have before us is certainly excellent. As I already said within the Committee on Budgetary Control, I can but support it.
Crafted with meticulous attention to detail, it consists of two clearly differentiated parts and has two distinct aims. Firstly, there is a critical and rigorous assessment of the reform. Constructive criticism is applied to the deficiencies of the latter. These include the division of the clearance procedure, the structure and activities of the Conciliation Body and the financial corrections applied. The shortcomings are detailed in a constructive manner however, and solutions are proposed.
Secondly, the rapporteur expresses rational and legitimate concern about the immediate impact of enlargement, which is nearly upon us. This concern relates especially to the consolidation of the Integrated Administration and Control System in all Member States. Everything should also be in place for this system to be implemented in the candidate countries as soon as enlargement takes place. The lessons learnt about the SAPARD programme are also cause for concern.
In my view, the critical assessment and concern detailed in this report constitute a timely warning. We should heed it. I therefore welcome the report wholeheartedly.
I would also like to congratulate the rapporteur on the flexibility he displayed during the proceedings in the Committee on Budgetary Control. His approach ensured that the report was adopted unopposed. This represents a considerable achievement.
Madam President, Commissioner, there are two issues arising from Mr Mulder's superb report that I would like to briefly address. The first is that of recovery. Here we see the sum of some EUR 3 billion mounting up, and the amount of money outstanding keeps increasing. The recovery rate for 2000-2001 has been halved, down to some EUR 40 million. Something is wrong here. It is not working. This is not right. I believe I am right in saying that our recovery rate has not even reached 16 %.
My second point, Commissioner, has to do with the implementation of IACS in Greece and, in future, in the candidate countries. This is a highly political question and not just one of whether or not maladministration has been brought to light there. How are we to get the new Member States, soon to be joining us, to believe that they have to introduce an IACS system, if there are old Member States that have simply failed for years on end to implement one? Politically speaking, that is just not on. At some point they will say to you, 'Come back in ten years, Mr Fischler. We will have introduced it by the time the Greeks do.'
And that, of course, as far as budgetary exactitude is concerned, is where we end up on very treacherous ice. That is why it is important that we bring pressure to bear on the last Member State of the present Union, telling them that they must introduce this system, or else things will go wrong in connection with enlargement. We know, for example, that in Poland, a major case of fraud has come to light in the run-up to the introduction of IACS, but I mention that only in passing. Let me repeat: this is a highly political question, and one that cannot be reduced simply to maladministration. Commissioner, it is one that we have to get to grips with together.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
The next item is a report (A5-0004/2003) by Mrs Korhola on the joint text approved by the Conciliation Committee for a European Parliament and Council directive on providing for public participation in respect of the drawing up of certain plans and programmes relating to the environment and amending, with regard to public participation and access to justice, Council Directives 85/337/EEC and 96/61/EC [PE-CONS 3676/2002 - C5-0598/2002 - 2000/0331(COD)].
Madam President, the proposal now before us is the second of three directives that aim to bring legislation in the Member States in line with the Århus Convention. Just as with the first directive on access to environmental information, the third reading has now taken into account the result of conciliation, which represents Parliament's position very clearly, and which meets the minimum requirement in the Århus Convention fully and even goes beyond it.
The Council adopted many elements from Parliament's first reading in its common position, in the same way that Parliament was able to adopt many elements from the common position. We thus set out to achieve conciliation with considerably fewer problems than there were with regard to the first pillar. On the other hand, just these few issues caused huge problems, owing to differences in approach.
The Commission proposal and the Council's common position are rooted in the 'quick fix' principle, while Parliament had hoped for a broader, horizontal approach. Obviously, however, it is not Parliament's aim to defend its position to the letter, but instead ensure that there are no grey areas left in EU legislation where public participation would be justified but impossible owing to some blunder on the part of a legislator.
During conciliation we were able to find a two-stage solution to the problem. On the one hand, the requirements concerning public participation in line with the Århus Convention are to be included in new Community legislation from the outset. On the other hand, existing legislation and the field covered by the directive are to be reviewed on the basis of the experience gained during the first six years of its application.
During conciliation the Member States undertook to promote practical opportunities for public participation. Authorities will be encouraged, for example, to inform the public about decisions taken, and the reasons and considerations upon which they are based, and public participation processes. The time limits for participation in decision-making at the various stages must be reasonable, so that the public can prepare and participate in decision-making effectively. In addition, authorities will be encouraged to promote environmental education of the public, which will also undoubtedly be in the authorities' own interests, in that the extent to which people participate effectively can only improve through education.
The matter of public participation in the updating of permits was of particular significance. The parties involved in the conciliation process wanted to find the right balance in this matter. On the one hand, the public could genuinely participate when it is vitally important to check the operating permits of installations and factories, such as when there is a danger of an increase in the amount of environmental harm being done. On the other hand, an authority could check permits without any public participation when implementing acts and regulations where it is genuinely not a matter of discretion. I think we have succeeded here: the public can participate when decisions on the environment are actually being made, but the importance of a precious instrument for participation is not being inflated by asking the public to participate in routine decision-making.
What was for Parliament an important victory in principle, albeit small in scope I suppose, was when during conciliation a process for exclusions relating to national defence projects was adopted. In accordance with the Århus Convention, projects relating to national defence may be excluded from the scope of the directive only on the basis of case-by-case decisions by the Member States' authorities.
After decisions are taken following public participation the public must naturally be able to evaluate them. In conciliation we arrived at a solution that is satisfactory as far as Parliament is concerned. The public right of access to information about the reasons for granting or refusing a permit is to be endorsed and the authorities required to provide the public with practical information, if required, about access to administrative and judicial review procedures.
It should be mentioned in particular that, in order to ensure the result of the conciliation procedure does have an effect, the Commission has undertaken, in a statement to be annexed to the directive, to submit in the first quarter of 2003 a proposal for a directive concerning the implementation of the Århus Convention as regards access to justice in environmental matters. We can therefore be confident that the ratification process of the Århus Convention on the whole will make headway in the Community without undue delay.
I would like to thank the Commission, the Council and especially Denmark, the country that held the presidency, now transferred to Greece, for their excellent levels of cooperation during conciliation and in the unofficial discussions that preceded it. I heartily recommend that Parliament endorse the results of the conciliation procedure in tomorrow's vote.
. (SV) Madam President, ladies and gentlemen, I am naturally very pleased that this directive, which the Commission proposed around two years ago, is now going to be adopted. It supplements the Directive on environmental information. With it, the EU is taking a step closer to the implementation of the Århus Convention. The principles of the Århus Convention are very important, because the environment does not have its own vote, so to speak. Decision-making on environmental matters must, therefore, be open and transparent if we are to afford the environment sufficient protection.
The scope of this directive covers fundamental requirements for public participation in decision-making on the environment. This directive establishes a necessary common framework that also covers matters with a cross-border dimension. The details are left in the hands of the Member States, however. This is important, because public participation must be at the heart of all levels of administration, and the forms it takes must be adapted to decision-making at the various levels.
The directive covers, on the one hand, important plans and programmes to be drawn up in accordance with our environmental legislation, and, on the other hand, decisions on activities that can have a significant impact on the environment. These activities are covered by the Directive on environmental impact assessment and the Directive on Integrated Pollution Prevention and Control. These two directives are now being supplemented with provisions on public participation and access to justice in accordance with the Århus Convention.
By 'public participation' the directive means that the public must be informed about the activities in question and its own right to participate. The section of the public affected is to have the right to comment on a matter at an early stage. Lastly, public bodies are to take due account of the outcome of public participation when making decisions and make their decisions known. The directive also contains provisions on reviewing the legality of decisions that fall within the scope of the provisions.
I should of course like to thank the rapporteur, Mrs Korhola, for her intensive work on the directive, and express my gratitude to her and to the members of Parliament's delegation to the Conciliation Committee for the efforts they have made towards reaching this agreement, which has made it possible for us to adopt this important act tonight.
Madam President, Commissioner, ladies and gentlemen, one of the complaints most frequently made by the citizens concerns their limited role in representative democracy. It is precisely in the area of the environment that people's dissatisfaction has been most deeply felt. We are all aware of cases in which, when confronted with certain projects or installations, the citizens feel compelled to express their right to be indignant in the streets or in the courts.
This indignation increases exponentially when many of these projects with unacceptable environmental impacts are funded under the common agricultural policy and the Structural Funds. It was therefore very important that, in the wake of the Aarhus Convention, the Commission has legislated on public participation and public access to information. I therefore congratulate the Commissioner for the Environment. Greater public participation will not only give greater legitimacy to the decisions taken by our institutions but also enhance the quality of these decisions.
This proposal for a directive on public participation in drawing up certain environmental plans and programmes is a good example of how the citizens' participation in politics can be made more democratic. I also congratulate our rapporteur on the work she has done in Parliament and also in the Conciliation Committee. I should like to highlight three main results of this Conciliation.
Firstly, the fact that NGOs should participate fully in the debate on access to information in this process; secondly, the fact that all Community legislation has to explicitly define conditions for public participation; and thirdly the mandatory participation of the public in cases considered to be significant. Lastly, I welcome the announcement made by the Commissioner that we will have legislation on citizens' access to justice before the end of 2003.
Madam President, Commissioner, the results of conciliation overall are good and worthy of our support. The aim of the directive is to harmonise Community legislation with the Århus Convention. It has already been said here that the directive will fully entitle the public to participate in the decision-making process right from the start, especially as regards planning and the implementation of programmes, the environmental impact evaluation process, the prevention of pollution, and the reduction in pollutants in general. It will also allow the decision-makers to take the views and concerns of the public into account when making decisions.
This will obviously and quite properly increase the transparency of the decision-making process and help to increase public interest in, and knowledge about, environmental issues. The requirements concerning public participation in line with the Århus Convention are to be included in future in relevant Community legislation from the outset. It is also important that authorities should also inform the public about the reasons for their decisions to a much greater extent. It is important in general too that on many points it is required that the information given is supplied in language that is clear and that the authorities help the public to understand the information that is available.
It is also good that public participation is to increase in the most important areas of all, that the public right of access to information about the reasons for granting or refusing a permit is being endorsed, and, once again, that authorities will be required to provide correct, clear and explicit information. On this basis I believe we can expect the public's inclination to have an influence on environmental issues to grow.
Madam President, I have to say that we welcome with interest, almost with some enthusiasm, the decisions taken recently which have now been included in these documents on public participation - one might almost say, playing on words, at least as far as Italian is concerned, 'private participation', for the word 'public' usually refers to public structures or institutions whereas, here, it is intended to denote the participation of the citizens, of associations - in this process: a process which is not new today but was already present in previous acts of the European Union and in the context of which an evaluation had been set in motion, within certain constraints, of transparency, of objectivity and of the citizens interest in environmental issues being dealt with in a certain way.
We are now faced with something more, something different, and that is positive. Indeed, what is happening through this process? We hope that the impetus to act - starting before the moment of decision-making - will come via those who are closest to the region, to the town, to the environment, and that it will then be taken up, transformed and handed back down in the form of guidelines, requirements and, if necessary, constraints, regulated through these rules by those with the authority to do so. Basically, we must give the citizens the ability to act in a sector which does, indeed, concern them, which concerns even those who do not want to be involved, for the consequences of environmental damage affect the citizens first and foremost.
I must point out, in conclusion, that it will not, however, be at all easy to harmonise the different national laws with European requirements and directives.
The debate is closed. I should like to take this opportunity to thank Mrs Wallström and the Commission, and also Mrs Korhola, for their constructive cooperation, because it was I who led Parliament's delegation to the Conciliation Committee on this subject.
The vote will take place tomorrow at 11 a.m.
The next item is a report (A5-0003/2003) by Mrs Hautala on the joint text approved by the Conciliation Committee for a European Parliament and Council directive on the quality of petrol and diesel fuels and amending Directive 98/70/EC [PE-CONS 3677/2002 - C5-0608/2002 - 2001/0107(COD)].
Madam President, I will now present here the final appraisal of the directive on fuel quality, which we originally adopted in this House in 1998. At the time, as a result of a fairly heated debate and decision-making process, the European Parliament managed to push through the world's most stringent quality requirements for fuel in road vehicles.
We quarrelled particularly with the oil industry about whether there was a need to lower sulphur levels in petrol and diesel fuel. We actually had to put forward an enormous number of arguments to get the reform through that would reduce the sulphur content of diesel and petrol to a considerably lower level than it was then. This turned out to be a very strategic and wise move. Lowering the sulphur content of fuels will perhaps have proved even more important when we try to reduce air pollution.
The essence of this reform, which we in Parliament are today getting prepared for the home straight, is now that by 2009 only petrol and diesel fuel which is, in practice, virtually sulphur-free will be permitted to be sold in the European Union. This will be very important in that we will really be able to purify car exhaust emissions to a greater extent than before. The reason why this reform is more important now than the previous one, however, is that car manufacturers are continually developing engines which are cleaner and which produce fewer emissions. These new engines, like direct injection engines, for example, will inevitably need these sulphur-free fuels.
We should be satisfied with the end result. We succeeded in getting the Commission and the Council to agree that sulphur-free fuels would be on the market by 2009, bringing forward the time frame by two years. I would say, if predictions can be made here, that this situation will come about earlier than this anyway because many Member States have realised that this process can be speeded up substantially by granting very small tax concessions for cleaner fuels.
I might perhaps say that Sweden and Finland were the countries where this was realised earlier on and clean fuels were brought onto the market very swiftly. In 2005 this directive will be reviewed. It is to be decided then whether there can in fact be sulphur-free diesel fuel by 2009. As rapporteur, I am only sorry that with this general solution we have not decided now that sulphur-free diesel fuels will be on the market in 2009. I think this interim evaluation in 2005 only complicates matters, but we did not succeed in getting this through in Parliament at second reading.
The suspicion has arisen that the production of sulphur-free diesel fuel would mean increasing levels of carbon dioxide emissions. I, however, believe that it would have been quite possible to introduce this reform now as any disadvantages of sulphur-free fuel production are offset by the fact that new cars are coming onto the market at a faster rate than ever and carbon dioxide emissions are becoming fewer as a result.
The re-evaluation in 2005 will also involve discussion on how sulphur-free or low-sulphur fuels for mobile machinery can be brought onto the market. This was perhaps the most problematic issue of all in the conciliation discussions. I myself would say I am fairly satisfied with the end result, which is that sulphur-free fuels will be introduced for tractors and other mobile machinery by 2009. I do not believe that farmers will have to pay a very great deal more for this as costs in general will ultimately fall.
Madam President, I wish to correct one thing in the documentation. It says that Parliament adopted one amendment at first reading. This is not true. I would like it recorded in the Minutes that Parliament adopted 36 amendments at first reading.
We shall check that and make sure that it is correct.
. (SV) Madam President, ladies and gentlemen, it is good that we have reached agreement on this directive: it forms an important part of our overall strategy of reducing air pollution and the emission of greenhouse gases. Directive 98/70/EC will enable us to ensure that the sale of leaded petrol is phased out. Once the new directive has been adopted, it will pave the way for the introduction of zero-sulphur fuels, which will be available throughout the EU by 1 January 2005 at the latest.
Sulphur in fuel can impair the effectiveness of several existing and emerging technologies, such as three-way catalytic converters, oxidation catalysts, NOx Storage Traps and particulate traps. That is why it is so important to phase in zero-sulphur fuels.
The phasing-in of zero-sulphur fuels will be complete by 1 January 2009. The manufacturers will thus be able to exploit the full potential of technologies in reducing the emission of pollutants, for example, nitrogen dioxide and particles constituting a serious threat to air quality and human health.
The adoption of this directive is really good news for health and the environment in Europe. I would therefore thank the rapporteur, Mrs Hautala, and all the Members who have contributed to the adoption of this act.
Madam President, work on the amendment of this Directive began over a year ago. We have finally reached an agreement and I would like to congratulate Mrs Hautala on such a satisfactory outcome. We encountered a number of difficulties during the first reading, but I believe we have now reached compromises acceptable to all.
As we heard, this amendment will mean that trade in diesel and petrol with a sulphur content exceeding 10mg/kg will be banned from 2005. The ban will be implemented gradually, with a total prohibition coming into effect from 2009. I think this is a good solution and a good compromise. Whatever your point of view however, although this measure will improve air quality, the production of the new fuels will undoubtedly cause an increase in emissions from refineries. If the production and sale of new fuels do not go in tandem with renewal of the fleet of vehicles, there may be an overall increase in carbon dioxide emissions. Considerable costs would be incurred too, as it is much more expensive to produce these fuels.
It is therefore important for the Commission to assess the progress made. In 2005 it should also revise the date after which only low-sulphur diesel may be sold, especially where diesel agricultural tractors and road vehicles are concerned. This is because diesel vehicles are replaced far less frequently than their petrol counterparts and their fuel consumption is relatively low. There is a risk that the improvements in air quality we all hope for may not be achieved.
Finally, Commissioner, as rapporteur for the biofuels Directive, I have to say that I think the Commission should authorise biofuel mixtures in excess of 5% as a matter of urgency. It should propose new specifications on levels and new testing methods for biofuels and for fuels used by the inshore fleet.
Several makes of car are currently able to run on mixtures exceeding 5%. There are however, no technical standards relating to vehicles of this type. Countries have undertaken to reach specific targets. Though the latter are not set in stone, they ought to be met. If countries are not able to use biofuel mixtures, it will be very difficult for them to do so.
Biofuels significantly reduce the emission of greenhouse gases and are a useful way of improving air quality.
I would like to end by congratulating the rapporteur warmly once again, on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats. Congratulations are due also of course to the Commission and the Council. I recommend voting in favour of this report.
Madam President, I am last but not least and I hope I shall not take three minutes. On behalf of the Socialist Group, I would welcome the results of the conciliation. The decision to move towards low sulphur diesel across the Union should mean an end to the noisy, smelly, expensive and rather larger diesel engines and other off-road vehicles that disturb our air quality, the peace of our environment and communities. We recognise the importance of taking into account the possible economic and social consequences of this change, in particular for the agricultural industry, and therefore welcome the sensible transition periods given and the encouragement of appropriate tax incentives. We hope this will encourage bringing about change in a painless way.
We also support the need for an on-going review of the situation to ensure progress does not give rise to social or economic problems. Therefore, on behalf of the Socialists, I would recommend the report to the House and thank the rapporteur for all the work she has done, as well as all the other people who have been involved in this long process. We hope that we will now see some genuine results from our endeavours.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
(The sitting was closed at 11.12 p.m.)